Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

Dated as of November 1, 2017,

 

among

 

ANGI HOMESERVICES INC.,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., BNP PARIBAS SECURITIES CORP., BMO CAPITAL MARKETS
CORP., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and PNC CAPITAL
MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

and

 

BNP PARIBAS SECURITIES CORP., BMO CAPITAL MARKETS CORP. and PNC CAPITAL MARKETS
LLC,
as Co-Documentation Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

43

SECTION 1.03

Terms Generally

43

SECTION 1.04

Accounting Terms; GAAP

43

 

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01

Commitments

43

SECTION 2.02

Incremental Revolving Commitments and Incremental Term Loans

44

SECTION 2.03

Procedure for Borrowing

46

SECTION 2.04

Funding of Borrowings

46

SECTION 2.05

Interest Elections

47

SECTION 2.06

Termination and Reduction of Commitments

47

SECTION 2.07

Repayment of Loans; Evidence of Debt

48

SECTION 2.08

Prepayments

48

SECTION 2.09

Fees

50

SECTION 2.10

Interest

51

SECTION 2.11

Alternate Rate of Interest

51

SECTION 2.12

Increased Costs

52

SECTION 2.13

Break Funding Payments

53

SECTION 2.14

Taxes

54

SECTION 2.15

Pro Rata Treatment and Payments

56

SECTION 2.16

Mitigation Obligations; Replacement of Lenders

58

SECTION 2.17

Illegality

59

SECTION 2.18

Defaulting Lenders

59

SECTION 2.19

Extensions of Commitments

60

SECTION 2.20

Refinancing Amendments

61

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01

Organization; Powers

64

SECTION 3.02

Authorization; Enforceability

64

SECTION 3.03

Governmental Approvals; No Conflicts

64

SECTION 3.04

Financial Position

64

SECTION 3.05

Properties

65

SECTION 3.06

Litigation and Environmental Matters

65

SECTION 3.07

Compliance with Laws and Agreements

65

SECTION 3.08

Investment Company Status

66

SECTION 3.09

Taxes

66

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

SECTION 3.10

ERISA

66

SECTION 3.11

Disclosure

66

SECTION 3.12

Collateral Documents

66

SECTION 3.13

No Change

67

SECTION 3.14

Guarantors

67

SECTION 3.15

Solvency

67

SECTION 3.16

No Default

67

SECTION 3.17

Anti-Corruption Laws and Sanctions

67

 

 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01

Closing Date

68

SECTION 4.02

Each Credit Event

69

 

 

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01

Financial Statements; Other Information

70

SECTION 5.02

Notices of Material Events

73

SECTION 5.03

Existence; Conduct of Business

73

SECTION 5.04

Payment of Obligations

73

SECTION 5.05

Maintenance of Properties; Insurance

73

SECTION 5.06

Books and Records; Inspection Rights

75

SECTION 5.07

Compliance with Laws

75

SECTION 5.08

Use of Proceeds

75

SECTION 5.09

Guarantors and Collateral

75

SECTION 5.10

[Reserved]

77

SECTION 5.11

Further Assurances

77

 

 

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01

Indebtedness

77

SECTION 6.02

Liens

81

SECTION 6.03

Fundamental Changes

83

SECTION 6.04

Disposition of Property

84

SECTION 6.05

Restricted Payments

85

SECTION 6.06

Transactions with Affiliates

87

SECTION 6.07

Changes in Fiscal Periods

88

SECTION 6.08

Sales and Leasebacks

88

SECTION 6.09

Clauses Restricting Subsidiary Distributions

88

SECTION 6.10

Consolidated Net Leverage Ratio; Interest Coverage Ratio

90

SECTION 6.11

Investments

90

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01

Events of Default

92

 

 

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01

Appointment and Authorization

94

SECTION 8.02

Administrative Agent and Affiliates

94

SECTION 8.03

Action by Administrative Agent

94

SECTION 8.04

Consultation with Experts

95

SECTION 8.05

Delegation of Duties

95

SECTION 8.06

Successor Administrative Agent

95

SECTION 8.07

Credit Decision

95

SECTION 8.08

Lead Arrangers; Syndication Agent; Co-Documentation Agents

96

SECTION 8.09

Tax Indemnification by the Lenders

96

 

 

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01

Notices

96

SECTION 9.02

Waivers; Amendments

97

SECTION 9.03

Waivers; Amendments to Other Loan Documents

99

SECTION 9.04

Expenses; Indemnity; Damage Waiver

99

SECTION 9.05

Successors and Assigns

101

SECTION 9.06

Survival

104

SECTION 9.07

Counterparts; Integration; Effectiveness

104

SECTION 9.08

Severability

104

SECTION 9.09

Right of Setoff

104

SECTION 9.10

Governing Law; Jurisdiction; Consent to Service of Process

105

SECTION 9.11

WAIVER OF JURY TRIAL

105

SECTION 9.12

Headings

105

SECTION 9.13

Confidentiality

106

SECTION 9.14

[Reserved]

106

SECTION 9.15

USA PATRIOT Act

106

SECTION 9.16

Collateral and Guarantee Matters

107

SECTION 9.17

No Advisory or Fiduciary Relationship

108

SECTION 9.18

Platform; Borrower Materials

108

SECTION 9.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

109

SECTION 9.20

Certain ERISA Matters

109

 

SCHEDULES:

 

Schedule 1.01A

—

Commitments

Schedule 1.01B

—

Unrestricted Subsidiaries on Closing Date

Schedule 3.14

—

Guarantors

Schedule 6.01

—

Existing Indebtedness

 

iii

--------------------------------------------------------------------------------


 

Schedule 6.02

—

Existing Liens

Schedule 6.09

—

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

[Reserved]

Exhibit C

—

Form of Guarantee Agreement

Exhibit D

—

Form of Security Agreement

Exhibit E

—

Form of Secretary Certificate

Exhibit F

—

[Reserved]

Exhibit G-1

—

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit G-2

—

Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)

Exhibit G-3

—

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Not Partnerships
For U.S. Federal Income Tax Purposes)

Exhibit G-4

—

Form U.S. Tax Certificate (For Non-U.S. Participants That Are Partnerships For
U.S. Federal Income Tax Purposes)

Exhibit H

—

Form of Perfection Certificate

Exhibit I

—

Form of Solvency Certificate

Exhibit J

—

Form of Joinder and Reaffirmation Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of November 1, 2017 (as amended, restated, extended,
supplemented or otherwise modified from time to time, this “Agreement”), among
ANGI HOMESERVICES INC., a Delaware corporation, the LENDERS party hereto from
time to time, JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders
and as collateral agent for the Secured Parties (as defined herein).

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01        Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Accepting Term Lender” has the meaning assigned to such term in
Section 2.08(f).

 

“Act” has the meaning assigned to such term in Section 9.15.

 

“Additional Mortgage” has the meaning assigned to such term in Section 5.09(b).

 

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Adjustment Date” has the meaning assigned to such term in the definition of
“Pricing Grid.”

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder and, as applicable (including, for the avoidance of doubt, each
reference to the Administrative Agent in Article VIII), as Collateral Agent,
together with any successors in such capacities.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Persons” means, with respect to any specified Person, (a) such
specified Person’s parents, spouse, siblings, descendants, step children, step
grandchildren, nieces and nephews and their respective spouses, (b) the estate,
legatees and devisees of such specified Person and each of the Persons referred
to in clause (a), and (c) any company, partnership, trust or other entity or
investment vehicle Controlled by any of the Persons referred to in clause (a) or
(b) or the holdings of which are for the primary benefit of any of such Persons.

 

“Agent Party” means the Administrative Agent or any Lender.

 

1

--------------------------------------------------------------------------------


 

“Aggregate Exposure” means, with respect to any Lender at any time, the sum of
(a) the aggregate then outstanding principal amount of such Lender’s Term Loans
and (b) the amount of such Lender’s Incremental Revolving Commitment then in
effect or, if such Incremental Revolving Commitment has been terminated, such
Lender’s Total Revolving Exposure outstanding.

 

“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that,  the Adjusted
Eurocurrency Rate for any day shall be based on the Eurocurrency Rate at
approximately 11:00 a.m. London time on such day.  Any change in the Alternate
Base Rate due to a change in the Prime Rate, the NYFRB Rate or the Adjusted
Eurocurrency Rate shall be effective from and including the effective date of
such change in the Prime Rate, the NYFRB Rate or the Adjusted Eurocurrency Rate,
respectively.

 

“ANGI Campus” means the properties, either individually or in the aggregate,
that are bordered by E. Market Street, N. Highland Avenue, E. Washington Street
and Cruse Street in Indianapolis, Indiana.

 

“Angie’s List” means Angie’s List, Inc., a Delaware corporation.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the rules and regulations thereunder and the Bribery Act
2010 of the United Kingdom, as amended.

 

“Applicable Amortization Rate” means the rate set forth in the chart below:

 

Period Ended

 

Rate per annum

 

March 31, 2018 to and including December 31, 2020

 

5.00

%

March 31, 2021 to and including December 31, 2021

 

10.00

%

March 31, 2022 to and including September 30, 2022

 

15.00

%

 

“Applicable Rate” means (a) for each Initial Term Loan, (i) prior to the first
Adjustment Date occurring after the Closing Date 2.00% for Eurocurrency Loans
and 1.00% for ABR Loans and (ii) on and after the first Adjustment Date
occurring after the Closing Date, a percentage determined in accordance with the
Pricing Grid and (b) for each Type of Incremental Loan, such per annum rates as
shall be agreed to by the Borrower and the applicable Incremental Lenders as
shown in the applicable Incremental Assumption Agreement.

 

“Approved Fund” has the meaning assigned to such term in Section 9.05(b).

 

2

--------------------------------------------------------------------------------


 

“Asset Acquisition” means:

 

(1)           an Investment by the Borrower or any Restricted Subsidiary in any
other Person if, as a result of such Investment, such Person shall become a
Restricted Subsidiary, or shall be merged with or into the Borrower or any
Restricted Subsidiary, or

 

(2)           the acquisition by the Borrower or any Restricted Subsidiary of
all or substantially all of the assets of any other Person or any division or
line of business of any other Person.

 

“Asset Sale” means any sale, issuance, conveyance, transfer, lease, assignment
or other disposition by the Borrower or any Restricted Subsidiary to any Person
other than the Borrower or any Restricted Subsidiary or any Person that becomes
a Restricted Subsidiary in connection with such disposition (including by means
of a sale and leaseback transaction or a merger or consolidation) (collectively,
for purposes of this definition, a “transfer”), in one transaction or a series
of related transactions, of any assets of the Borrower or any of its Restricted
Subsidiaries other than in the ordinary course of business. For purposes of this
definition, the term “Asset Sale” shall not include:

 

(1)           transfers of cash or Cash Equivalents;

 

(2)           transfers of assets (including Equity Interests) that are governed
by, and made in accordance with, Section 6.03;

 

(3)           Restricted Payments not prohibited under the covenant described
under Section 6.05 and Investments not prohibited by Section 6.11;

 

(4)           the creation of any Lien not prohibited under this Agreement;

 

(5)           transfers of assets that are (i) damaged, worn out, uneconomic,
obsolete or otherwise deemed to be no longer necessary or useful in the current
or anticipated business of the Borrower or its Restricted Subsidiaries or
(ii) replaced by assets of similar suitability and value;

 

(6)           sales or grants of licenses or sublicenses to use the patents,
trade secrets, know-how and other intellectual property, and licenses, leases or
subleases of other assets, of the Borrower or any Restricted Subsidiary to the
extent not materially interfering with the business of the Borrower and the
Restricted Subsidiaries;

 

(7)           any transfer or series of related transfers that, but for this
clause, would be Asset Sales, if the aggregate Fair Market Value of the assets
transferred in such transaction or any such series of related transactions does
not exceed $30,000,000; and

 

(8)           any transfer of the ANGI Campus.

 

“Asset Swap” means any exchange of assets of the Borrower or any Restricted
Subsidiary (including Equity Interests of a Restricted Subsidiary) for assets of
another Person (including Equity Interests of a Person whose primary business is
a Related Business) that are intended to be used by the Borrower or any
Restricted Subsidiary in a Related Business, including, to the extent necessary
to equalize the value of the assets being exchanged, cash or Cash Equivalents of
any party to such asset swap.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted

 

3

--------------------------------------------------------------------------------


 

by the Administrative Agent, in the form of Exhibit A or any other form approved
by the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Lender, such Lender or any other
Person as to which such Lender is a subsidiary (a “Parent Company”) (i) is
adjudicated as, or determined by any Governmental Authority having regulatory
authority over it or its assets to be, insolvent, (ii) becomes the subject of a
bankruptcy or insolvency proceeding, or the Administrative Agent has given
written notice to such Lender and the Borrower of its good faith determination
that such Lender or its Parent Company has taken any action in furtherance of,
or indicating its consent to, approval of, or acquiescence in, any such
proceeding or (iii) has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or the
Administrative Agent has given written notice to such Lender and the Borrower of
its good faith determination that such Lender or its Parent Company has taken
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any such appointment; provided that a Bankruptcy Event shall
not result solely by virtue of any control of or ownership interest in, or the
acquisition of any control of or ownership interest in, such Lender or its
Parent Company by a Governmental Authority as long as such control or ownership
interest does not result in or provide such Lender or its Parent Company with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender or its Parent Company (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm such Lender’s obligations under this Agreement.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, leverage ratios and liquidity standards contained in “Basel III: 
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III:  International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in December 2010 (as revised from time to time), and as
implemented by a Lender’s primary U.S. federal banking regulatory authority or
primary non-U.S. financial regulatory authority, as applicable.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means the Board of Directors of the Borrower or, other than
for the purposes of the definition of “Change of Control,” any committee thereof
duly authorized to act on behalf of such Board of Directors.

 

“Borrower” means ANGI Homeservices Inc., a Delaware corporation.

 

4

--------------------------------------------------------------------------------


 

“Borrower Materials” has the meaning assigned to such term in Section 9.18.

 

“Borrowing” means a group of Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Date” means any Business Day specified by the Borrower as a date on
which the Borrower requests the relevant Lenders to make Loans hereunder.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that would have been
accounted by such Person as an operating lease in accordance with GAAP as of the
Closing Date shall be accounted for as an operating lease and not a Capital
Lease Obligation for all purposes under this Agreement.

 

“Cash Equivalents” means (1) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(2) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any commercial bank organized under the laws of the United
States or any state thereof or any Lender or any Affiliate of any Lender;
(3) commercial paper of an issuer rated at least A-1 by Standard & Poor’s or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within one year from the date
of acquisition; (4) repurchase obligations of any commercial bank satisfying the
requirements of clause (2) of this definition with respect to securities issued
or fully guaranteed or insured by the United States government; (5) securities
with maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by any foreign government, the securities of which state,
commonwealth, territory, political subdivision, taxing authority or foreign
government (as the case may be) are rated at least A by Standard & Poor’s or A
by Moody’s; (6) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any commercial bank
satisfying the requirements of clause (2) of this definition; (7) money market
mutual or similar funds that invest exclusively in assets satisfying the
requirements of clauses (1) through (6) of this definition; (8) money market
funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, as amended, (ii) are rated AAA by Standard &
Poor’s or Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000; and (9) in the case of any Foreign Subsidiary, investments
substantially comparable to any of the foregoing investments with respect to the
country in which such Foreign Subsidiary is organized.

 

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any Restricted Subsidiary in connection with Cash Management
Services for collections, other Cash Management Services or for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,

 

5

--------------------------------------------------------------------------------


 

information reporting services, lockbox services, stop payment services and wire
transfer services, unless, when entered into, such agreement is designated in
writing by the Borrower and the relevant Cash Management Bank to the
Administrative Agent to not be included as a Cash Management Agreement.

 

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement or provides any Cash Management Services, is a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party or (ii) in the
case of any Cash Management Agreement in effect or any Cash Management Services
provided, on or prior to the Closing Date, is, as of the Closing Date, a Lender
or an Agent Party or an Affiliate of a Lender or an Agent Party and a party to a
Cash Management Agreement or provider of Cash Management Services.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Subsidiary Guarantor to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including under any
Cash Management Agreements.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the Closing Date, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority after
the Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.12(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the Closing Date; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” but only to the extent it is the
general policy of a Lender to impose applicable increased costs or costs in
connection with capital adequacy requirements similar to those described in
clauses (a) and (b) of Section 2.12 generally on other similarly situated
borrowers under similar circumstances under agreements permitting such
impositions.

 

“Change of Control” means any of the following events:

 

(a)           the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Borrower and its
subsidiaries, taken as a whole, to any Person other than a Permitted Holder;

 

(b)           the acquisition of beneficial ownership by any person or group
(excluding any one or more Permitted Holders or group Controlled by any one or
more Permitted Holders) of more than 35% of the aggregate voting power of all
outstanding classes or series of the Borrower’s Voting Stock and such aggregate
voting power exceeds the aggregate voting power of all outstanding classes or
series of the Borrower’s Voting Stock beneficially owned by the Permitted
Holders collectively;

 

6

--------------------------------------------------------------------------------


 

(c)           during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election by the Board of Directors or
whose nomination for election by the equityholders of the Borrower was approved
by a vote of the majority of the directors of the Borrower then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Borrower’s Board of Directors then in office; or

 

(d)           the Borrower shall adopt a plan of liquidation or dissolution or
any such plan shall be approved by the stockholders of the Borrower.

 

Notwithstanding the foregoing, a transaction in which the Borrower becomes a
subsidiary of another Person (other than a Person that is an individual or a
Permitted Holder) shall not constitute a Change of Control if the shareholders
of the Borrower immediately prior to such transaction beneficially own, directly
or indirectly through one or more intermediaries, the same proportion of voting
power of the outstanding classes or series of the Borrower’s voting stock as
such shareholders beneficially own immediately following the consummation of
such transaction.

 

For purposes of this definition, a Person shall not be deemed to have beneficial
ownership of securities subject to a stock purchase agreement, merger agreement
or similar agreement until the consummation of the transactions contemplated by
such agreement.

 

“Class” (a) when used in reference to any Loans or Borrowing, refers to whether
such Loans or the Loans comprising such Borrowing, are Initial Term
Loans, Incremental Revolving Loans or Incremental Term Loans established
pursuant to any Incremental Assumption Agreement, Extended Term Loans
established pursuant to any Extension Amendment or Refinancing Term Loans 
established pursuant to any Refinancing Amendment or (b) when used in reference
to any Commitments, refers to whether such Commitment is in respect of a
commitment to make Initial Term Loans, Incremental Revolving Loans or
Incremental Term Loans established pursuant to any Incremental Assumption
Agreement, Extended Term Loans established pursuant to any Extension Amendment
or Refinancing Term Loans established pursuant to any Refinancing Amendment.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 4.01 shall have been satisfied (or waived in accordance with
Section 9.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means BMO Capital Markets Corp., BNP Paribas
Securities Corp. and PNC Capital Markets LLC.

 

“Collateral” has the meaning assigned to such term or a similar term in each of
the Collateral Documents and shall include all property pledged or granted (or
purported to be pledged or granted) as collateral pursuant to the Collateral
Documents on the Closing Date or thereafter pursuant to Section 5.09 or 5.11.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent under the Guarantee Agreement and the Collateral Documents for the Secured
Parties.

 

7

--------------------------------------------------------------------------------


 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)           on the Closing Date, the Collateral Agent shall have received from
the Borrower and each Subsidiary Guarantor, (i) a counterpart of the Security
Agreement and (ii) from each Subsidiary Guarantor, a counterpart of the
Guarantee Agreement, in each case duly executed and delivered on behalf of such
person;

 

(b)           on the Closing Date, (i)(x) all outstanding Equity Interests
directly owned by the Loan Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Loan Party, other than Excluded Securities, shall have
been pledged or assigned for security purposes pursuant to the Collateral
Documents and (ii) the Collateral Agent shall have received certificates, and
any notes or other instruments required to be delivered pursuant to the
applicable Collateral Documents, together with stock powers, note powers or
other instruments of transfer with respect thereto (as applicable) endorsed in
blank;

 

(c)           in the case of any person that becomes a Subsidiary Guarantor
after the Closing Date, the Collateral Agent shall have received (i) a
supplement to the Guarantee Agreement and (ii) supplements to the Security
Agreement and any other Collateral Documents, if applicable, in the form
specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Subsidiary
Guarantor;

 

(d)           after the Closing Date (x) all outstanding Equity Interests of any
person that becomes a Subsidiary Guarantor after the Closing Date and that are
held by a Loan Party and (y) all Equity Interests directly acquired by a Loan
Party after the Closing Date, in each case other than Excluded Securities, shall
have been pledged pursuant to the Collateral Documents, together with stock
powers or other instruments of transfer with respect thereto (as applicable)
endorsed in blank;

 

(e)           except as otherwise contemplated by this Agreement or any
Collateral Document, all documents and instruments, including Uniform Commercial
Code financing statements, and filings with the United States Copyright Office
and the United States Patent and Trademark Office, and all other actions
reasonably requested by the Collateral Agent (including those required by
applicable Requirements of Law) to be delivered, filed, registered or recorded
to create the Liens intended to be created by the Collateral Documents (in each
case, including any supplements thereto) and perfect such Liens to the extent
required by the Collateral Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or the recording substantially concurrently with, or promptly
following, the execution and delivery of each such Collateral Document;

 

(f)            evidence of the insurance (if any) required by the terms of
Section 5.05 hereof shall have been received by the Collateral Agent;

 

(g)           after the Closing Date, the Collateral Agent shall have received
(i) such other Collateral Documents as may be required to be delivered pursuant
to Section 5.09 or Section 5.11 or the Collateral Documents, and (ii) upon
reasonable request by the Collateral Agent, evidence of compliance with any
other requirements of Section 5.09 or Section 5.11;

 

(h)           within the time periods set forth in Section 5.09 with respect to
Mortgaged Properties encumbered pursuant to said Section 5.09, the Collateral
Agent (on behalf of, and for distribution to, the Lenders) shall have received
(i) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record

 

8

--------------------------------------------------------------------------------


 

owner of such Mortgaged Property and suitable for recording or filing in all
filing or recording offices that the Collateral Agent may reasonably deem
necessary or desirable in order to create a valid and enforceable Lien subject
to no other Liens except Permitted Liens, at the time of recordation thereof,
(ii) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Collateral Agent may reasonably request, if and to the extent, and in such form,
as local counsel customarily provides such opinions as to such other matters,
(iii) with respect to each Mortgaged Property, information reasonably required
by the Collateral Agent to comply with the Flood Insurance Laws and (iv) such
other documents as the Collateral Agent may reasonably request that are
available to the Borrower without material expense with respect to any such
Mortgage or Mortgaged Property; and

 

(i)            within the time periods set forth in Section 5.09 with respect to
Mortgaged Properties encumbered pursuant to said Section 5.09, the Collateral
Agent shall have received (i) a policy or policies or marked up unconditional
binder of title insurance with respect to properties located in the United
States of America, or a date-down and modification endorsement, if available,
paid for by the Borrower, in the amount of the Fair Market Value of the
respective Mortgaged Property, issued by a nationally recognized title insurance
company (“Title Insurer”) insuring the Lien of each Mortgage as a valid Lien on
the Mortgaged Property described therein, free of any other Liens except
Permitted Liens, together with such customary endorsements, coinsurance and
reinsurance as the Collateral Agent may reasonably request and which are
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located (provided, however, that in lieu of a
zoning endorsement, Collateral Agent shall accept a zoning report from a
nationally recognized zoning report provider) and (ii) a survey of each
Mortgaged Property (including all improvements, easements and other customary
matters thereon reasonably required by the Collateral Agent), as applicable, for
which all necessary fees (where applicable) have been paid with respect to
properties located in the United States of America, which is (A) complying in
all material respects with the minimum detail requirements of the American Land
Title Association and American Congress of Surveying and Mapping as such
requirements are in effect on the date of preparation of such survey and
(B) sufficient for such Title Insurer to remove all standard survey exceptions
from the title insurance policy relating to such Mortgaged Property or otherwise
reasonably acceptable to the Collateral Agent; provided, however, that so long
as the Title Insurer shall accept the same to eliminate the survey exception
from such policy or policies, in lieu of a new or revised survey Borrower may
provide a “no material change” affidavit with respect to any prior survey for
the respective Mortgaged Property (which prior survey otherwise substantially
complies with the foregoing survey requirements).

 

“Collateral Documents” means the Security Agreement and each other security
document, Mortgage, pledge agreement or collateral agreement executed and
delivered in connection with this Agreement and/or the other Loan Documents to
grant a security interest in any property as Collateral to secure the
Obligations.

 

“Commitment” means, with respect to each Lender (to the extent applicable), such
Lender’s Incremental Commitment or Term Loan Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

9

--------------------------------------------------------------------------------


 

“Consolidated Amortization Expense” for any Test Period means the amortization
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Contingent Consideration Fair Value Remeasurement Adjustments” for
any period means the contingent consideration fair value remeasurement
adjustments, of the Borrower and its Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Depreciation Expense” for any Test Period means the depreciation
expense of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated EBITDA” for any Test Period means, without duplication, the sum of
the amounts for such Test Period of

 

(1)           Consolidated Net Income, plus

 

(2)           in each case only to the extent (and in the same proportion)
deducted in determining Consolidated Net Income,

 

(a)           Consolidated Income Tax Expense,

 

(b)           Consolidated Amortization Expense,

 

(c)           Consolidated Depreciation Expense,

 

(d)           Consolidated Interest Expense,

 

(e)           all non-cash compensation, as reported in the Borrower’s financial
statements,

 

(f)            any non-cash charges or losses or realized losses related to the
write-offs, write-downs or mark-to-market adjustments or sales or exchanges of
any investments in debt or equity securities by the Borrower or any Restricted
Subsidiary,

 

(g)           the aggregate amount of all other non-cash charges, expenses or
losses reducing such Consolidated Net Income, including any impairment
(including any impairment of intangibles and goodwill) (excluding any non-cash
charge, expense or loss that results in an accrual of a reserve for cash charges
in any future period and any non-cash charge, expense or loss relating to
write-offs, write downs or reserves with respect to accounts receivable or
inventory), for such Test Period, and

 

(h)           the amount of any restructuring charges or reserves, including any
one-time costs incurred in connection with acquisitions or divestitures, minus

 

(3)           in each case only to the extent (and in the same proportion)
included in determining Consolidated Net Income, any non-cash or realized gains
related to mark-to-market adjustments or sales or exchanges of any investments
in debt or equity securities by the Borrower or any Restricted Subsidiary,

 

10

--------------------------------------------------------------------------------


 

in each case determined on a consolidated basis in accordance with GAAP;
provided that the aggregate amount of all non-cash items, determined on a
consolidated basis, to the extent such items increased Consolidated Net Income
for such period will be excluded from Consolidated Net Income.

 

For purposes of this definition, whenever pro forma effect is to be given, the
pro forma calculations shall be factually supportable, reasonably identifiable
and made in good faith by a Financial Officer.  Any such pro forma calculation
may include adjustments appropriate, in the reasonable good faith determination
of the Borrower as set forth in an Officer’s Certificate, to reflect cost
savings and other operating improvements or cost synergies reasonably expected
to be realized within 15 months from the applicable event to be given pro forma
effect; provided that the aggregate amount of all items added back to
Consolidated EBITDA pursuant to this paragraph and clause (A)(2) of the
definitions of “Consolidated Net Leverage Ratio,” “Interest Coverage Ratio” or
“Secured Net Leverage Ratio”, as applicable, shall not exceed (i) for any Test
Period ending on or prior to December 31, 2018, 25% of Consolidated EBITDA
(after giving effect to such adjustment) for such Test Period and (ii) for any
Test Period ending on or after March 31, 2019, 20% of Consolidated EBITDA (after
giving effect to such adjustment) for such Test Period.

 

“Consolidated Income Tax Expense” for any Test Period means the provision for
taxes of the Borrower and its Restricted Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” for any Test Period means the sum, without
duplication, of the total interest expense of the Borrower and its Restricted
Subsidiaries for such Test Period, determined on a consolidated basis in
accordance with GAAP, minus consolidated interest income of the Borrower and its
Restricted Subsidiaries, and including, without duplication,

 

(1)           imputed interest on Capital Lease Obligations,

 

(2)           commissions, discounts and other fees and charges owed with
respect to letters of credit securing financial obligations, bankers’ acceptance
financing and receivables financings,

 

(3)           the net costs associated with Hedging Obligations related to
interest rates,

 

(4)           amortization of debt issuance costs, debt discount or premium and
other financing fees and expenses,

 

(5)           the interest portion of any deferred payment obligations,

 

(6)           all other non-cash interest expense,

 

(7)           capitalized interest,

 

(8)           all dividend payments on any series of Disqualified Equity
Interests of the Borrower or any Preferred Stock of any Restricted Subsidiary
(other than any such Disqualified Equity Interests or any Preferred Stock held
by the Borrower or a Restricted Subsidiary of the Borrower that is a Wholly
Owned Subsidiary or to the extent paid in Qualified Equity Interests),

 

(9)           all interest payable with respect to discontinued operations, and

 

(10)         all interest on any Indebtedness described in clause (6) or (7) of
the definition of “Indebtedness.”

 

11

--------------------------------------------------------------------------------


 

“Consolidated Net Income” for any Test Period means the net income (or loss) of
the Borrower and the Restricted Subsidiaries for such Test Period determined on
a consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication:

 

(1)           the net income (or loss) of any Person that is not a Restricted
Subsidiary, except to the extent that cash in an amount equal to any such income
has actually been received by the Borrower or any Restricted Subsidiary during
such period;

 

(2)           gains and losses due solely to fluctuations in currency values and
the related tax effects according to GAAP;

 

(3)           gains and losses with respect to Hedging Obligations;

 

(4)           the cumulative effect of any change in accounting principles;

 

(5)           any extraordinary or nonrecurring gain (or extraordinary or
nonrecurring loss), together with any related provision for taxes on any such
extraordinary or nonrecurring gain (or the tax effect of any such extraordinary
or nonrecurring loss), realized by the Borrower or any Restricted Subsidiary
during such period;

 

(6)           Consolidated Contingent Consideration Fair Value Remeasurement
Adjustments;

 

(7)           any net after-tax income or loss from discontinued operations and
any net after-tax gains or losses on disposal of discontinued operations; and

 

(8)           any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by the Borrower or any Restricted Subsidiary upon (a) the acquisition of
any securities, or the extinguishment of any Indebtedness, of the Borrower or
any Restricted Subsidiary or (b) the sale of any financial or equity investment
by the Borrower or any Restricted Subsidiary;

 

provided, further, that the effects of any adjustments in the inventory,
property and equipment, software, goodwill, other intangible assets, in-process
research and development, deferred revenue, debt line items, any earn-out
obligations and any other non-cash charges (other than the amortization of
unfavorable operating leases) in the Borrower’s consolidated financial
statements pursuant to GAAP in each case resulting from the application of
purchase accounting in relation to any consummated acquisition or the
amortization or write-off of any such amounts shall be excluded when determining
Consolidated Net Income.

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Indebtedness of the Borrower and its Restricted Subsidiaries as of
the last day of the Test Period most recently ended on or prior to such date of
determination (as set forth on the balance sheet and determined on a
consolidated basis in accordance with GAAP) minus the amount of unrestricted
cash and Cash Equivalents of the Borrower and its Restricted Subsidiaries on
such date in an amount not to exceed $30,000,000 to (b) Consolidated EBITDA for
such Test Period.

 

(A)          The Consolidated Net Leverage Ratio shall be calculated for any
period after giving effect on a pro forma basis (as if they had occurred on the
first day of the applicable Test Period) to:

 

12

--------------------------------------------------------------------------------


 

(1)           the incurrence of any Indebtedness of the Borrower or any
Restricted Subsidiary (and the application of the proceeds thereof) and any
repayment, repurchase, defeasance or other discharge of Indebtedness (and the
application of the proceeds therefrom) (other than the incurrence or repayment
of Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving credit arrangement) occurring during the applicable
Test Period  or (except when calculating the Consolidated Net Leverage Ratio for
purposes of determining the Applicable Rate or determining actual compliance
(and not pro forma compliance or compliance on a pro forma basis) with
Section 6.10) at any time subsequent to the last day of such Test Period and on
or prior to the date of determination, as if such incurrence, repayment,
issuance or redemption, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Test Period; and

 

(2)           any (w) Asset Sale, (x) asset sale if the Fair Market Value of the
assets sold in such transaction or series of related transactions exceeds
$2,000,000, which is solely excluded from the definition of Asset Sale pursuant
to clause (7) of such definition, (y) Asset Acquisition (including, without
limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of the Borrower or any Restricted Subsidiary (including
any Person who becomes a Restricted Subsidiary as a result of such Asset
Acquisition or as a result of a Revocation) incurring Indebtedness pursuant to
Section 6.01(j) and also including any Consolidated EBITDA associated with any
such Asset Acquisition) or (z) operational restructuring (each a “pro forma
event”) occurring during the Test Period or at any time subsequent to the last
day of the Test Period and on or prior to the date of determination as if such
pro forma event occurred on the first day of the Test Period, including any cost
savings and cost synergies resulting from head count reduction, closure of
facilities and similar operational and other cost savings and cost synergies
relating to such pro forma event occurring within 15 months (or expected, in the
good faith determination of the Borrower, to occur within 15 months) of such pro
forma event and during such period or (except when calculating the Consolidated
Net Leverage Ratio for purposes of determining the Applicable Rate or
determining actual compliance (and not pro forma compliance or compliance on a
pro forma basis) with Section 6.10) subsequent to such period and on or prior to
the date of such calculation, in each case that are expected to have a
continuing impact and are factually supportable, and which adjustments the
Borrower determines are reasonable as set forth in an Officer’s Certificate;
provided that the aggregate amount of all such cost savings and cost synergies
pursuant to this clause (A)(2) and the second paragraph of the definition of
“Consolidated EBITDA” shall in no event exceed (i) for any Test Period ending on
or prior to December 31, 2018, 25% of Consolidated EBITDA (after giving effect
to such adjustment) for such Test Period and (ii) for any Test Period ending on
or after March 31, 2019, 20% of Consolidated EBITDA (after giving effect to such
adjustment) for such Test Period; provided, further that asset sales described
in clause (A)(2)(x) in an aggregate amount not to exceed $30,000,000 in any Test
Period shall not be required to be given pro forma effect; and

 

(B)          in calculating Consolidated Interest Expense for purposes of the
Consolidated Net Leverage Ratio with respect to any Indebtedness being given pro
forma effect:

 

(1)           interest on outstanding Indebtedness determined on a fluctuating
basis as of the date of determination and which will continue to be so
determined thereafter shall be deemed to have accrued at a fixed rate per annum
equal to the rate of interest on such Indebtedness in effect on the date of
determination;

 

(2)           if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a

 

13

--------------------------------------------------------------------------------


 

eurocurrency interbank offered rate, or other rates, then the interest rate in
effect on the date of determination will be deemed to have been in effect during
the Test Period;

 

(3)           notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;

 

(4)           interest on any Indebtedness under a revolving credit facility
shall be computed based upon the average daily balance of such Indebtedness
during the Test Period; and

 

(5)           interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by a responsible financial or
accounting Officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Declined Prepayment Amount” has the meaning assigned to such term in
Section 2.08(f).

 

“Declining Term Lender” has the meaning assigned to such term in
Section 2.08(f).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to any Agent Party any amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to such
funding or payment has not been satisfied, or, in the case of clause (ii) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of a good faith dispute regarding its obligation to make such
payment; (b) has notified the Borrower or any Agent Party in writing, or has
made a public statement to the effect, that it does not intend to comply with
any of its funding or payment obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent to such funding or
payment under this Agreement cannot be satisfied); (c) has failed, within three
Business Days after request by the Administrative Agent, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon such Agent Party’s receipt of such certification; (d) has become the
subject of a Bankruptcy Event; or (e) has become the subject of a Bail-In
Action.

 

“Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Borrower or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such

 

14

--------------------------------------------------------------------------------


 

valuation, less the amount of cash or Cash Equivalents received in connection
with a subsequent sale of such Designated Noncash Consideration.

 

“Designation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Designation Amount” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Disposition” means, with respect to any property, any sale, lease, license,
sale and leaseback, assignment, conveyance, transfer or other disposition
thereof.  The terms “Dispose” and “Disposed of” shall have correlative meanings.

 

“Disqualified Equity Interests” of any Person means any class of Equity
Interests of such Person that, by its terms, or by the terms of any related
agreement or of any security into which it is convertible, puttable or
exchangeable, is, or upon the happening of any event or the passage of time
would be, required to be redeemed by such Person, whether or not at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, in each case on or
prior to the date that is 91 days after the Latest Maturity Date; provided,
however, that any class of Equity Interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of dividends or upon maturity, redemption (pursuant to a sinking fund or
otherwise) or repurchase thereof or otherwise by the delivery of Equity
Interests that are not Disqualified Equity Interests, and that is not
convertible, puttable or exchangeable for Disqualified Equity Interests or
Indebtedness, will not be deemed to be Disqualified Equity Interests so long as
such Person satisfies its obligations with respect thereto solely by the
delivery of Equity Interests that are not Disqualified Equity Interests;
provided, further, however, that any Equity Interests that would not constitute
Disqualified Equity Interests but for provisions thereof giving holders thereof
(or the holders of any security into or for which such Equity Interests are
convertible, exchangeable or exercisable) the right to require the Borrower to
redeem such Equity Interests upon the occurrence of a change of control
occurring prior to the 91st day after the Latest Maturity Date shall not
constitute Disqualified Equity Interests if such Equity Interests specifically
provide that the Borrower will not redeem any such Equity Interests pursuant to
such provisions prior to the Obligations (other than (x) (i) Cash Management
Obligations and (ii) Obligations under Specified Swap Agreements not yet due and
payable, and (y) contingent obligations not yet accrued and payable) having been
paid in full.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Restricted Subsidiary of the Borrower that is
not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

15

--------------------------------------------------------------------------------


 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Law” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Restricted Subsidiary directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, of any Person, (1) any and all shares or other equity
interests (including common stock, preferred stock, limited liability company
interests and partnership interests) in such Person and (2) all rights to
purchase, warrants or options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) such
shares or other interests in such Person, but excluding any debt securities
convertible into such shares or other interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043(c) of
ERISA or the regulations issued thereunder) with respect to a Plan other than an
event for which the 30-day notice period is waived; (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Sections 412 or
430 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the failure to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or the failure by the Borrower or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (e) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Plan, including, but not limited to, the
imposition of any Lien in favor of the PBGC or any Plan; (f) a determination
that any Plan is, or is expected to be, in “at risk” status (within the meaning
of Section 430 of the Code or Title IV of ERISA); (g) the receipt by the
Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan; (h) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan (or a cessation of operations that is treated as such a withdrawal
under Section 4062(e) of ERISA) or Multiemployer Plan; or (i) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a

 

16

--------------------------------------------------------------------------------


 

Multiemployer Plan is, or is expected to be, Insolvent, in Reorganization or in
endangered or critical status, within the meaning of Section 432 of the Code or
Section 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays
such rate (or, in the event such rate does not appear on a Reuters page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion (exercised in a manner consistent with which it is
making similar selections in respect of credit agreements with borrowers of
similar creditworthiness); in each case the “Eurocurrency Screen Rate”) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if the Eurocurrency Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the Eurocurrency Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the Eurocurrency Rate shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

“Eurocurrency Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Indebtedness” means all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Subsidiary” means (a) any subsidiary that is not a Wholly Owned
Subsidiary, (b) any subsidiary that is prohibited by applicable law or by
Contractual Obligations existing on the Closing Date (or, in the case of any
newly acquired subsidiary, in existence at the time of acquisition but not
entered into in contemplation thereof) from guaranteeing the Obligations or if
guaranteeing the Obligations would require governmental (including regulatory)
consent, approval, license or authorization, (c) any subsidiary that is not a
Material Domestic Subsidiary, (d) any Unrestricted Subsidiary, (e) any FSHCO and
(f) any Domestic Subsidiary that is a subsidiary of a Foreign Subsidiary that is
a CFC.

 

“Excluded Securities” means any of the following:

 

(a)           any Equity Interests or Indebtedness with respect to which the
Collateral Agent and the Borrower reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Collateral Documents (including Tax consequences) are
likely to be excessive in relation to the value to be afforded thereby;

 

17

--------------------------------------------------------------------------------


 

(b)           any Equity Interests or Indebtedness to the extent, and for so
long as, the pledge thereof is prohibited by any Requirement of Law (in each
case, except to the extent such prohibition is unenforceable after giving effect
to applicable provisions of the Uniform Commercial Code or other applicable
law);

 

(c)           any Equity Interests of any person that is not a Wholly Owned
Subsidiary to the extent (A) that a pledge thereof to secure the Obligations is
prohibited by (i) any applicable organizational documents, constitutional
documents, joint venture agreement, shareholder agreement, or similar agreement
or (ii) any other contractual obligation with an unaffiliated third party not in
violation of Section 6.09 that was existing on the Closing Date (and not created
in contemplation of the consummation of the Transactions) or at the time of the
acquisition of such subsidiary (and was not created in contemplation of such
acquisition), (B) any organizational documents, constitutional documents, joint
venture agreement, shareholder agreement, or similar agreement (or other
contractual obligation referred to in subclause (A)(ii) above) prohibits such a
pledge without the consent of any other party; provided that this clause
(B) shall not apply if (1) such other party is a Loan Party or a Wholly Owned
Subsidiary or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Borrower or
any subsidiary to obtain any such consent) and for so long as such
organizational documents, constitutional documents, joint venture agreement,
shareholder agreement or similar agreement (or other contractual obligation
referred to in subclause (A)(ii) above) or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary) to any
organizational documents, constitutional documents, joint venture agreement,
shareholder agreement or similar agreement governing such Equity Interests the
right to terminate its obligations thereunder, in each case, after giving effect
to the anti-assignment provisions of the Uniform Commercial Code or other
applicable law;

 

(d)           any Equity Interests of (i) any Unrestricted Subsidiary and
(ii) any subsidiary that is not a Material Subsidiary;

 

(e)           any Margin Stock; and

 

(f)            voting Equity Interests (and any other interests constituting
“stock entitled to vote” within the meaning of U.S. Treasury Regulation
Section 1.956-2(c)(2)) in excess of 65% of all voting Equity Interests in
(A) any Foreign Subsidiary or (B) any FSHCO.

 

“Excluded Swap Obligation” means, with respect to any Subsidiary Guarantor, any
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of (a) such Subsidiary
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Subsidiary Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Subsidiary Guarantor or the grant of such security interest becomes effective
with respect to such Swap Obligation, unless otherwise agreed between the
Administrative Agent and the Borrower.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

18

--------------------------------------------------------------------------------


 

“Excluded Taxes” means (a) in the case of each Lender and the Administrative
Agent, Taxes imposed on its overall net income, and franchise Taxes imposed on
it in lieu of net income Taxes by a jurisdiction (including any political
subdivision thereof) as a result of (i) such Lender or the Administrative
Agent’s being organized under the laws of or having a principal office in such
jurisdiction or, in the case of a Lender, having an applicable lending office in
such jurisdiction or (ii) a present or former connection between such Lender or
the Administrative Agent and the jurisdiction (other than any connection arising
solely from such Lender or the Administrative Agent having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Loan Document); (b) any Taxes in the
nature of branch profits Taxes imposed by any jurisdiction described in clause
(a); (c) in the case of a Non-U.S. Lender, United States federal withholding Tax
imposed pursuant to laws in effect on the date on which (i) such Non-U.S. Lender
becomes a Lender or (ii) such Non-U.S. Lender changes its lending office, except
in each case to the extent that, pursuant to Section 2.14, additional amounts
with respect to such Taxes were payable either to such Non-U.S. Lender’s
assignor immediately before such Non-U.S. Lender became a party hereto or to
such Non-U.S. Lender immediately before it changed its lending office; (d) any
Taxes attributable to such Lender’s failure to comply with Section 2.14(e) and
(e) any United States federal withholding Taxes imposed under FATCA.

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.19(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.19(a).

 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.19(b).

 

“Facility” means the Term Facility.

 

“Fair Market Value” means, with respect to any asset, as determined by the
Borrower, the price (after taking into account any liabilities relating to such
assets) that would be negotiated in an arm’s-length transaction for cash between
a willing seller and a willing and able buyer, neither of which is under any
compulsion to complete the transaction.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act

 

19

--------------------------------------------------------------------------------


 

of 2004 as now or hereafter in effect or any successor statute thereto and
(v) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Restricted Subsidiary of the Borrower that is
organized under the laws of any jurisdiction other than the United States, any
State thereof or the District of Columbia.

 

“FSHCO” means any subsidiary of the Borrower that owns no material assets other
than Equity Interests of one or more Foreign Subsidiaries that are CFCs or
Equity Interests of one or more other FSHCOs.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States, consistently applied.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local,
provincial or otherwise and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means a direct or indirect
guarantee by any Person of any Indebtedness of any other Person and includes any
obligation, direct or indirect, contingent or otherwise, of such Person (1) to
purchase or pay (or advance or supply funds for the purchase or payment of)
Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreements to keep well, to purchase assets, goods,
securities or services (unless such purchase arrangements are on arm’s length
terms and are entered into in the ordinary course of business), to take-or-pay,
or to maintain financial statement conditions or otherwise); or (2) entered into
for purposes of assuring in any other manner the obligee of such Indebtedness of
the payment thereof or to protect such obligee against loss in respect thereof
(in whole or in part); “Guarantee,” when used as a verb, and “Guaranteed” have
correlative meanings.

 

“Guarantee Agreement” means the Guarantee Agreement to be executed and delivered
by each Subsidiary Guarantor, substantially in the form of Exhibit C.

 

“guarantor” has the meaning assigned to such term in the definition of
“Guarantee.”

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Obligations” of any Person means the obligations of such Person under
swap, cap, collar, forward purchase or similar agreements or arrangements
dealing with interest rates, currency exchange rates or commodity prices, either
generally or under specific contingencies.

 

20

--------------------------------------------------------------------------------


 

“HomeAdvisor Business” means the business and operations that comprise the
“HomeAdvisor” segment of IAC as described in IAC’s Annual Report on Form 10-K
for the period ended December 31, 2016 and as operated and conducted since
December 31, 2016, including entities or businesses acquired since such date
(which include MyBuilder Limited and HomeStars Inc.), and which businesses
consist of home services digital marketplaces operated in the United States,
Canada, France, Germany, Italy, the Netherlands and the United Kingdom.

 

“IAC” means IAC/InterActiveCorp, a Delaware corporation.

 

“IAC Debt Facility” shall have the meaning assigned to such term in
Section 6.01(z).

 

“IAC Dividend Amount” means the excess of (x) the aggregate net proceeds of the
Term Loan Facility less (y) the aggregate principal amount of indebtedness owed
by the Borrower or any of its Restricted Subsidiaries to IAC or any of its
subsidiaries (other than the Borrower and its subsidiaries) immediately prior to
the Closing Date.

 

“IAC Group” means IAC and its subsidiaries (other than the Borrower and its
subsidiaries).

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate.”

 

“Incremental Amount” means, at any time, the greater of:

 

(a)           the excess (if any) of

 

(i)            $100,000,000 over

 

(ii)           the aggregate amount of all Incremental Term Loan Commitments and
Incremental Revolving Commitments, in each case, established after the Closing
Date and prior to such time and outstanding pursuant to Section 2.02; and

 

(b)           any amounts so long as immediately after giving pro forma effect
to the establishment of the commitments in respect thereof, any Asset
Acquisition consummated concurrently therewith and the use of proceeds of the
loans thereunder, both (x) the Secured Net Leverage Ratio is equal to or less
than 3.50 to 1.00 and (y) the Consolidated Net Leverage Ratio is equal to or
less than 4.25 to 1.00, in each case, only on the date of the initial incurrence
of (or commitment in respect of) the applicable Incremental Facility (except as
set forth in the final paragraph under Section 6.01) and calculated (x) as if
any commitments in respect of Permitted Ratio Debt and Incremental Revolving
Commitments were fully drawn on the effective date thereof and (y) excluding any
cash constituting proceeds of any such Incremental Facility or any simultaneous
incurrence of Permitted Ratio Debt.

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Lenders.

 

“Incremental Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Commitment.

 

“Incremental Facility” means the Incremental Commitments and the Incremental
Loans made thereunder.

 

21

--------------------------------------------------------------------------------


 

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

 

“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Revolving Loans to the
Borrower.

 

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan” means Revolving Loans made by one or more Revolving
Lenders to the Borrower pursuant to an Incremental Revolving Commitment to make
additional Revolving Loans.

 

“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made thereunder.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.02, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loans” means any term loans borrowed in connection with an
Incremental Assumption Agreement.

 

“Indebtedness” of any Person at any date means, without duplication:

 

(1)           all liabilities, contingent or otherwise, of such Person for
borrowed money;

 

(2)           all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments;

 

(3)           all reimbursement obligations of such Person in respect of letters
of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions;

 

(4)           all obligations of such Person to pay the deferred and unpaid
purchase price of property or services, except (i) trade payables and accrued
expenses incurred by such Person in the ordinary course of business and
(ii) amounts accrued associated with contingent consideration arrangements;

 

(5)           all Capital Lease Obligations of such Person;

 

(6)           all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) a Lien on any asset of such Person, whether or not such Indebtedness is
assumed by such Person;

 

(7)           all Indebtedness of others Guaranteed by such Person to the extent
of such Guarantee; provided that Indebtedness of the Borrower or its
subsidiaries that is Guaranteed by the Borrower or the Borrower’s subsidiaries
shall only be counted once in the calculation of the amount of Indebtedness of
the Borrower and its subsidiaries on a consolidated basis; and

 

22

--------------------------------------------------------------------------------


 

(8)           all obligations of such Person under conditional sale or other
title retention agreements relating to assets purchased by such Person
(excluding obligations arising from inventory transactions in the ordinary
course of business).

 

The amount of any Indebtedness which is incurred at a discount to the principal
amount at maturity thereof as of any date shall be deemed to have been incurred
at the accreted value thereof as of such date.  The amount of Indebtedness of
any Person at any date shall be the outstanding balance at such date of all
unconditional obligations as described above, the maximum liability of such
Person for any such contingent obligations at such date and, in the case of
clause (6), the lesser of (a) the Fair Market Value of any asset subject to a
Lien securing the Indebtedness of others on the date that the Lien attaches and
(b) the amount of the Indebtedness secured.

 

“Indemnified Taxes” means all Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.04(b).

 

“Information” has the meaning assigned to such term in Section 9.13.

 

“Initial Term Lender” means each Lender that has an Initial Term Loan Commitment
or that holds Initial Term Loans.

 

“Initial Term Loan Commitment” means, as to any Initial Term Lender, the
obligation of such Initial Term  Lender to make Initial Term Loans in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on Schedule 1.01A or in the Assignment and Assumption pursuant to
which such Initial Term Lender became a party hereto as the same may be changed
from time to time pursuant to the terms of this Agreement (including as
increased, extended or replaced as provided in Section 2.02, 2.19 and 2.20). 
The original aggregate amount of all Initial Term Commitments is $275,000,000.

 

“Initial Term Loan Facility” means the credit facility constituted by the
Initial Term Loan Commitments and the Initial Term Loans thereunder.

 

“Initial Term Loan Maturity Date” means the date that is five years from the
Closing Date.

 

“Initial Term Loans” means the Term Loans made pursuant to the Initial Term Loan
Commitment.

 

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
patents, trademarks, service marks, trade dress, internet domain names,
software, data, databases, technology, know-how, trade secrets, processes and
other confidential or proprietary information, together with all registrations
and applications for registration thereof, all licenses thereof or pertaining
thereto, and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for the
Test Period most recently ended on or prior to such date of determination to
(b) Consolidated Interest Expense for such Test Period.

 

23

--------------------------------------------------------------------------------


 

(A)          The Interest Coverage Ratio shall be calculated for any period
after giving effect on a pro forma basis (as if they had occurred on the first
day of the applicable Test Period) to:

 

(1)           the incurrence of any Indebtedness of the Borrower or any
Restricted Subsidiary (and the application of the proceeds thereof) and any
repayment, repurchase, defeasance or other discharge of Indebtedness (and the
application of the proceeds therefrom) (other than the incurrence or repayment
of Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving credit arrangement) occurring during the applicable
Test Period or (except when calculating the Interest Coverage Ratio for purposes
of determining actual compliance (and not pro forma compliance or compliance on
a pro forma basis) with Section 6.10) at any time subsequent to the last day of
such Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be (and the
application of the proceeds thereof), occurred on the first day of the Test
Period; and

 

(2)           any (w) Asset Sale, (x) asset sale if the Fair Market Value of the
assets sold in such transaction or series of related transactions exceeds
$2,000,000 individually, which is solely excluded from the definition of Asset
Sale pursuant to clause (7) of such definition, (y) Asset Acquisition
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of the Borrower or any Restricted Subsidiary
(including any Person who becomes a Restricted Subsidiary as a result of such
Asset Acquisition or as a result of a Revocation) incurring Indebtedness
pursuant to Section 6.01(j) and also including any Consolidated EBITDA
associated with any such Asset Acquisition) or (z) operational restructuring
(each a “pro forma event”) occurring during the Test Period or at any time
subsequent to the last day of the Test Period and on or prior to the date of
determination as if such pro forma event occurred on the first day of the Test
Period, including any cost savings and cost synergies resulting from head count
reduction, closure of facilities and similar operational and other cost savings
and cost synergies relating to such pro forma event occurring within 15 months
(or expected, in the good faith determination of the Borrower, to occur within
15 months) of such pro forma event and during such period or (except when
calculating the Interest Coverage Ratio for purposes of determining actual
compliance (and not pro forma compliance or compliance on a pro forma basis)
with Section 6.10) subsequent to such period and on or prior to the date of such
calculation, in each case that are expected to have a continuing impact and are
factually supportable, and which adjustments the Borrower determines are
reasonable as set forth in an Officer’s Certificate; provided that the aggregate
amount of all such cost savings and cost synergies pursuant to this clause
(A)(2) and the second paragraph of the definition of “Consolidated EBITDA” shall
in no event exceed (i) for any Test Period ending on or prior to December 31,
2018, 25% of Consolidated EBITDA (after giving effect to such adjustment) for
such Test Period and (ii) for any Test Period ending on or after March 31, 2019,
20% of Consolidated EBITDA (after giving effect to such adjustment) for such
Test Period;  provided, further, that asset sales described in clause
(A)(2)(x) in an aggregate amount not to exceed $30,000,000 in any Test Period
shall not be required to be given pro forma effect; and

 

(B)          in calculating Consolidated Interest Expense for purposes of the
Interest Coverage Ratio with respect to any Indebtedness being given pro forma
effect:

 

(1)           interest on outstanding Indebtedness determined on a fluctuating
basis as of the date of determination and which will continue to be so
determined thereafter shall be deemed to have accrued at a fixed rate per annum
equal to the rate of interest on such Indebtedness in effect on the date of
determination;

 

24

--------------------------------------------------------------------------------


 

(2)           if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the Test Period;

 

(3)           notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;

 

(4)           interest on any Indebtedness under a revolving credit facility
shall be computed based upon the average daily balance of such Indebtedness
during the Test Period; and

 

(5)           interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by a responsible financial or
accounting Officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan and ending one week, one month, two months, three
months or six months (or, if available to all Lenders under the applicable
Facility, twelve months) thereafter, as selected by the Borrower in its notice
of borrowing or notice of conversion, as the case may be, given with respect
thereto, and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurocurrency Loan and ending one
week, one month, two months, three months or six months (or, if agreed to by all
Lenders under the applicable Facility, twelve months or such other, shorter
period) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 12:00 noon, New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

 

(ii)           the Borrower may not select an Interest Period for a Term Loan
that would extend beyond the date the final payment is due on such Term Loan;
and

 

(iii)           any Interest Period of at least one month’s duration that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding

 

25

--------------------------------------------------------------------------------


 

day in the calendar month at the end of such Interest Period) shall end on the
last Business Day of a calendar month.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Eurocurrency Screen
Rate) determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the Eurocurrency
Screen Rate for the longest period (for which the Eurocurrency Screen Rate is
available) that is shorter than the Impacted Interest Period; and (b) the
Eurocurrency Screen Rate for the shortest period (for which that Eurocurrency
Screen Rate is available) that exceeds the Impacted Interest Period, in each
case, at such time.

 

“Investments” has the meaning assigned to such term in Section 6.11.

 

“Joinder and Reaffirmation Agreement” means an agreement in substantially the
form of Exhibit J or otherwise in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Junior Debt” means Indebtedness for borrowed money that is by its terms
subordinated or junior in right of payment or security to the Obligations, in
each case with an aggregate outstanding principal amount in excess of
$25,000,000.

 

“Junior Debt Restricted Payment” means any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
the Borrower or any if its Restricted Subsidiaries, of or in respect of
principal of or interest on any Junior Debt (or any Indebtedness incurred as
Refinancing Indebtedness in respect thereof); provided that the following shall
not constitute a Junior Debt Restricted Payment:

 

(a)           refinancings with any Refinancing Indebtedness permitted to be
incurred under Section 6.01;

 

(b)           payments of regularly-scheduled interest and fees due thereunder,
other non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Debt from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and principal on the
scheduled maturity date of any Junior Debt;

 

(c)           payments or distributions in respect of all or any portion of the
Junior Debt with the proceeds from the issuance, sale or exchange by the
Borrower of Qualified Equity Interests within eighteen months prior thereto; or

 

(d)           the conversion of any Junior Debt to Qualified Equity Interests of
the Borrower.

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
date in respect of any Class of Term Loans or Incremental Revolving Commitments,
in each case then in effect on such date of determination.

 

“Lead Arrangers” means, collectively, JPMorgan Chase Bank, N.A. Merrill Lynch,
Pierce, Fenner & Smith Incorporated, BMO Capital Markets Corp., BNP Paribas
Securities Corp. and PNC Capital Markets LLC, as joint lead arrangers and joint
bookrunners.

 

26

--------------------------------------------------------------------------------


 

“Lender Presentation” means the Lender Presentation made available to the
Lenders in connection with the Lender meeting held on July 31, 2017 with respect
to the Initial Term Loan Facility and this Agreement.

 

“Lenders” means the Persons listed on Schedule 1.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or any
Incremental Assumption Agreement, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien
(statutory or other), pledge, easement, charge, security interest or other
encumbrance of any kind or nature in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset. 
“Lien” shall not, however, include any interest of a vendor in any inventory of
the Borrower or any of its Restricted Subsidiaries arising out of such inventory
being subject to a “sale or return” arrangement with such vendor or any
consignment by any third party of any inventory to the Borrower or any of its
Restricted Subsidiaries.

 

“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target in the event financing to consummate the
acquisition is not obtained as contemplated by the definitive acquisition
agreement.

 

“Loan Documents” means the collective reference to this Agreement, the Guarantee
Agreement, the Collateral Documents, any Incremental Assumption Agreement, any
promissory note issued pursuant to Section 2.07(a) and any amendments or waivers
to any of the foregoing.

 

“Loan Parties” means the collective reference to the Borrower and the Subsidiary
Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Margin Stock” has the meaning assigned to such term in Regulation U of the
Board as from time to time in effect and all official rulings and
interpretations thereunder or thereof.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Restricted Subsidiaries taken as a whole that results in a material
impairment of the ability of the Borrower to perform any payment obligations
hereunder or (b) the validity or enforceability of this Agreement or the other
Loan Documents or the rights or remedies of the Administrative Agent (including
in its capacity as Collateral Agent) or the Lenders hereunder or thereunder.

 

“Material Domestic Subsidiary” means any Wholly Owned Subsidiary that is a
Domestic Subsidiary of the Borrower, as of the last day of the fiscal quarter of
the Borrower most recently ended for which financial statements have been or are
required to have been delivered, that has assets or revenues (including third
party revenues but not including intercompany revenues) with a value in excess
of 2.5% of the consolidated assets of the Borrower and its Wholly Owned
Subsidiaries that are Domestic Subsidiaries or 2.5 % of the consolidated
revenues of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries; provided that in the event Wholly Owned Subsidiaries that are
Domestic

 

27

--------------------------------------------------------------------------------


 

Subsidiaries that would otherwise not be Material Domestic Subsidiaries shall in
the aggregate account for a percentage in excess of 7.5% of the consolidated
assets of the Borrower and its Wholly Owned Subsidiaries that are Domestic
Subsidiaries or 7.5% of the consolidated revenues of the Borrower and its Wholly
Owned Subsidiaries that are Domestic Subsidiaries as of the end of and for the
most recently completed fiscal quarter, then one or more of such Domestic
Subsidiaries designated by the Borrower (or, if the Borrower shall make no
designation, one or more of such Domestic Subsidiaries in descending order based
on their respective contributions to the consolidated assets of the Borrower),
shall be included as Material Domestic Subsidiaries to the extent necessary to
eliminate such excess.

 

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of a Swap Agreement, of any one or more of the Borrower
and its Restricted Subsidiaries in an aggregate principal amount exceeding
$25,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.

 

“Material Real Property” shall mean any parcel of Real Property (a) located in
the United States and (b) having a Fair Market Value (on a per-property basis)
greater than $15,000,000 as of (x) the Closing Date, for Real Property then
owned or (y) the date of acquisition, for owned Real Property acquired after the
Closing Date, in each case as determined by the Borrower in good faith; provided
that “Material Real Property” shall exclude (i) all leasehold interests and
(ii) the ANGI Campus as well as any future improvements, alterations,
construction, developments, expansions, replacements or additions thereto.

 

“Material Subsidiary” means any Restricted Subsidiary of the Borrower, as of the
last day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been, or were required to be, delivered pursuant to
Section 5.01, that has assets or revenues (including third party revenues but
not including intercompany revenues) with a value in excess of 1.0% of the
consolidated assets of the Borrower or 1.0% of the consolidated revenues of the
Borrower; provided that in the event Restricted Subsidiaries that would
otherwise not be Material Subsidiaries shall in the aggregate account for a
percentage in excess of 7.5% of the consolidated assets of the Borrower or 7.5%
of the consolidated revenues of the Borrower as of the end of and for the most
recently completed fiscal quarter for which financial statements have been, or
were required to be, delivered pursuant to Section 5.01, then one or more of
such Restricted Subsidiaries designated by the Borrower (or, if the Borrower
shall make no designation, one or more of such Restricted Subsidiaries in
descending order based on their respective contributions to the consolidated
assets of the Borrower), shall be included as Material Subsidiaries to the
extent necessary to eliminate such excess.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean each Material Real Property encumbered by a
Mortgage pursuant to Section 5.09.

 

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in such form as is reasonably
satisfactory to the Collateral Agent and the Borrower, in each case, as amended,
supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

28

--------------------------------------------------------------------------------


 

“Net Proceeds” means:

 

(a)           100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise, but only as and when received) from any
Asset Sale, net of (i) attorneys’ fees, accountants’ fees, investment banking
fees, survey costs, title insurance premiums, and related search and recording
charges, transfer Taxes, deed or mortgage recording Taxes, other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (ii) required payments of Indebtedness (other than
Indebtedness incurred under the Loan Documents or Other First Lien Debt) and
required payments of other obligations relating to the applicable asset to the
extent such Indebtedness or other obligations are secured by a Lien permitted
hereunder (other than pursuant to the Loan Documents, Other First Lien Debt or
obligations secured by a Lien that is junior to the Liens securing the
Obligations), (iii) repayments of Other First Lien Debt (limited to its
proportionate share of such prepayment, based on the amount of such then
outstanding debt as a percentage of all then outstanding Indebtedness incurred
under the Loan Documents and Other First Lien Debt), (iv) Taxes paid or payable
(in the good faith determination of the Borrower) as a direct result thereof,
and (v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (i) or (iv) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (provided that (1) the amount of any reduction of
such reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Asset Sale, shall be deemed to be cash proceeds of such Asset Sale
occurring on the date of such reduction and (2) the amount of any such reserve
that is maintained as of the date occurring 18 months after the date of the
applicable Asset Sale shall be deemed to be Net Proceeds from such Asset Sale as
of such date); provided that, if the Borrower shall deliver an Officer’s
Certificate to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, within 12 months of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Asset Sale giving rise to such
proceeds was contractually committed (other than inventory), such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
365 days of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 365 day period but within such 365 day period are contractually committed
to be used, then such remaining portion if not so used within 180 days following
the end of such 365 day period shall constitute Net Proceeds as of such date
without giving effect to this proviso); provided, further, that no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $30,000,000 (and in each case
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds);

 

(b)           100% of the cash proceeds actually received by the Borrower or any
Subsidiary (including casualty insurance settlements and condemnation awards,
but only as and when received) from any Recovery Event, net of (i) attorneys’
fees, accountants’ fees, transfer Taxes, deed or mortgage recording Taxes on
such asset, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (ii) required payments
of Indebtedness (other than Indebtedness incurred under the Loan Documents or
Other First Lien Debt) and required payments of other obligations relating to
the applicable asset to the extent such Indebtedness or other obligations are

 

29

--------------------------------------------------------------------------------


 

secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents, Other First Lien Debt or obligations secured by a Lien that is junior
to the Liens securing the Obligations), (iii) repayments of Other First Lien
Debt (limited to its proportionate share of such prepayment, based on the amount
of such then outstanding debt as a percentage of all then outstanding
Indebtedness incurred under the Loan Documents and Other First Lien Debt, and
(iv) Taxes paid or payable (in the good faith determination of the Borrower) as
a direct result thereof; provided that, if the Borrower shall deliver an 
Officer’s Certificate to the Administrative Agent promptly following receipt of
any such proceeds setting forth the Borrower’s intention to use any portion of
such proceeds, within 365 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of the
Borrower and the Subsidiaries or to make Asset Acquisitions and other
Investments permitted hereunder (excluding Cash Equivalents or intercompany
Investments in Subsidiaries) or to reimburse the cost of any of the foregoing
incurred on or after the date on which the Recovery Event giving rise to such
proceeds was contractually committed (other than inventory, except to the extent
the proceeds of such Recovery Event are received in respect of inventory), such
portion of such proceeds shall not constitute Net Proceeds except to the extent
not, within 365 days of such receipt, so used or contractually committed to be
so used (it being understood that if any portion of such proceeds are not so
used within such 365 day period but within such 365 day period are contractually
committed to be used, then such remaining portion if not so used within 180 days
following the end of such 365 day period shall constitute Net Proceeds as of
such date without giving effect to this proviso); provided, further, that no net
cash proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed $30,000,000 (and in each case
thereafter only net cash proceeds in excess of such amount shall constitute Net
Proceeds); and

 

(c)           100% of the cash proceeds from the incurrence, issuance or sale by
the Borrower or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness, except for Refinancing Term Loans), net of all fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such issuance or sale.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.16(c).

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Loan Party” means any Restricted Subsidiary other than a Loan Party.

 

“Non-U.S. Lender” means any Lender that is not a U.S. Lender.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means the unpaid principal of and interest on (including interest,
fees and expenses accruing after the maturity of the Loans and interest, fees
and expenses accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees and expenses

 

30

--------------------------------------------------------------------------------


 

is allowed in such proceeding) the Loans and all other obligations and
liabilities of the Borrower to the Administrative Agent or to any Secured Party,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, any Specified Swap Agreement, any
Cash Management Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
fees, indemnities, costs, expenses or otherwise (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Lead Arrangers or to
any Lender that are required to be paid by the Borrower pursuant hereto).
Notwithstanding the foregoing, the Obligations shall not include any Excluded
Swap Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Certificate” means a certificate of a Financial Officer in form and
substance reasonably acceptable to the Administrative Agent.

 

“Other First Lien Debt” means obligations secured by Liens on the Collateral
that are equal and ratable with the Liens thereon securing the Initial Term
Loans pursuant to an intercreditor agreement reasonably satisfactory to the
Administrative Agent.

 

“Other Taxes” means all present or future stamp, documentary, recording or
similar Taxes or any other excise or property Taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“parent” has the meaning assigned to such term in the definition of
“subsidiary.”

 

“Parent Company” has the meaning assigned to such term in the definition of
“Bankruptcy Event.”

 

“Participant” has the meaning assigned to such term in Section 9.05(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit H or any other form approved by the Administrative Agent (acting
reasonably), as the same shall be supplemented from time to time by any
supplement thereto or otherwise.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes, assessments or governmental
charges that are not yet due or are being contested in compliance with
Section 5.04;

 

31

--------------------------------------------------------------------------------


 

(b)           landlord’s, carriers’, warehousemen’s, mechanics’, supplier’s,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation (or pursuant to letters of credit issued
in connection with such workers’ compensation compliance), unemployment
insurance and other social security laws or regulations;

 

(d)           deposits to secure the performance of tenders, bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds, leases, subleases, government contracts and return-of-money bonds,
letters of credit and other obligations of a like nature, in each case in the
ordinary course of business (exclusive of the obligation for the payment of
borrowed money);

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under Section 7.01(j);

 

(f)            easements, zoning restrictions, rights-of-way, survey exception,
minor encumbrances, reservation of, licenses, electric lines, telegraph and
telephone lines and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Restricted Subsidiary;

 

(g)           Liens securing obligations in respect of trade-related letters of
credit and covering the goods (or the documents of title in respect of such
goods) financed or the purchase of which is supported by such letters of credit
and the proceeds and products thereof;

 

(h)           Liens upon specific items of inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods; and

 

(i)            Liens securing obligations in respect of letters of credit, bank
guarantees, warehouse receipts or similar instruments issued to support
performance obligations (other than Obligations in respect of Indebtedness) and
trade-related letters of credit, in each case, outstanding on the Closing Date
or issued thereafter in and covering the goods (or the documents of title in
respect of such goods) financed by such letters of credit, banker’s acceptances
or bank guarantees and the proceeds and products thereof.

 

“Permitted Holders” means any one or more of (a) IAC and its wholly owned
subsidiaries, (b) Barry Diller, (c) each of the respective Affiliated Persons of
the Person referred to in clause (b) and (d) any Person a majority of the
aggregate voting power of all the outstanding classes or series of the equity
securities of which are beneficially owned by any one or more of the Persons
referred to in clauses (a), (b) or (c).

 

“Permitted Liens” means Liens permitted by Section 6.02.

 

32

--------------------------------------------------------------------------------


 

“Permitted Mandatory Prepayments” means, with respect to any Indebtedness, any
requirement to prepay such Indebtedness (i) in connection with any asset sale or
event of loss (with associated reinvestment rights), (ii) in respect of
Refinancing Indebtedness, (iii) in respect of Indebtedness not permitted to be
incurred by the terms of such Indebtedness, (iv) in connection with any cash
sweep provisions customary in the determination of the Borrower for term loan B
facilities or (v) in connection with any change of control.

 

“Permitted Ratio Debt” means Permitted Secured Ratio Debt and Permitted
Unsecured Ratio Debt.

 

“Permitted Secured Ratio Debt” means Indebtedness of the Borrower so long as,
(I) on a pro forma basis after giving effect thereto and the use of proceeds
thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Unsecured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of any such Indebtedness or any simultaneous incurrence of
Permitted Unsecured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.25 to 1.00 and the Secured Net
Leverage Ratio is equal to or less than 3.50 to 1.00, in each case, only on the
date of the initial incurrence of (or commitment in respect of) such
Indebtedness, (II) no Default shall have occurred and be continuing after giving
effect thereto, (III) the Borrower shall be in compliance with Section 6.10 as
of the last day of the most recent Test Period on a pro forma basis after giving
effect to the incurrence of any such Indebtedness and the use of proceeds
thereof, (IV) the maturity date of such Indebtedness shall be no earlier than 90
days following the Latest Maturity Date then in effect and such Indebtedness
shall not require any mandatory prepayments other than Permitted Mandatory
Prepayments, (V) such Indebtedness (x) shall not have a Weighted Average Life to
Maturity that is shorter than the then longest remaining Weighted Average Life
to Maturity of any then outstanding Term Loans, (y) shall have no financial
maintenance covenants of a different type than those set forth in Section 6.10,
and no financial maintenance covenants that are more restrictive than those set
forth in Section 6.10, and (z) does not have negative covenants and/or default
provisions that, taken as a whole, are materially more restrictive than those
applicable to this Agreement as determined in good faith by the Borrower unless,
in each case of clauses (y) and (z) such terms become applicable only after any
Term Loans existing on the date of the initial incurrence of (or commitment in
respect of) such Indebtedness have been paid in full, (VI) such Indebtedness is
not guaranteed by any subsidiaries of the Borrower that do not guarantee the
Obligations and is secured on an equal and ratable or junior lien basis by the
same Collateral (and no additional Collateral) securing the Obligations pursuant
to an intercreditor agreement reasonably satisfactory to the Administrative
Agent and (VII) if such Indebtedness is in the form of term loans, such
Indebtedness shall be subject to the “most-favored nations” provision of
Section 2.02(b)(v) as if such Indebtedness was incurred as an Incremental Term
Loan under this Agreement (and with pricing increases with respect to the
Initial Term Loans to occur as, and to the extent provided in the “most favored
nations” provision of Section 2.02(b)(v) as if such Indebtedness was incurred as
an Incremental Term Loan hereunder).

 

“Permitted Unsecured Ratio Debt” means unsecured Indebtedness of the Borrower so
long as, (I) on a pro forma basis after giving effect thereto and the use of
proceeds thereof (calculated (x) as if any outstanding commitments for all such
Indebtedness, Permitted Secured Ratio Debt and Incremental Commitments were
fully drawn on the effective date thereof and (y) excluding any cash
constituting proceeds of such Indebtedness or any simultaneous incurrence of
Permitted Secured Ratio Debt and/or Incremental Facilities), the Consolidated
Net Leverage Ratio is equal to or less than 4.25 to 1.00 only on the date of the
initial incurrence of (or commitment in respect of) such Indebtedness, (II) no
Default shall have occurred and be continuing after giving effect thereto,
(III) the Borrower shall be in compliance with Section 6.10 on a pro forma basis
as of the last day of the most recently completed Test Period after giving
effect to the incurrence of any such Indebtedness and the use of proceeds
thereof, (IV) other than

 

33

--------------------------------------------------------------------------------


 

with respect to Indebtedness the aggregate principal amount of which does not
exceed $50,000,000, the maturity date of such Indebtedness shall be no earlier
than 90 days following the Latest Maturity Date then in effect and such
Indebtedness shall not require any mandatory prepayments other than Permitted
Mandatory Prepayments, (V) such Indebtedness (x) other than with respect to
either Indebtedness the aggregate principal amount of which does not exceed
$50,000,000, shall not have a Weighted Average Life to Maturity that is shorter
than the then longest remaining Weighted Average Life to Maturity of any then
outstanding Term Loans, (y) shall have no financial maintenance covenants of a
different type than those set forth in Section 6.10, and no financial
maintenance covenants that are more restrictive than those set forth in
Section 6.10, and (z) does not have negative covenants and/or default provisions
that, taken as a whole, are materially more restrictive than those applicable to
this Agreement as determined in good faith by the Borrower unless, in each case
of clauses (y) and (z) such terms become applicable only after any Term Loans
existing on the date of the initial incurrence of (or commitment in respect of)
such Indebtedness have been paid in full and (VI) such Indebtedness shall not be
guaranteed by any subsidiaries of the Borrower other than Guarantees by the
Subsidiary Guarantors that by their terms are subordinated in right of payment
to the Obligations.

 

“person” and “group” have the meanings given to them for purposes of
Section 13(d) and 14(d) of the Exchange Act or any successor provisions, and the
term “group” includes any group acting for the purpose of acquiring, holding or
disposing of securities within the meaning of rule 13d-5(b)(1) under the
Exchange Act, or any successor provision.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, incorporated or unincorporated association, joint-stock
company, trust, unincorporated organization or government or other agency or
political subdivision thereof or other entity of any kind.

 

“Plan” means an “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of
Section 302 and Title IV of ERISA or Section 412 of the Code, and in respect of
which the Borrower or any ERISA Affiliate is (or if such plan were terminated,
would under Section 4062 or 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.18.

 

“Preferred Stock” means, with respect to any Person, any and all preferred or
preference stock or other equity interests (however designated) of such Person
whether now outstanding or issued after the Closing Date.

 

“Pricing Grid” means the table below:

 

Consolidated Net Leverage Ratio

 

Applicable Rate for
Eurocurrency Loans

 

Applicable Rate for
ABR Loans

 

>3.50:1.00

 

2.50

%

1.50

%

<3.50:1.00 but >2.50:1.00

 

2.25

%

1.25

%

<2.50:1.00 but >1.50:1.00

 

2.00

%

1.00

%

<1.50:1.00

 

1.75

%

0.75

%

 

For the purposes of the Pricing Grid, changes in the Applicable Rate resulting
from changes in the Consolidated Net Leverage Ratio shall become effective on
the date (the “Adjustment Date”) on which financial statements are delivered to
the Lenders pursuant to Section 5.01 and shall remain in effect until the next
change to be effected pursuant to this paragraph.  Notwithstanding the
foregoing, if any financial

 

34

--------------------------------------------------------------------------------


 

statements referred to above are not delivered within the time periods specified
in Section 5.01, then, until the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply.  In addition, at all times while an Event of Default shall have occurred
and be continuing, the highest rate set forth in each column of the Pricing Grid
shall apply.  Each determination of the Consolidated Net Leverage Ratio pursuant
to the Pricing Grid shall be made in a manner consistent with the determination
thereof pursuant to Section 6.10.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Pro Rata Extension Offer” has the meaning assigned to such term in
Section 2.19(a).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning assigned to such term in Section 9.18.

 

“Qualified Equity Interests” of any Person means Equity Interests of such Person
other than Disqualified Equity Interests.  Unless otherwise specified, Qualified
Equity Interests refer to Qualified Equity Interests of the Borrower.

 

“Real Property” shall mean, collectively, all right, title and interest in and
to any and all parcels of or interests in real property owned in fee or leased
by any Loan Party, whether by lease, license or other means, together with, in
each case, all easements, hereditaments and appurtenances relating thereto, all
improvements and appurtenant fixtures and equipment, incidental to the
ownership, lease or operation thereof.

 

“Recovery Event” means any event that gives rise to the receipt by the Borrower
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon).

 

“refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
refund, repay, prepay, or to issue other Indebtedness in exchange or replacement
for, such Indebtedness.

 

“Refinanced Indebtedness” has the meaning assigned to such term in the
definition of “Refinancing Indebtedness.”

 

“Refinancing Amendment” has the meaning assigned to such term in
Section 2.20(e).

 

“Refinancing Effective Date” has the meaning assigned to such term in
Section 2.20(a).

 

“Refinancing Indebtedness” means Indebtedness of the Borrower or a Restricted
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of the Borrower or any
Restricted Subsidiary (the “Refinanced Indebtedness”); provided that:

 

(a)           the principal amount (and accreted value, in the case of
Indebtedness issued at a discount) of the Refinancing Indebtedness does not
exceed the principal amount (and accreted value, as the case may be) of the
Refinanced Indebtedness plus the amount of accrued and unpaid

 

35

--------------------------------------------------------------------------------


 

interest on the Refinanced Indebtedness, any premium paid to the holders of the
Refinanced Indebtedness and expenses incurred in connection with the incurrence
of the Refinancing Indebtedness;

 

(b)           the obligor of Refinancing Indebtedness does not include any
Person (other than the Borrower or any Restricted Subsidiary) that is not an
obligor of the Refinanced Indebtedness;

 

(c)           if the Refinanced Indebtedness was by its terms subordinated in
right of payment to the Loans or the Guarantee Agreement, as the case may be,
then such Refinancing Indebtedness, by its terms, is subordinate in right of
payment to the Loans or the Guarantee Agreement, as the case may be, at least to
the same extent as the Refinanced Indebtedness;

 

(d)           the Refinancing Indebtedness has a final stated maturity either
(a) no earlier than the Refinanced Indebtedness being redeemed or refinanced or
(b) after the date that is 90 days after the last maturity date applicable to
the Loans at the time the Refinancing Indebtedness is incurred; and

 

(e)           the portion, if any, of the Refinancing Indebtedness that is
scheduled to mature on or prior to the last maturity date applicable to the
Loans at the time the Refinancing Indebtedness is incurred has a Weighted
Average Life to Maturity at the time such Refinancing Indebtedness is incurred
that is equal to or greater than the Weighted Average Life to Maturity of the
portion of the Refinanced Indebtedness being redeemed or refinanced that is
scheduled to mature on or prior to the last maturity date applicable to the
Loans at the time the Refinancing Indebtedness is incurred (provided that
Refinancing Indebtedness in respect of Refinanced Indebtedness that has no
amortization may provide for amortization installments, sinking fund payments,
senior maturity dates or other required payments of principal of up to 1% of the
aggregate principal amount per annum).

 

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.20(a).

 

“Register” has the meaning assigned to such term in Section 9.05(b)(iv).

 

“Related Business” means any business in which ANGI Homeservices Inc. or any
Restricted Subsidiary was engaged on the Closing Date or any reasonable
extension of such business and any business related, ancillary or complementary
to any business of the Borrower or any Restricted Subsidiary in which the
Borrower or any Restricted Subsidiary was engaged on the Closing Date or any
reasonable extension of such business.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.16(c).

 

“Required Class Lenders” means, as of any date of determination, Lenders of a
Class having more than 50% of (x) in the case of any Class of Term Loans, such
Class of Term Loans at such date or (y) in the case of any Class of Incremental
Revolving Loans, all Incremental Revolving Commitments (or, if the Incremental
Revolving Commitments have terminated, Total Revolving Exposure outstanding) of
such Class at such date; provided that the Term Loans, Incremental Revolving
Commitments and Total

 

36

--------------------------------------------------------------------------------


 

Revolving Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

 

“Required Lenders” means, at any time, Lenders having Term Loans and Incremental
Revolving Commitments  (or, if the Incremental Revolving Commitments have
terminated, Total Revolving Exposure outstanding) that, taken together,
represent more than 50% of the sum of (x) all Term Loans and (y) all Incremental
Revolving Commitments (or, if the Incremental Revolving Commitments have
terminated, Total Revolving Exposure outstanding) at such time; provided, that
the Term Loans, Incremental Revolving Commitments and Total Revolving Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.

 

“Requirements of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule, regulation or official administrative pronouncement or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any option, warrant
or other right to acquire any such Equity Interests or (c) any Junior Debt
Restricted Payment.

 

“Restricted Subsidiary” means any subsidiary of the Borrower other than
Unrestricted Subsidiaries.

 

“Revocation” has the meaning assigned to such term in the definition of
“Unrestricted Subsidiary.”

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council or the European Union or Her
Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Net Leverage Ratio” means, as of any date of determination, the ratio
of (i) Indebtedness of the Borrower and its Restricted Subsidiaries secured by a
Lien on any assets of the Borrower and its Restricted Subsidiaries as of the
last day of the Test Period most recently ended on or

 

37

--------------------------------------------------------------------------------


 

prior to such date of determination (as set forth on the balance sheet and
determined on a consolidated basis in accordance with GAAP) minus the amount of
unrestricted cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries on such date in an amount not to exceed $30,000,000 to
(ii) Consolidated EBITDA for such Test Period.

 

(A)          The Secured Net Leverage Ratio shall be calculated for any period
after giving effect on a pro forma basis (as if they had occurred on the first
day of the applicable Test Period) to:

 

(1)           the incurrence of any Indebtedness of the Borrower or any
Restricted Subsidiary (and the application of the proceeds thereof) and any
repayment, repurchase, defeasance or other discharge of Indebtedness (and the
application of the proceeds therefrom) (other than the incurrence or repayment
of Indebtedness in the ordinary course of business for working capital purposes
pursuant to any revolving credit arrangement) occurring during the applicable
Test Period or at any time subsequent to the last day of such Test Period and on
or prior to the date of determination, as if such incurrence, repayment,
issuance or redemption, as the case may be (and the application of the proceeds
thereof), occurred on the first day of the Test Period;

 

(2)           any (w) Asset Sale, (x) asset sale if the Fair Market Value of the
assets sold in such transaction or series of related transactions exceeds
$2,000,000, which is solely excluded from the definition of Asset Sale pursuant
to clause (7) of such definition, (y) Asset Acquisition (including, without
limitation, any Asset Acquisition giving rise to the need to make such
calculation as a result of the Borrower or any Restricted Subsidiary (including
any Person who becomes a Restricted Subsidiary as a result of such Asset
Acquisition or as a result of a Revocation)) incurring Indebtedness pursuant to
Section 6.01(j) and also including any Consolidated EBITDA associated with any
such Asset Acquisition) or (z) operational restructuring (each a “pro forma
event”) occurring during the Test Period or at any time subsequent to the last
day of the Test Period and on or prior to the date of determination as if such
pro forma event occurred on the first day of the Test Period, including any cost
savings and cost synergies resulting from head count reduction, closure of
facilities and similar operational and other cost savings and cost synergies
relating to such pro forma event occurring within 15 months (or expected, in the
good faith determination of the Borrower, to occur within 15 months) of such pro
forma event and during such period or  subsequent to such period and on or prior
to the date of such calculation, in each case that are expected to have a
continuing impact and are factually supportable, and which adjustments the
Borrower determines are reasonable as set forth in an Officer’s Certificate;
provided that the aggregate amount of all such cost savings and cost synergies
pursuant to this clause (A)(2) and the second paragraph of the definition of
“Consolidated EBITDA” shall in no event exceed (i) for any Test Period ending on
or prior to December 31, 2018, 25% of Consolidated EBITDA (after giving effect
to such adjustment) for such Test Period and (ii) for any Test Period ending on
or after March 31, 2019, 20% of Consolidated EBITDA (after giving effect to such
adjustment) for such Test Period; provided, further, that asset sales described
in clause (A)(2)(x) in an aggregate amount not to exceed $30,000,000 in any Test
Period shall not be required to be given pro forma effect; and

 

(B)          in calculating Consolidated Interest Expense for purposes of the
Secured Net Leverage Ratio with respect to any Indebtedness being given pro
forma effect:

 

(1)           interest on outstanding Indebtedness determined on a fluctuating
basis as of the date of determination and which will continue to be so
determined thereafter shall be deemed to have accrued at a fixed rate per annum
equal to the rate of interest on such Indebtedness in effect on the date of
determination;

 

38

--------------------------------------------------------------------------------


 

(2)           if interest on any Indebtedness actually incurred on the date of
determination may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the Test Period;

 

(3)           notwithstanding clause (1) or (2) above, interest on Indebtedness
determined on a fluctuating basis, to the extent such interest is covered by
agreements relating to Hedging Obligations, shall be deemed to accrue at the
rate per annum resulting after giving effect to the operation of the agreements
governing such Hedging Obligations;

 

(4)           interest on any Indebtedness under a revolving credit facility
shall be computed based upon the average daily balance of such Indebtedness
during the Test Period; and

 

(5)           interest on a Capital Lease Obligation shall be deemed to accrue
at an interest rate reasonably determined by a responsible financial or
accounting Officer of the Borrower to be the rate of interest implicit in such
Capital Lease Obligation in accordance with GAAP.

 

“Secured Parties” has the meaning assigned to such term in the Security
Agreement.

 

“Security Agreement” means the Security Agreement by ANGI Homeservices Inc. and
the Subsidiary Guarantors, substantially in the form of Exhibit D.

 

“Specified Swap Agreement” means any Swap Agreement in respect of interest rates
or currency exchange rates entered into by the Borrower or any Subsidiary
Guarantor and any Person that (i) at the time such Swap Agreement is entered
into is a Lender or an Agent Party or an Affiliate of a Lender or an Agent Party
or (ii) in the case of any such Swap Agreement in effect on or prior to the
Closing Date, is, as of the Closing Date, a Lender or an Agent Party or an
Affiliate of a Lender or an Agent Party, unless, when entered into, such Swap
Agreement is designated in writing by the Borrower and such Lender or Agent
Party or Affiliate of a Lender or Agent Party to the Administrative Agent to not
be included as a Specified Swap Agreement.

 

“Standard & Poor’s” means Standard & Poor’s Financial Services LLC.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted Eurocurrency Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such
reserve percentage shall include those imposed pursuant to such Regulation D. 
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“subsidiary” means, with respect to any Person (the “parent”):

 

(1)           any corporation, limited liability company, association or other
business entity of which more than 50% of the total voting power of the Equity
Interests entitled (without regard to the occurrence of any contingency) to vote
in the election of the board of directors thereof is at

 

39

--------------------------------------------------------------------------------


 

the time owned or controlled, directly or indirectly, by such Person or one or
more of the other subsidiaries of such Person (or a combination thereof); and

 

(2)           any partnership (a) the sole general partner or the managing
general partner of which is such Person or a subsidiary of such Person or
(b) the only general partners of which are such Person or one or more
subsidiaries of such Person (or any combination thereof).

 

“Subsidiary Guarantor” means each Domestic Subsidiary that is a party to the
Guarantee Agreement; provided that no Excluded Subsidiary shall be required to
be a Subsidiary Guarantor of any obligations under this Agreement.

 

“Successor Borrower” has the meaning assigned to such term in Section 6.03(vi).

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Subsidiary Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Syndication Agent” means Bank of America, N.A..

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term Facility” means a credit facility in respect of Term Loans hereunder
including the Initial Term Loan Facility.

 

“Term Lender” means each Lender that holds Term Loans, including the Initial
Term Lender.

 

“Term Loan Commitment” means any Commitment in respect of Term Loans including
the Initial Term Loan Commitments.

 

“Term Loans” means the Initial Term Loans, any Incremental Term Loan, Extended
Term Loan or Refinancing Term Loans incurred hereunder.

 

“Test Period” means the four consecutive fiscal quarter period most recently
ended; provided that, prior to the first date that financial statements shall
have been delivered pursuant to Section 5.01, the Test Period in effect shall be
the period of four consecutive fiscal quarters of the Borrower ended June 30,
2017.  A Test Period may be designated by reference to the last day thereof
(i.e. the June 30, 2017 Test Period refers to the period of four consecutive
fiscal quarters of the Borrower ended June 30, 2017), and a Test Period shall be
deemed to end on the last day thereof.

 

“Title Insurer” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement.”

 

40

--------------------------------------------------------------------------------


 

“Total Assets” means, as of any date of determination, the total assets of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, as set forth on the most recent consolidated balance sheet
of the Borrower as of such date (which calculation shall give pro forma effect
to any acquisition or asset sale by the Borrower or any of its Restricted
Subsidiaries, in each case involving the payment or receipt by the Borrower or
any of its Restricted Subsidiaries of consideration (whether in the form of cash
or non-cash consideration) in excess of $30,000,000 that has occurred since the
date of such consolidated balance sheet, as if such acquisition or asset sale
had occurred on the last day of the fiscal period covered by such balance
sheet).

 

“Total Percentage” means, with respect to any Lender at any time, the ratio
(expressed as a percentage) of such Lender’s Aggregate Exposure at such time to
the Aggregate Exposure of all Lenders at such time.

 

“Total Revolving Exposure” means, at any time, the sum of the Total Revolving
Loans outstanding at such time.

 

“Total Revolving Loans” means, at any time, the aggregate principal amount of
the Incremental Revolving Loans outstanding at such time.

 

“Transactions” means (i) the execution, delivery and performance by the Loan
Parties of this Agreement and the other Loan Documents, (ii) the borrowing of
Loans and (iii) the use of proceeds thereof.

 

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurocurrency Loan.

 

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower listed on
Schedule 1.01B, (b) any subsidiary of the Borrower that is designated as an
Unrestricted Subsidiary by the Borrower after the Closing Date in a written
notice to the Administrative Agent and (c) any subsidiary of any subsidiary
described in clause (a) or (b) above; provided that (i) no Default shall have
occurred and be continuing at the time of or after giving effect to the
designation of a subsidiary as an Unrestricted Subsidiary (a “Designation”) and
(ii) at the time of and immediately after giving effect to such Designation, the
Borrower shall be in compliance with Section 6.10; provided, further, that no
subsidiary shall be designated as an Unrestricted Subsidiary unless (w) no
creditor of such subsidiary shall have any claim (whether pursuant to a
Guarantee or otherwise) against the Borrower or any of its Restricted
Subsidiaries in respect of any Indebtedness or other obligation (except for
obligations arising by operation of law, including joint and several liability
for taxes, ERISA and similar items) of such subsidiary (collectively,
“Unrestricted Subsidiary Support Obligations”), except pursuant to Investments
which are made in accordance with Section 6.11; (x) such subsidiary is not party
to any transaction with the Borrower or any Restricted Subsidiary unless the
terms of such transaction complies with Section 6.06 and (y) no Investments may
be made in any such subsidiary by the Borrower or any Restricted Subsidiary
except to the extent permitted under Section 6.11 (it being understood that, if
a subsidiary is designated as an Unrestricted Subsidiary after the Closing Date,
the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in the subsidiary so designated shall
be deemed to be an Investment made as of the time of such designation and shall
be subject to the limits set forth in Section 6.11)).  It is understood that
Unrestricted Subsidiaries shall be disregarded for the purposes of any
calculation pursuant to this Agreement relating to financial matters with
respect to the Borrower.

 

The Borrower may revoke the designation of a subsidiary as an Unrestricted
Subsidiary pursuant to a written notice to the Administrative Agent so long as,
after giving pro forma effect to such revocation, (i) (x) the Consolidated Net
Leverage Ratio shall be less than or equal to the Consolidated Net

 

41

--------------------------------------------------------------------------------


 

Leverage Ratio and (y) the Interest Coverage Ratio shall be equal to or higher
than the Interest Coverage Ratio, in each case, then required to be maintained
by the Borrower pursuant to Section 6.10 and (ii) no Default shall be in
existence ( a “Revocation”).  Upon any Revocation, such Unrestricted Subsidiary
shall constitute a Restricted Subsidiary for all purposes of this Agreement and
the Borrower shall comply with Section 5.09 if such subsidiary is a Material
Domestic Subsidiary.  In the case of any Revocation, if the designation of such
subsidiary as an Unrestricted Subsidiary caused the available basket amount
referred to in Section 6.11) to be utilized by an amount equal to the aggregate
Fair Market Value of all outstanding Investments owned by the Borrower and its
Restricted Subsidiaries in the subsidiary so designated (the amount so utilized,
the “Designation Amount”), then, effective upon such Revocation, such available
basket amount shall be increased by the lesser of (i) the Designation Amount and
(ii) the aggregate Fair Market Value of all outstanding Investments owned by the
Borrower and its Restricted Subsidiaries in such subsidiary at the time of such
Revocation.

 

“Unrestricted Subsidiary Support Obligations” has the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”

 

“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.14(e)(ii)(B)(3).

 

“Voting Stock” means the stock of the class or classes pursuant to which the
holders thereof have the general voting power under ordinary circumstances to
elect at least a majority of the Board of Directors of the Borrower
(irrespective of whether or not at the time stock of any other class or classes
shall have or might have voting power by reason of the happening of any
contingency).

 

“Weighted Average Life to Maturity” when applied to any Indebtedness at any
date, means the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (ii) the number of years
(calculated to the nearest one-twelfth) that shall elapse between such date and
the making of such payment by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary” means a subsidiary of which 100% of the Equity
Interests (except for directors’ qualifying shares or certain minority interests
owned by other Persons solely due to local law requirements that there be more
than one stockholder, but which interest is not in excess of what is required
for such purpose) are owned directly by the Borrower or through one or more
Wholly Owned Subsidiaries and, solely for the purpose of the definition of
“Material Domestic Subsidiary,” excluding any subsidiary whose sole assets are
Equity Interests in one or more subsidiaries that are not Wholly Owned
Subsidiaries.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

42

--------------------------------------------------------------------------------


 

SECTION 1.02        Classification of Loans and Borrowings.  For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Term Loan”).  Borrowings also may be classified and referred to by
Class (e.g., a “Term Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”)
or by Class and Type (e.g., a “Eurocurrency Term Borrowing”).

 

SECTION 1.03        Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented, restated, amended and restated, extended or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.  The foregoing standards shall also apply to the
other Loan Documents.

 

SECTION 1.04        Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
for purposes of any determinations associated with leases, including, without
limitation, determinations of whether such leases are capital leases, whether
obligations under such leases are Capital Lease Obligations, the amount of any
Capital Lease Obligations associated with such leases, and the amount of
operating expenses associated with such leases, Consolidated EBITDA,
Consolidated Interest Expense, Indebtedness, the Consolidated Net Leverage
Ratio, the Secured Net Leverage Ratio and the Interest Coverage Ratio shall be
determined based on generally accepted accounting principles in the United
States of America in effect on the Closing Date; provided, further, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

ARTICLE II

 

The Credits

 

SECTION 2.01        Commitments.

 

(a)           [Reserved].

 

(b)           Subject to the terms and conditions hereof, (i) the Initial Term
Lenders agree to make Initial Term Loans in Dollars to the Borrower on the
Closing Date in an aggregate principal amount equal

 

43

--------------------------------------------------------------------------------


 

to its Initial Term Loan Commitment.  Initial Term Loans that are repaid or
prepaid may not be reborrowed.

 

(c)           Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
15 Eurocurrency Borrowings outstanding.

 

SECTION 2.02        Incremental Revolving Commitments and Incremental Term
Loans.

 

(a)           The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Commitments, as applicable, in an amount not to exceed the Incremental
Amount available at the time such Incremental Term Loans are funded or
established (if commitments in respect of such Incremental Term Loans are
established on a date prior to funding) or Incremental Revolving Commitments are
established (except, in each case, as set forth in the final paragraph under
Section 6.01) from one or more Incremental Term Lenders and/or Incremental
Revolving Lenders (which, in each case, may include any existing Lender (but no
such Lender shall be required to participate in any such Incremental Facility
without its consent), but shall be required to be persons which would qualify as
assignees of a Lender in accordance with Section 9.05) willing to provide such
Incremental Term Loans and/or Incremental Revolving Commitments, as the case may
be, in their sole discretion; provided that each Incremental Revolving Lender
providing a commitment to make revolving loans shall be subject to the approval
of the Administrative Agent.  Such notice shall set forth (i) the amount of the
Incremental Term Loan Commitments and/or Incremental Revolving Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $10,000,000, or equal to the remaining Incremental Amount or, in each
case, such lesser amount approved by the Administrative Agent) and (ii) the date
on which such Incremental Term Loan Commitments and/or Incremental Revolving
Commitments are requested to become effective.

 

(b)           The Borrower and each Incremental Term Lender and/or Incremental
Revolving Lender shall execute and deliver to the Administrative Agent an
Incremental Assumption Agreement and such other documentation (including,
without limitation, amendments to this Agreement) as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loan Commitment of
such Incremental Term Lender and/or Incremental Revolving Commitment of such
Incremental Revolving Lender.  Each Incremental Assumption Agreement shall
specify the terms of the applicable Incremental Term Loans and/or Incremental
Revolving Commitments; provided that:

 

(i)      any Incremental Revolving Commitments shall require no mandatory
commitment reduction prior to the Initial Term Loan Maturity Date,

 

(ii)     the Incremental Revolving Commitments and Incremental Term Loans shall
not be guaranteed by any subsidiaries of the Borrower that do not guarantee the
Obligations and shall be secured on a pari passu basis by the same Collateral
(and no additional Collateral) securing the Obligations,

 

(iii)    the scheduled final maturity date of any Incremental Facility shall be
no earlier than the Initial Term Loan Maturity Date,

 

(iv)    the Weighted Average Life to maturity of any Incremental Term Facility
shall be no shorter than the weighted average life to maturity of the Initial
Term Loan Facility; and

 

(v)     any Incremental Term Facility shall be on terms (other than pricing,
amortization, maturity, prepayment premiums and mandatory prepayments) and
pursuant to

 

44

--------------------------------------------------------------------------------


 

documentation substantially similar to the Initial Term Loan Facility or
otherwise reasonably acceptable to the Administrative Agent; provided that such
Incremental Facilities (x) shall have no financial maintenance covenants of a
different type than the financial covenants set forth in Section 6.10, and no
financial maintenance covenants that are more restrictive than the financial
covenants set forth in Section 6.10 and (y) shall not have negative covenants
and/or default provisions that, taken as a whole, are materially more
restrictive than those applicable to the Initial Term Loan Facility as
determined in good faith by the Borrower unless, in each case of clauses (x) and
(y) such terms (I) (if favorable to all then existing Lenders) are in
consultation with the Administrative Agent, incorporated into this Agreement for
the benefit of all then existing Lenders (without further amendment
requirements) or (II) become applicable only after the Initial Term Loans
existing on the date of the initial incurrence of (or commitment in respect of)
such Incremental Term Facility have been paid in full.

 

(c)           Each party hereto hereby agrees that, upon the effectiveness of
any Incremental Assumption Agreement, this Agreement and any other Loan Document
(including any Collateral Document) shall be amended or amended and restated
(i) to the extent (but only to the extent) necessary to reflect the existence
and terms of the Incremental Term Loan Commitments and/or Incremental Revolving
Commitments evidenced thereby and (ii) in the case of any Incremental Assumption
Agreement relating to an Incremental Revolving Commitment, to reflect provisions
relating to revolving credit facilities, including, but not limited to,
provisions related to defaulting lenders, extended commitments, refinancing
amendments, letter of credit subfacilities and/or borrowings in a currency other
than Dollars, in each case, as provided for in Section 9.02.  Any amendment or
amendment and restatement to this Agreement or any other Loan Document that is
necessary to effect the provisions of this Section 2.02 (including, without
limitation, to provide for the establishment of Incremental Loans) and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing between the Administrative Agent and the
Borrower and furnished to the other parties hereto.

 

(d)           [Reserved].

 

(e)           Notwithstanding the foregoing, no Incremental Term Loan Commitment
or Incremental Revolving Commitment shall become effective under this
Section 2.02 unless (i) no Default or Event of Default shall exist after giving
pro forma effect to such Incremental Term Loan Commitment or Incremental
Revolving Commitment and the incurrence of Indebtedness thereunder and use of
proceeds therefrom; provided that in the event that any tranche of Incremental
Facilities that are used to finance an acquisition permitted hereunder, to the
extent the Incremental Lenders participating in such Incremental Facility agree,
the foregoing clause (i) shall be tested at the time of the execution of the
acquisition agreement related to such acquisition (provided that such
Incremental Lenders shall not be permitted to waive any Default or Event of
Default then existing or existing after giving effect to such Incremental
Facility); (ii) the conditions set forth in Section 4.02 have been complied with
whether or not a Borrowing is made under the Incremental Facility on such date
(other than clause (c) thereof which shall only be required to be complied with
if a Borrowing is made on such date); (iii) after giving pro forma effect to
such Incremental Term Loan Commitment or Incremental Revolving Commitment and
the incurrence of Indebtedness thereunder (assuming such commitments are fully
drawn on such date) and use of proceeds therefrom the Borrower would be in
compliance with Section 6.10 as of the last day of the most recently ended Test
Period only on the date of the initial incurrence of (or commitment in respect
of) such Indebtedness; and (iv) the Administrative Agent shall have received
documents and legal opinions consistent with those delivered on the Closing Date
as to such matters as are reasonably requested by the Administrative Agent.  The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Assumption Agreement.

 

45

--------------------------------------------------------------------------------


 

SECTION 2.03        Procedure for Borrowing.

 

(a)           To request a Borrowing on any Business Day, the Borrower shall
notify the Administrative Agent of such request (x) in the case of ABR Loans, by
telephone (which notice must be received by the Administrative Agent prior to
12:00 noon, New York City time on the requested Borrowing Date) or (y) in the
case of Eurocurrency Loans, in writing (which notice must be received by the
Administrative Agent prior to 12:00 noon, New York City time not less than three
Business Days prior to the requested Borrowing Date.  Any borrowing request
shall be irrevocable (but may be conditioned on the occurrence of any event if
the borrowing request includes a description of such event; provided that the
relevant Lenders shall still be entitled to the benefits of Section 2.13)  and
any telephonic borrowing request shall be confirmed promptly in writing.  Each
such telephonic and written borrowing request shall specify the amount, currency
and Type of Borrowing to be borrowed and the requested Borrowing Date.  Upon
receipt of such notice, the Administrative Agent shall promptly notify each
relevant Lender thereof.

 

(b)           If no election as to the Type of Borrowing is specified for a
Borrowing, then the requested Borrowing shall be an ABR Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration.

 

SECTION 2.04        Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds  by 3:00
p.m. New York City time to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City or to any other account as shall
have been designated by the Borrower in writing to the Administrative Agent in
the applicable borrowing request.  Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation in the relevant currency or (ii) in the case of the Borrower, the
interest rate applicable to such Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

(c)           The obligations of the Lenders hereunder to make Loans and to make
payments pursuant to Sections 8.09 and 9.04(c) are several and not joint.  The
failure of any Lender to make any Loan or to fund any such participation or to
make any payment under Sections 8.09 or 9.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no

 

46

--------------------------------------------------------------------------------


 

Lender shall be responsible for the failure of any other Lender to so make its
Loan or, to fund its participation or to make its payment under Sections 8.09 or
9.04(c).

 

SECTION 2.05        Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable borrowing request, and each Eurocurrency Borrowing shall have an
initial Interest Period as specified in such borrowing request.  Thereafter, the
Borrower may elect to convert any Borrowing to a different Type or to continue
such Borrowing as the same Type and may elect successive Interest Periods for
any Eurocurrency Borrowing all as provided in this Section.  The Borrower may
elect different Types or Interest Periods, as applicable, with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the relevant Lenders holding the Loans
comprising the relevant portion of such Borrowing, and the Loans comprising each
such portion shall be considered a separate Borrowing.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
request for a Borrowing would be required under Section 2.03, if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly in writing.

 

(c)           Each telephonic and written Interest Election Request shall
specify (i) the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing), (ii) the effective
date of the election made pursuant to such Interest Election Request, which
shall be a Business Day, (iii) whether the resulting Borrowing is to be an ABR
Borrowing or a Eurocurrency Borrowing, and (iv) if the resulting Borrowing is a
Eurocurrency Borrowing, the Interest Period to be applicable thereto after
giving effect to such election, which shall be a period contemplated by the
definition of the term “Interest Period.”  If any such Interest Election Request
requests a Eurocurrency Borrowing but does not specify an Interest Period, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each relevant Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as such for an Interest Period of one month.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

SECTION 2.06        Termination and Reduction of Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the Commitments of any Class or, from time to
time, to reduce the amount of the Commitments of any Class.

 

47

--------------------------------------------------------------------------------


 

Any such reduction shall be in an amount equal to an integral multiple of
$1,000,000 and not less than $5,000,000 and shall reduce permanently the
Commitments of such Class then in effect.

 

SECTION 2.07        Repayment of Loans; Evidence of Debt.

 

(a)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.  Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.05) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

(b)           [Reserved].

 

(c)           The Borrower shall repay principal of outstanding Initial Term
Loans on the last Business Day of each March, June, September and December of
each year (commencing on the applicable day of the first full fiscal quarter of
the Borrower after the Closing Date) and on the Initial Term Loan Maturity Date,
in an aggregate principal amount of such Initial Term Loans equal to (A) in the
case of quarterly payments due prior to the Initial Term Loan Maturity Date, an
amount equal to a percentage determined in accordance with the then Applicable
Amortization Rate of the aggregate principal amount of such Initial Term Loans
incurred on the Closing Date, and (B) in the case of such payment due on the
Initial Term Loan Maturity Date, an amount equal to the then unpaid principal
amount of such Initial Term Loans outstanding.

 

(d)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(e)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the currency and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the relevant Lenders and each relevant
Lender’s share thereof.

 

(f)            The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be conclusive absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

 

SECTION 2.08        Prepayments.

 

(a)           The Borrower may at any time and from time to time prepay Loans,
in whole or in part, without premium or penalty, upon notice delivered to the
Administrative Agent no later than 12:00 noon, New York City time, not less than
three Business Days prior thereto, in the case of Eurocurrency Loans, no later
than 12:00 noon, New York City time, on the date of such notice, in the case of
ABR Loans, which notice shall specify the date and amount of prepayment and the
Loans to be prepaid; provided that,

 

48

--------------------------------------------------------------------------------


 

if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.13.  Each such notice may be conditioned on the
occurrence of one or more events (it being understood that the Administrative
Agent and Lenders shall be entitled to assume that the Loans contemplated by
such notice are to be made unless the Administrative Agent shall have received
written notice revoking such notice of prepayment on or prior to the date of
such prepayment).  Upon receipt of any such notice the Administrative Agent
shall promptly notify each relevant Lender thereof.  If any such notice is
given, the amount specified in such notice shall be due and payable on the date
specified therein, together with accrued interest to such date on the amount
prepaid.  Partial prepayments of Loans shall be in an aggregate principal amount
that is an integral multiple of $1,000,000 and not less than $5,000,000.  In the
case of each prepayment of Loans pursuant to this Section 2.08(a), the Borrower
may in its sole discretion select the Loans (of any Class) to be repaid, and
such prepayment shall be paid to the appropriate Lenders in accordance with
their respective pro rata share of such Loans.

 

(b)           [Reserved].

 

(c)           The Borrower shall apply (1) all Net Proceeds (other than Net
Proceeds of the kind described in the following clause (2)) within five
(5) Business Days after receipt thereof to prepay Term Loans in accordance with
clauses (e) and (f) below; provided that no such prepayment shall be required
if, on a pro forma basis after giving effect to such Asset Sale or Recovery
Event, the Secured Net Leverage Ratio is less than 4.00 to 1.00 and (2) all Net
Proceeds from any issuance or incurrence of Refinancing Term Loans, no later
than three (3) Business Days after the date on which such Refinancing Term Loans
are incurred, to prepay Term Loans in accordance with Section 2.20. 
Notwithstanding anything to the contrary herein, mandatory prepayments with
respect to Net Proceeds received by a Foreign Subsidiary of the Borrower
pursuant to the preceding clause (c) shall be (x) net of any additional Taxes
paid, or estimated by the Borrower in good faith to be payable, as a result of
the repatriation of such proceeds and (y) not required to the extent that the
Borrower determines in good faith that such repatriation would result in adverse
Tax consequences that are not de minimis or would be prohibited or restricted by
applicable Requirements of Law; provided that, (i) the Borrower shall use
commercially reasonable efforts to eliminate such Tax effects in order to make
such repatriation and (ii) once the repatriation of any such funds is permitted
under the applicable Requirements of Law and no longer results in adverse Tax
consequences that are not de minimis, such repatriated funds (or an equivalent
amount) will be promptly applied (net of additional Taxes payable or reserved
against as a result thereof) to the prepayment of the Term Loans in accordance
with this Section 2.08.

 

(d)           [Reserved].

 

(e)           Amounts to be applied in connection with prepayments of Term Loans
pursuant to this Section 2.08 shall be applied to the prepayment of the Term
Loans in accordance with Section 2.15(b) until paid in full.  In connection with
any mandatory prepayments by the Borrower of the Term Loans pursuant to this
Section 2.08, such prepayments shall be applied on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are ABR Loans or Eurocurrency Loans; provided that with respect to
such mandatory prepayment, the amount of such mandatory prepayment shall be
applied (i) first to Term Loans that are ABR Loans to the full extent thereof
before application to Term Loans that are Eurocurrency Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 2.13 and (ii) on a pro rata basis with respect to each
Class of Term Loans except to the extent any Incremental Assumption Agreement,
Extension Amendment or Refinancing Amendment provides that the Class of Term
Loans incurred thereunder is to receive less than its pro rata share, in which
case such prepayment shall be allocated to such Class of Term Loans as set forth
in such Incremental Assumption Agreement, Extension Amendment or Refinancing
Amendment and to the other Classes of Term Loans on a pro rata basis.

 

49

--------------------------------------------------------------------------------


 

Each prepayment of the Term Loans under this Section 2.08 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

 

(f)            The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to
Section 2.08(c)(1) at least four (4) Business Days prior to the date of such
prepayment.  Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment.  The
Administrative Agent will promptly provide a copy to each Term Lender of any
such prepayment notice and written notice of such Term Lender’s ratable portion
of such prepayment (based on such Lender’s pro rata share of each relevant
Class of the Term Loans). Any Term Lender (a “Declining Term Lender,” and any
Term Lender which is not a Declining Term Lender, an “Accepting Term Lender”)
may elect, by delivering written notice to the Administrative Agent and the
Borrower no later than 5:00 p.m. one (1) Business Day after the date of such
Term Lender’s receipt of notice from the Administrative Agent regarding such
prepayment, that the full amount of any mandatory prepayment otherwise required
to be made with respect to the Term Loans held by such Term Lender pursuant to
Section 2.08(c)(1) not be made (the aggregate amount of such prepayments
declined by the Declining Term Lenders, the “Declined Prepayment Amount”). If a
Term Lender fails to deliver notice setting forth such rejection of a prepayment
to the Administrative Agent within the time frame specified above or such notice
fails to specify the principal amount of the Term Loans to be rejected, any such
failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Term Loans.  In the event that the Declined Prepayment Amount is
greater than $0, the Administrative Agent will promptly notify each Accepting
Term Lender of the amount of such Declined Prepayment Amount and of any such
Accepting Term Lender’s ratable portion of such Declined Prepayment Amount
(based on such Lender’s pro rata share of the Term Loans (excluding the pro rata
share of Declining Term Lenders)). Any such Accepting Term Lender may elect, by
delivering, no later than 5:00 p.m. one (1) Business Day after the date of such
Accepting Term Lender’s receipt of notice from the Administrative Agent
regarding such additional prepayment, a written notice, that such Accepting Term
Lender’s ratable portion of such Declined Prepayment Amount not be applied to
repay such Accepting Term Lender’s Term Loans, in which case the portion of such
Declined Prepayment Amount which would otherwise have been applied to such Term
Loans of the Declining Term Lenders shall instead be retained by the Borrower. 
Each Term Lender’s ratable portion of such Declined Prepayment Amount (unless
declined by the respective Term Lender as described in the preceding sentence)
shall be applied to the respective Term Loans of such Lenders.  For the
avoidance of doubt, the Borrower may, at its option, apply any amounts retained
in accordance with the immediately preceding sentence to prepay loans in
accordance with Section 2.08(a).

 

(g)           Any prepayment of Term Loans of any Class shall be applied (i) in
the case of prepayments made pursuant to Section 2.08(a), to reduce the
subsequent scheduled repayments of the Term Loans of such Class to be made
pursuant to Section 2.07 as directed by the Borrower, or as otherwise provided
in any Extension Amendment, any Incremental Assumption Amendment or Refinancing
Amendment, and (ii) in the case of prepayments made pursuant to Section 2.08(c),
to reduce the subsequent scheduled repayments of the Term Loans of such Class to
be made pursuant to this Section in direct order of maturity, or as otherwise
provided in any Extension Amendment, any Incremental Assumption Amendment or
Refinancing Amendment.

 

SECTION 2.09        Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

 

50

--------------------------------------------------------------------------------


 

(b)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution.  Fees paid shall not be refundable under any circumstances.  All
per annum fees shall be computed on the basis of a year of 365/366 days for
actual days elapsed; provided that commitment fees shall be computed on the
basis of a year of 360 days.

 

SECTION 2.10                        Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted Eurocurrency Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan; provided that
(i) interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that  interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365/366 days, and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable Alternate Base Rate or Adjusted
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.11                        Alternate Rate of Interest.

 

(a)                                 If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing:

 

(i)                                     the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted Eurocurrency
Rate or the Eurocurrency Rate, as applicable (including, without limitation,
because the Eurocurrency Screen Rate is not available or published on a current
basis), for such Interest Period; or

 

(ii)                                  the Administrative Agent is advised by the
Required Lenders that the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as applicable, for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower

 

51

--------------------------------------------------------------------------------


 

and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective and the Loans shall be converted to an ABR Borrowing and
(ii) if any borrowing request requests a Eurocurrency Borrowing, such Borrowing
shall be made as an ABR Borrowing.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor for the administrator of the
Eurocurrency Screen Rate or a Governmental Authority having jurisdiction over
the Administrative Agent has made a public statement identifying a specific date
after which the Eurocurrency Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the Eurocurrency Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Rate).  Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders of each Class stating that such
Required Lenders object in good faith to such amendment.  Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 2.11(b), only to the extent the Eurocurrency Screen Rate for such
Interest Period is not available or published at such time on a current basis),
(x) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Revolving Borrowing as, a Eurocurrency Borrowing
shall be ineffective and (y) if any borrowing request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

SECTION 2.12                        Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (including any reserve for eurocurrency funding that may
be established or reestablished under Regulation D of the Board);

 

(ii)                                  impose on any Lender any Taxes other than
(A) Indemnified Taxes or Other Taxes indemnified under Section 2.14 or
(B) Excluded Taxes; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurocurrency
Loan (or of maintaining its obligation to make any such Loan) or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

52

--------------------------------------------------------------------------------


 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

SECTION 2.13                        Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurocurrency Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan on the date specified in any
notice delivered pursuant hereto or (d) the assignment of any Eurocurrency Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurocurrency Loan, such loss, cost
or expense to any Lender shall be deemed to be an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted Eurocurrency Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the relevant currency of a
comparable amount and period from other banks in the eurocurrency market (but
not less than the available Adjusted Eurocurrency rate quoted for the
Eurocurrency interest period equal to the period from the date of such event to
the last day of the then current Interest Period, or if there is no such
Eurocurrency interest period, the lower of the Eurocurrency rates quoted for the
closest Eurocurrency interest periods that are longer and shorter than such
period).  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

53

--------------------------------------------------------------------------------


 

SECTION 2.14                        Taxes.

 

(a)                                 All payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes unless required by
applicable Requirements of Law; provided that if any applicable withholding
agent shall be required by applicable Requirements of Law to deduct any Taxes in
respect of any such payments, then (i) if such Tax is an Indemnified Tax or
Other Tax, the sum payable shall be increased by the applicable Loan Party as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this Section 2.14) have been made the
applicable Lender (or, in the case of a payment made to the Administrative Agent
for its own account, the Administrative Agent) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) the applicable
withholding agent shall make such deductions and (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

 

(b)                                 In addition, without duplication of any
obligation set forth in subsection (a), the Borrower shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable
Requirements of Law.

 

(c)                                  Without duplication of any obligation set
forth in subsection (a), the Loan Parties shall indemnify the Administrative
Agent and each Lender, within 10 days after written demand therefor, for the
full amount of any Indemnified Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document
and any Other Taxes paid by the Administrative Agent or such Lender (including
Indemnified Taxes or Other Taxes imposed on asserted on or attributable to
amounts payable under this Section 2.14) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.  If the Borrower determines that there is a reasonable basis to contest
any Indemnified Tax or Other Tax for which it is responsible hereunder, without
limiting Borrower’s indemnification obligations hereunder, such Administrative
Agent or Lender (as applicable) shall reasonably cooperate in pursuing such
contest (at Borrower’s expense) so long as pursuing such contest would not, in
the sole reasonable determination of the Administrative Agent or Lender, result
in any additional unreimbursed costs or expenses or be otherwise disadvantageous
to the Administrative Agent or such Lender.  This Section shall not be construed
to require the Administrative Agent or Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent a copy, or if reasonably
available to the Borrower a certified copy, of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  (i)                                    
Each Lender shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding Tax or at a reduced rate of withholding.

 

54

--------------------------------------------------------------------------------


 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any U.S. Lender shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two properly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

 

(B)                               any Non-U.S. Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable
to establish such Non-U.S. Lender’s entitlement to a reduced rate of, or
exemption from, withholding:

 

(1)                                 two properly executed originals of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to an income tax treaty to which the United
States is a party;

 

(2)                                 two properly executed originals of IRS
Form W-8ECI;

 

(3)                                 (x) two properly executed originals of a
certificate substantially in the form of Exhibit G-1 to the effect that such
Non-U.S. Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments to be received by such Lender will be effectively connected income (a
“U.S. Tax Compliance Certificate”) and (y) two properly executed originals of
IRS Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership, or has sold a
participation), two properly executed originals of IRS Form W-8IMY, accompanied
by properly executed IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or
Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership (and not a participating Lender), and one or more direct or indirect
partners of such Non-U.S. Lender are claiming the portfolio interest exemption,
such Non-U.S. Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of such direct and indirect partner(s); and

 

(5)                                 any Non-U.S. Lender shall, to the extent it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Non-U.S. Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed originals of any other form
prescribed by applicable Requirements of Law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable
Requirements of Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made.

 

55

--------------------------------------------------------------------------------


 

(iii)                               If a payment made to a Lender under this
Agreement or the other Loan Documents would be subject to U.S. Federal
withholding Tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower or Administrative Agent, at the time or times prescribed
by applicable Requirements of Law and at such time or times reasonably requested
by the Borrower or the Administrative Agent, such documentation prescribed by
applicable Requirements of Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent  as may be
necessary for the Borrower or the Administrative Agent to comply with its
obligations under FATCA, to determine whether such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this Section 2.14(e)(iii), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iv)                              Each Lender agrees that if any documentation
it previously delivered pursuant to this Section 2.14(e) expires or becomes
obsolete or inaccurate in any respect, it shall update such documentation or
promptly notify the Borrower and the Administrative Agent in writing of its
legal ineligibility to do so. Notwithstanding any other provision of this
Section 2.14(e), a Lender shall not be required to deliver any documentation
that such Lender is not legally eligible to deliver.

 

(v)                                 Each Lender hereby authorizes the
Administrative Agent to deliver to the Loan Parties and to any successor
Administrative Agent any documentation provided by such Lender to the
Administrative Agent pursuant to this Section 2.14(e).

 

(f)                                   If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which the Loan Party has paid additional amounts pursuant to this
Section 2.14, it shall pay over such refund to the Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by the Loan Party
under this Section 2.14 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all reasonable out-of-pocket expenses (including any Taxes)
of the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Loan Party agrees to repay the amount paid over to
the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower or any other Person.

 

SECTION 2.15                        Pro Rata Treatment and Payments.

 

(a)                                 [Reserved].

 

(b)                                 Each prepayment by the Borrower (other than
any prepayment pursuant to Section 2.17) on account of principal of any Loans of
any Class shall be made pro rata according to the respective outstanding
principal amounts of Loans of such Class then held by the Lenders entitled to
such payment (subject in the case of Term Loans to Section 2.08(f)).  All
repayments of principal of any Loans at stated maturity or upon acceleration
shall be allocated pro rata according to the respective outstanding principal
amounts of the matured or accelerated Loans then held by the relevant Lenders. 
All payments of interest in respect of any Loans shall be allocated pro rata
according to the outstanding interest payable then owed to the relevant
Lenders.  Notwithstanding the foregoing, (A) any amount payable to a Defaulting
Lender

 

56

--------------------------------------------------------------------------------


 

under this Agreement (whether on account of principal, interest, fees or
otherwise but excluding any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.16 and Section 9.05) shall, in lieu of
being distributed to such Defaulting Lender, be retained by the Administrative
Agent in a segregated interest-bearing account and, subject to any applicable
Requirements of Law, be applied at such time or times as may be determined by
the Administrative Agent:  (1) first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder (including amounts
owed under Section 9.04(c)), (2) second, to the funding of any Loan required by
this Agreement, as determined by the Administrative Agent, (3) third, if so
determined by the Administrative Agent and Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (4) fourth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (5) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction, and (B) if such payment
is a prepayment of the principal amount of Loans, such payment shall be applied
solely to prepay the Loans of all Non-Defaulting Lenders pro rata (based on the
amounts owing to each) prior to being applied to the prepayment of any Loan of
any Defaulting Lender.

 

(c)                                  All payments (including prepayments) to be
made by the Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 2:00 p.m., New York City time, on the date when due.  All payments
received by the Administrative Agent after 2:00 p.m., New York City time, may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest and
fees thereon.  All such payments shall be made to the Administrative Agent at
its offices at 500 Stanton Christiana Road, NCC5, 1st Floor, Newark, Delaware
except that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.04 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute such payments to the relevant Lenders promptly upon receipt in like
funds as received.  If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day.  In the case of any extension of any payment of principal,
interest thereon shall be payable at the then applicable rate during such
extension.

 

(d)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(subject to the rights of the Administrative Agent to hold and apply amounts to
be paid to a Defaulting Lender in accordance with Section 2.15(b)) (i) first,
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.  To the extent necessary, the
Administrative Agent shall enter into foreign currency exchange transactions on
customary terms to effect any such ratable payment and the payments made by the
Administrative Agent following such transactions shall be deemed to be payments
made by or on behalf of the Borrower hereunder.

 

(e)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans of a given Class resulting in such
Lender receiving payment of a greater proportion of the aggregate principal
amount of its Loans of such Class and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of such Class of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
of such Class; provided that (i) if any such participations are purchased and
all or

 

57

--------------------------------------------------------------------------------


 

any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower or any other Loan
Party pursuant to and in accordance with the express terms of this Agreement and
the other Loan Documents or any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant.

 

SECTION 2.16                        Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.14 or mitigate the applicability of Section 2.17 or any event that
gives rise to the operation of Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment. Each Lender may designate a different
lending office for funding or booking its Loans hereunder or assign its rights
and obligations hereunder to another of its offices, branches or affiliates;
provided that the exercise of this option shall not affect the obligations of
the Borrower to repay the Loan in accordance with the terms of this Agreement.

 

(b)                                 If any Lender requests compensation under
Section 2.12 or gives notice under Section 2.17, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, or if any Lender is a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.05), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.02 requires
the consent of all of the Lenders affected and with respect to which the
Required Lenders shall have granted their consent, then the Borrower shall have
the right (unless such Non-Consenting Lender grants such consent) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans hereunder to one or more assignees reasonably acceptable to the
Administrative Agent, provided that:  (a) all amounts owing to such
Non-Consenting Lender being replaced (other than principal and interest) shall
be paid in full to such Non-Consenting Lender concurrently with such assignment,
and (b) the replacement Lender (each such Lender, a “Replacement Lender”) shall
purchase the foregoing by

 

58

--------------------------------------------------------------------------------


 

paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon. In connection with any such
assignment the Borrower, Administrative Agent, such Non-Consenting Lender and
the Replacement Lender shall otherwise comply with Section 9.05.

 

(d)                                 Notwithstanding anything herein to the
contrary, each party hereto agrees that any assignment pursuant to the terms of
Section 2.16(c) may be effected pursuant to an Assignment and Assumption
executed by the Borrower, the Administrative Agent and the assignee and that the
Lender making such assignment need not be a party thereto.

 

SECTION 2.17                        Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for any
Lender or its applicable lending office to make, maintain or fund any
Eurocurrency Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the Eurocurrency Rate
component of the ABR, the interest rate on which ABR Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the ABR, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall upon demand from such Lender (with a copy
to the Administrative Agent), at the Borrower’s determination, either (a) prepay
all Eurocurrency Borrowings of such Lender or (b) convert all Eurocurrency
Borrowings of such Lender to ABR Borrowings (the interest rate on such ABR Loans
of such Lender shall, if necessary to avoid such illegality, be determined by
the Administrative Agent without reference to the Eurocurrency Rate component of
the ABR), in each case, either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurocurrency Borrowings to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurocurrency Rate, the
Administrative Agent shall during the period of such suspension compute the ABR
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

SECTION 2.18                        Defaulting Lenders.  Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender:

 

(a)                                 [Reserved].

 

(b)                                 The Commitments and Loans  of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02 or
Section 9.03); provided that this Section 2.18(b) shall not apply to the vote of
a Defaulting Lender in the case of an amendment, waiver or other modification
effecting (i) an increase or extension of such Defaulting Lender’s Incremental
Revolving Commitment or (ii) the reduction or excuse of principal amount of, or
interest or fees payable on, such Defaulting Lender’s Loans

 

59

--------------------------------------------------------------------------------


 

or the postponement of the scheduled date of payment of such principal amount,
interest or fees to such Defaulting Lender.

 

The rights and remedies against a Defaulting Lender under this Agreement are in
addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any funding default and that the
Administrative Agent or any Lender may have against such Defaulting Lender with
respect to any funding default. Subject to Section 9.19, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

SECTION 2.19                        Extensions of Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers made from time to time by the
Borrower to all Lenders of any Class of Term Loans on a pro rata basis (based,
in the case of an offer to the Lenders under any Class of Term Loans, on the
aggregate outstanding Term Loans of such Class, and on the same terms to each
such Lender (“Pro Rata Extension Offers”), the Borrower is hereby permitted to
consummate transactions with individual Lenders that agree to such transactions
from time to time to extend the maturity date of such Lender’s Loans and/or
Commitments of such Class and to otherwise modify the terms of such Lender’s
Loans and/or Commitments of such Class pursuant to the terms of the relevant Pro
Rata Extension Offer (including, without limitation, increasing the interest
rate or fees payable in respect of such Lender’s Loans and/or Commitments and/or
modifying the amortization schedule in respect of such Lender’s Loans).  For the
avoidance of doubt, the reference to “on the same terms” in the preceding
sentence shall mean that all of the Term Loans of such Class are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same.  Any such extension (an
“Extension”) agreed to between the Borrower and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing a Term Loan
for such Lender if such Lender is extending an existing Term Loan (such extended
Term Loan, an “Extended Term Loan”).  Each Pro Rata Extension Offer shall
specify the date on which the Borrower proposes that the Extended Term Loan
shall be made, which shall be a date not earlier than five (5) Business Days
after the date on which the Pro Rata Extension Offer is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).

 

(b)                                 The Borrower and each Extending Lender shall
execute and deliver to the Administrative Agent an amendment to this Agreement
(an “Extension Amendment”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Extended Term Loans of such
Extending Lender.  Each Extension Amendment shall specify the terms of the
applicable Extended Term Loans; provided that (i) except as to interest rates,
fees and any other pricing terms, and amortization, final maturity date and
participation in prepayments and commitment reductions (which shall be
determined by the Borrower and set forth in the Pro Rata Extension Offer), the
Extended Term Loans shall, subject to clauses (ii) and (iii) of this proviso,
have (x) the same terms as the existing Class of Term Loans from which they are
extended or (y) such other terms as shall be reasonably satisfactory to the
Administrative Agent, (ii) the final maturity date of any Extended Term Loans
shall be no earlier than the Latest Maturity Date in effect on the date of
incurrence, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans to which such offer relates, (iv)  any Extended Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
a greater than pro rata basis) than the Term Loans in any mandatory prepayment
thereunder and (v) such Extended Term Loans shall not have at any time (x) any
financial maintenance covenants of a different type than the financial covenants
set forth in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set

 

60

--------------------------------------------------------------------------------


 

forth in Section 6.10 or (y) negative covenants and/or default provisions that,
taken as a whole, are materially more restrictive than those applicable to the
Initial Term Loan Facility as determined in good faith by the Borrower unless,
in each case of clauses (x) and (y) such terms (I) (if favorable to all then
existing Lenders) are in consultation with the Administrative Agent,
incorporated into this Agreement for the benefit of all then existing Lenders
(without further amendment requirements) for so long as any such Extended Term
Loans are outstanding or (II) become applicable only after the Initial Term Loan
Facility shall have matured or been terminated.  Upon the effectiveness of any
Extension Amendment, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Extended Term
Loans evidenced thereby as provided for in Section 9.02(c).  Any such deemed
amendment may be memorialized in writing by the Administrative Agent with the
Borrower’s consent (not to be unreasonably withheld) and furnished to the other
parties hereto.

 

(c)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Term Loan will be automatically
designated an Extended Term Loan.  For purposes of this Agreement and the other
Loan Documents, if such Extending Lender is extending a Term Loan, such
Extending Lender will be deemed to have a Term Loan having the terms of such
Extended Term Loan.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.19), (i) the aggregate amount of Extended Term Loans will not be
included in the calculation of clause (a) of the definition of Incremental
Amount, (ii) no Extended Term Loan is required to be in any minimum amount or
any minimum increment, (iii) any Extending Lender may extend all or any portion
of its Term Loans pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan), (iv) there shall be no condition to any Extension of
any Loan or Commitment at any time or from time to time other than notice to the
Administrative Agent of such Extension and the terms of the Extended Term Loan
implemented thereby, (v) all Extended Term Loans and all obligations in respect
thereof shall be Obligations of the relevant Loan Parties under this Agreement
and the other Loan Documents that rank equally and ratably in right of security
with all other Obligations of the Class being extended and (vi) there shall be
no borrower (other than the Borrower) and no guarantors (other than the
Subsidiary Guarantors) in respect of any such Extended Term Loans.

 

(e)                                  Each Extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided that the Borrower shall cooperate with the Administrative Agent prior
to making any Pro Rata Extension Offer to establish reasonable procedures with
respect to mechanical provisions relating to such Extension, including, without
limitation, timing, rounding and other adjustments.

 

SECTION 2.20                        Refinancing Amendments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, the Borrower may by written notice to the Administrative Agent
establish one or more additional tranches of term loans under this Agreement
(such loans, “Refinancing Term Loans”) to refinance in whole or in part any
Class of Term Loans.  Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrower proposes that the
Refinancing Term Loans shall be made, which shall be a date not earlier than
five (5) Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its sole discretion); provided that:

 

(i)                                     before and after giving effect to the
Borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.02 shall be satisfied;

 

61

--------------------------------------------------------------------------------


 

(ii)                                  the final maturity date of the Refinancing
Term Loans shall be no earlier than the maturity date of the refinanced Term
Loans;

 

(iii)                               the Weighted Average Life to Maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

(iv)                              the aggregate principal amount of the
Refinancing Term Loans shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;

 

(v)                                 all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (optional
prepayment or mandatory prepayment or redemption terms shall be as agreed
between the Borrower and the Lenders providing such Refinancing Term Loans)
taken as a whole shall (as determined by the Borrower in good faith) be
substantially similar to, or no more restrictive to the Borrower and its
Restricted Subsidiaries than, the terms, taken as a whole, applicable to the
Term Loans being refinanced (except to the extent such covenants and other terms
apply solely to any period after the Latest Maturity Date or are otherwise
reasonably acceptable to the Administrative Agent);

 

(vi)                              there shall be no borrower (other than the
Borrower) and no guarantors (other than the Subsidiary Guarantors) in respect of
such Refinancing Term Loans;

 

(vii)                           Refinancing Term Loans shall not be secured by
any asset of the Borrower and its subsidiaries other than the Collateral;

 

(viii)                        Refinancing Term Loans may participate on a pro
rata basis or on a less than pro rata basis (but not on a greater than pro rata
basis) in any mandatory prepayments (other than as provided otherwise in the
case of such prepayments pursuant to Section 2.08(c)) hereunder, as specified in
the applicable Refinancing Amendment;

 

(ix)                              Refinancing Term Loans shall not at any time
have (x) any financial maintenance covenants of a different type than the
financial covenants set forth in Section 6.10, or any financial maintenance
covenants that are more restrictive than the financial covenants set forth in
Section 6.10 or (y) negative covenants and/or default provisions that, taken as
a whole, are materially more restrictive than those applicable to the Initial
Term Loan Facility as determined in good faith by the Borrower unless, in each
case of clauses (x) and (y) such terms (I) (if favorable to all then existing
Lenders) are in consultation with the Administrative Agent, incorporated into
this Agreement for the benefit of all then existing Lenders (without further
amendment requirements) for so long as any such Refinancing Term Loans are
outstanding or (II) become applicable only after the Initial Term Loan Facility
shall have matured or been terminated and

 

(x)                                 the Net Proceeds, if any, of such
Refinancing Term Loans shall be applied in accordance with Section 2.08(c).

 

(b)                                 The Borrower may approach any Lender or any
other person that would be a permitted assignee pursuant to Section 9.05 to
provide all or a portion of the Refinancing Term Loans; provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or

 

62

--------------------------------------------------------------------------------


 

decline, in its sole discretion, to provide a Refinancing Term Loan.  Any
Refinancing Term Loans made on any Refinancing Effective Date shall be
designated an additional Class of Term Loans for all purposes of this Agreement;
provided, further, that any Refinancing Term Loans may, to the extent provided
in the applicable Refinancing Amendment governing such Refinancing Term Loans,
be designated as an increase in any previously established Class of Term Loans
made to the Borrower.

 

(c)                                  [Reserved].

 

(d)                                 [Reserved].

 

(e)                                  The Borrower and each Lender providing the
applicable Refinancing Term Loans shall execute and deliver to the
Administrative Agent an amendment to this Agreement (a “Refinancing Amendment”)
and such other documentation as the Administrative Agent shall reasonably
specify to evidence such Refinancing Term Loans.  For purposes of this Agreement
and the other Loan Documents, if a Lender is providing a Refinancing Term Loan,
such Lender will be deemed to have a Term Loan having the terms of such
Refinancing Term Loan.  Notwithstanding anything to the contrary set forth in
this Agreement or any other Loan Document (including without limitation this
Section 2.20), (i) the aggregate amount of Refinancing Term Loans will not be
included in the calculation of clause (a) of the definition of Incremental
Amount, (ii) no Refinancing Term Loan is required to be in any minimum amount or
any minimum increment, (iii) there shall be no condition to any incurrence of
any Refinancing Term Loan at any time or from time to time other than those set
forth in clause (a) above and (iv) all Refinancing Term Loans and all
obligations in respect thereof shall be Obligations under this Agreement and the
other Loan Documents that rank equally and ratably in right of security with the
Term Loans and other Obligations.

 

(f)                                   Each party hereto hereby agrees that, upon
the Refinancing Effective Date of any Refinancing Term Loans, this Agreement
shall be amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Refinancing Term Loans evidenced thereby as provided
for in Section 9.02.  Any amendment to this Agreement or any other Loan Document
that is necessary to effect the provisions of this Section 2.20 (including,
without limitation, to provide for the establishment of Incremental Term Loans)
and any such collateral and other documentation shall be deemed “Loan Documents”
hereunder and may be memorialized in writing between the Administrative Agent
and the Borrower and furnished to the other parties hereto.

 

(g)                                  No term loan established and outstanding
under this Agreement pursuant to (i) any of Sections 2.02, 2.19 or 2.20 or
(ii) an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders shall at any time have (x) any financial
maintenance covenants of a different type than the financial covenants set forth
in Section 6.10, or any financial maintenance covenants that are more
restrictive than the financial covenants set forth in Section 6.10 or (y) have
negative covenants and/or default provisions that, taken as a whole, are
materially more restrictive than those applicable to the Initial Term Loan
Facility as determined in good faith by the Borrower unless, in each case of
clauses (x) and (y) such terms (I) (if favorable to all then existing Lenders)
are in consultation with the Administrative Agent, incorporated into this
Agreement for the benefit of all then existing Lenders (without further
amendment requirements) for so long as any such term loans are outstanding or
(II) become applicable only after the Initial Term Loan Facility shall have
matured or been terminated. This Section 2.20(g) shall not be waived, amended,
amended and restated or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders.

 

63

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01                        Organization; Powers.Each of the Borrower
and its Material Subsidiaries is duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in each case,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.02                        Authorization; Enforceability.  The
Transactions (excluding use of proceeds) are within the corporate or other
organizational powers of the Loan Parties and have been duly authorized by all
necessary corporate or other organizational action.  This Agreement has been and
each other Loan Document will be duly executed and delivered by each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document when
executed and delivered will constitute a legal, valid and binding obligation of
each Loan Party party thereto, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights or remedies generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03                        Governmental Approvals; No Conflicts.  The
Transactions (excluding use of proceeds) (a) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority, except (i) such as have been obtained or made and are in
full force and effect or those which the failure to obtain would not be
reasonably expected to result in a Material Adverse Effect, (ii) the filing of
Uniform Commercial Code financing statements, (iii) filings with the United
States Patent and Trademark Office and the United States Copyright Office,
(iv) recordation of the Mortgages and (v) any other filings or registrations
required to perfect Liens created by the Collateral Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any other Loan Party or any order of
any Governmental Authority except where any such violation would not reasonably
expected to result in a Material Adverse Effect, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon the
Borrower or any other Loan Party or its assets except as would not reasonably
expected to result in a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of the Borrower or any of its
Material Subsidiaries (other than any Permitted Lien).

 

SECTION 3.04                        Financial Position.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its pro forma combined balance sheet as of June 30, 2017 and its pro
forma combined statements of operations for the six months ended June 30, 2107
and year ended December 31, 2016.  Such pro forma combined financial statements
were prepared in accordance with Article 11 of Regulation S-X.

 

(b)                                 The Borrower has heretofore furnished to the
Lenders (i) the HomeAdvisor Business’s audited combined balance sheet as of
December 31, 2016 and 2015 and the combined statements of operations,
comprehensive operations, shareholders’ equity, and cash flows for each of the
three years in the period ended December 31, 2016, reported on by Ernst & Young
LLP, independent public accountants and (ii) the HomeAdvisor Business’s
unaudited combined interim balance sheet and the related statements of
operations, comprehensive operations, shareholders’ equity, and cash flows as of

 

64

--------------------------------------------------------------------------------


 

and for the six months ended June 30, 2017.  Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the HomeAdvisor Business as of such dates and for
such periods in accordance with GAAP.

 

(c)                                  The Borrower has heretofore furnished to
the Lenders (i) Angie’s List’s audited consolidated balance sheets as of
December 31, 2016 and 2015 and the consolidated statements of operations,
stockholders’ equity (deficit), and cash flows for each of the three years in
the period ended December 31, 2016, reported on by Ernst & Young LLP,
independent public accountants and (ii) Angie’s List’s unaudited consolidated
interim condensed balance sheet and the related condensed statements of
operations and cash flows as of and for the six months ended June 30, 2017. 
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of Angie’s List and
its consolidated subsidiaries as of such dates and for such periods in
accordance with GAAP.

 

SECTION 3.05                        Properties.

 

(a)                                 Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for minor defects in
title and Permitted Liens that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes or as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

 

(b)                                 Each of the Borrower and its Material
Subsidiaries owns, or is validly licensed to use, all Intellectual Property used
or held for use by such entities or necessary to operate their respective
businesses as currently conducted and contemplated to be conducted, and the
operation of their respective businesses by the Borrower and its Material
Subsidiaries does not infringe upon or otherwise violate the rights of any other
Person, except for any such Intellectual Property or infringements or violations
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06                        Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened in writing against or affecting the
Borrower or any of its Restricted Subsidiaries (i) that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) on the Closing Date, that involve this Agreement or the
Transactions (excluding use of proceeds).

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Restricted
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis reasonably likely to result in
Environmental Liability.

 

SECTION 3.07                        Compliance with Laws and Agreements.  Each
of the Borrower and its Material Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.  No Default has occurred and is continuing.

 

65

--------------------------------------------------------------------------------


 

SECTION 3.08                        Investment Company Status.  No Loan Party is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

 

SECTION 3.09                        Taxes.  Each of the Borrower and its
Material Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Borrower or such
Material Subsidiary, as applicable, has set aside on its books adequate reserves
in accordance with GAAP or (b) to the extent that the failure to do so would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect.

 

SECTION 3.10                        ERISA.  No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, would reasonably be
expected to result in a Material Adverse Effect.  The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Accounting Standards Codification Topic 715) did not, as of the
date of the most recent financial statements reflecting such amounts, exceed the
fair market value of the assets of such Plan by an amount which, if it were to
become due, would cause a Material Adverse Effect.

 

SECTION 3.11                        Disclosure.  To the best of the Borrower’s
knowledge, neither the Lender Presentation, nor any of the other reports,
financial statements, certificates or other written information furnished by or
on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), taken as a whole,
contained any material misstatement of fact or omitted to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading as of the date furnished; provided
that with respect to projected financial information, the Borrower represents
only that such information was prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

SECTION 3.12                        Collateral Documents.

 

(a)                                 Each Collateral Document is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.  As of the Closing Date, in the case of the
Pledged Collateral described in the Security Agreement, when certificates or
promissory notes, as applicable, representing such Pledged Collateral and
required to be delivered under the Security Agreement are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Security Agreement (other than the Intellectual Property), when financing
statements and other filings specified in the Perfection Certificate are filed
in the offices specified in the Perfection Certificate, the Collateral Agent
(for the benefit of the Secured Parties) shall have a fully perfected Lien
(subject to all Permitted Liens) on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and, subject to
Section 9-315 of the New York Uniform Commercial Code, the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements or possession.

 

(b)                                 When the Security Agreement or an ancillary
document thereunder is properly filed and recorded in the United States Patent
and Trademark Office and the United States Copyright Office, and, with respect
to Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in clause
(a) above, the Collateral Agent (for the benefit of the Secured Parties) shall
have a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties thereunder in the material United States
Intellectual Property included in the

 

66

--------------------------------------------------------------------------------


 

Collateral listed in such ancillary document (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and patents, trademark and patent applications and registered
copyrights acquired by the Loan Parties after the Closing Date).

 

(c)                                  The Mortgages executed and delivered after
the Closing Date pursuant to Section 5.09, shall be effective to create in favor
of the Collateral Agent (for the benefit of the Secured Parties) or, if so
contemplated by the respective Mortgage, the Collateral Agent and the other
Secured Parties, legal, valid and enforceable Liens on all of the Loan Parties’
rights, titles and interests in and to the Mortgaged Property thereunder
(excluding any improvements to Real Property described in the definition of
“Excluded Collateral” in the Security Agreement, for which no representation is
made) and the proceeds thereof, and when such Mortgages are filed or recorded in
the proper real estate filing, registration or recording offices and any other
required registrations have been validly completed by or on behalf of the
Collateral Agent, and all relevant mortgage Taxes and recording and registration
charges are duly paid, the Collateral Agent (for the benefit of the Secured
Parties) shall have valid Liens with record or registered notice to third
parties on, and security interests in, all rights, titles and interests of the
Loan Parties in such Mortgaged Property and, to the extent applicable, subject
to Section 9-315 of the Uniform Commercial Code, the proceeds thereof.

 

(d)                                 Notwithstanding anything herein (including
this Section 3.12) or in any other Loan Document to the contrary, neither the
Borrower nor any other Loan Party makes any representation or warranty as to the
effects of perfection or non-perfection, the priority or the enforceability of
any pledge of or security interest in any Equity Interests of any Foreign
Subsidiary, or as to the rights and remedies of the Administrative Agent,
Collateral Agent or any Lender with respect thereto, under foreign law.

 

SECTION 3.13                        No Change.  Since December 31, 2016, there
has been no event that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.14                        Guarantors.  Set forth on Schedule 3.14 is a
list of all Subsidiary Guarantors on the Closing Date, together with the
jurisdiction of organization, and ownership and ownership percentages of Equity
Interests held by each such Subsidiary Guarantor in each direct subsidiary of
such Subsidiary Guarantor as of the Closing Date.

 

SECTION 3.15                        Solvency.  Immediately after the
consummation of the Transactions to occur on the Closing Date, including the
making of each Loan to be made on the Closing Date and the application of the
proceeds of such Loans, and after giving effect to the rights of subrogation and
contribution under the Guarantee Agreement, (a) the fair value of the assets of
the Borrower and its subsidiaries on a consolidated basis will exceed their
debts and liabilities, subordinated, contingent or otherwise, (b) the present
fair saleable value of the assets of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) the Borrower and its subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured and (d) the Borrower
and its subsidiaries on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged, as such
business is now conducted and is proposed to be conducted following the Closing
Date.

 

SECTION 3.16                        No Default.  No Default or Event of Default
has occurred and is continuing.

 

SECTION 3.17                        Anti-Corruption Laws and Sanctions.  The
Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance by the Borrower, its

 

67

--------------------------------------------------------------------------------


 

subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable Sanctions, and the Borrower and its
subsidiaries and to their knowledge their respective officers, directors and
employees are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects.  None of (a) the Borrower or any subsidiary or (b) to
the knowledge of the Borrower, any director, officer or employee of the Borrower
or any subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No proceeds
of the Loans shall be used by the Borrower in violation of any Anti-Corruption
Law or applicable Sanctions.  No representation is made under this Section 3.17
with respect to any of the end-user individuals of the internet services
provided by the Borrower or any of its subsidiaries.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01                        Closing Date.  The obligations of the
Lenders to make the Initial Term Loans hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (including by telecopy or email transmission) from each Loan
Party party to the relevant Loan Document, a counterpart of such Loan Document
signed on behalf of such Loan Party.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders as of the Closing Date and dated the Closing Date) of (i) Wachtell,
Lipton, Rosen & Katz, counsel for the Borrower and certain of the Loan Parties
and (ii) local counsel in each jurisdiction in which a Loan Party is organized
and the laws of which are not covered by the opinion referred to in (i) above,
in each case in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Loan Parties, the authorization of the Transactions (excluding
use of proceeds) and any other legal matters relating to the Loan Parties, this
Agreement or the Transactions (excluding use of proceeds), including a
certificate of each Loan Party substantially in the form of Exhibit E, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Closing Date and signed by the Chief Executive Officer,
a Vice President, a Financial Officer of the Borrower or any other executive
officer of the Borrower who has specific knowledge of the Borrower’s financial
matters and is satisfactory to the Administrative Agent, confirming that (a) the
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct as of the Closing Date and (b) as of the Closing
Date, no Default has occurred and is continuing.

 

(e)                                  There shall have been delivered to the
Administrative Agent an executed Perfection Certificate.

 

(f)                                   The Administrative Agent shall have
received a solvency certificate substantially in the form of Exhibit I, dated
the Closing Date and signed by the chief financial officer of the Borrower.

 

68

--------------------------------------------------------------------------------


 

(g)                                  The Administrative Agent, the Lead
Arrangers and the Lenders shall have received all fees and other amounts due and
payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses (including fees of legal
counsel to the Administrative Agent, the Lead Arrangers and the Lenders)
required to be reimbursed or paid by the Borrower hereunder.

 

(h)                                 Since December 31, 2016, there shall have
been no event that has had or would reasonably be expected to have a Material
Adverse Effect.

 

(i)                                     The Administrative Agent shall have
received the results of a recent Lien search with respect to each Loan Party,
and such search shall reveal no Liens on any of the assets of the Loan Parties
except for Liens permitted by Section 6.02 or discharged on or prior to the
Closing Date pursuant to documentation satisfactory to the Administrative Agent.

 

(j)                                    The Collateral Agent shall have received
the certificates representing the certificated Equity Interests pledged pursuant
to the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof.

 

(k)                                 Each Uniform Commercial Code financing
statement or other filing required by the Security Agreement shall be in proper
form for filing.

 

(l)                                     Each Loan Party shall have provided the
documentation and other information requested by the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including without limitation, the
Act, in each case as requested at least three Business Days prior to the Closing
Date.

 

(m)                             The Administrative Agent shall have received an
executed promissory note payable to the order of each Lender that requested such
promissory note at least one Business Day prior to the Closing Date (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent.

 

(n)                                 The Borrower shall have paid as of the
Closing Date immediately after giving effect thereto to the Administrative Agent
for the account of each of the Initial Term Lenders, an upfront fee as
separately agreed.

 

(o)                                 To the extent required to be satisfied on
the Closing Date, the Collateral and Guarantee Requirement shall be satisfied
(or waived in accordance with Section 9.03) as of the Closing Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02                        Each Credit Event.  The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than a
continuation or conversion of an existing Borrowing):

 

(a)                                 The representations and warranties of each
Loan Party set forth in this Agreement shall be true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of such Borrowing, except to the extent that any such representation
and warranty relates to an

 

69

--------------------------------------------------------------------------------


 

earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date); provided that in the case of any
Incremental Term Facility used to finance an acquisition permitted hereunder, to
the extent the Lenders participating in such Incremental Term Facility agree,
this Section 4.02(a) shall require only customary “specified representations”
and “acquisition agreement representations” (i.e., those representations of the
seller or the target (as applicable) in the applicable acquisition agreement
that are material to the interests of the Lenders and only to the extent that
the Borrower or its applicable subsidiary has the right to terminate its
obligations under the applicable acquisition agreement as a result of the
failure of such representations to be accurate) be true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects).

 

(a)                                 At the time of and immediately after giving
effect to such Borrowing, no Default or Event of Default shall have occurred and
be continuing.

 

(c)                                  The Administrative Agent shall have
received a borrowing notice in accordance with Section 2.03.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower or other applicable Loan Party on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the principal of and interest on each Loan and all fees payable hereunder
shall have been paid in full, the Borrower covenants and agrees with the Lenders
that:

 

SECTION 5.01                        Financial Statements; Other Information. 
The Borrower will furnish to the Administrative Agent and each Lender:

 

(a)                                 within 90 days after the end of each fiscal
year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, except that for periods ended prior to July 1,
2017, the financial statements of the Borrower were prepared on a combined
rather than consolidated basis, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit except as to the effectiveness of
internal control over financial reporting with respect to any subsidiary
acquired during such fiscal year in accordance with Regulation S-X under the
Exchange Act, as interpreted by the implementation guidance of the U.S.
Securities Exchange Commission) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations of the Borrower and its consolidated subsidiaries on a
consolidated basis in accordance with GAAP consistently applied (except as
approved by such accountants and disclosed therein), and a schedule eliminating
Unrestricted Subsidiaries and reconciling to the financial statements in

 

70

--------------------------------------------------------------------------------


 

reasonable detail, as determined by the Borrower if requested by the
Administrative Agent (on its own behalf or at the request of any Lender);

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statement of operations as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year and
the statement of cash flows for the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, except that for periods ended prior to July 1, 2017,
the financial statements of the Borrower were prepared on a combined rather than
consolidated basis, all certified by one of its Financial Officers as presenting
fairly in all material respects the financial position and results of operations
of the Borrower and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (except as approved by such officer
and disclosed therein), subject to normal year-end audit adjustments and the
absence of footnotes, and a schedule eliminating Unrestricted Subsidiaries and
reconciling to the financial statements in reasonable detail as determined by
the Borrower if requested by the Administrative Agent (on its own behalf or at
the request of any Lender);

 

(c)                                  within 90 days after the end of each fiscal
year of the Borrower, forecasts of the cash and cash equivalents and long-term
debt line items on the consolidated balance sheets and forecasts of the
statements of operations and cash flows, in each case of the Borrower and the
Restricted Subsidiaries on a quarterly basis for the then current fiscal year,
in each case prepared by management of Borrower and substantially in the form as
the forecasts delivered by the Borrower to the Lead Arrangers prior to the
Closing Date;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10; provided such
calculations shall not be required to be delivered until the first delivery of
financial statement under clause 5.01(a), (iii) stating whether any change in
GAAP or in the application thereof that materially affects such financial
statements has occurred since the date of the audited financial statements
referred to in Section 3.04 and, if any such change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate,
(iv) setting forth a description of any change in the jurisdiction of
organization of the Borrower or any Material Domestic Subsidiary since the date
of the most recent certificate delivered pursuant to this paragraph (d) (or, in
the case of the first such certificate so delivered, since the Closing Date) and
(v) setting forth a calculation in reasonable detail indicating which Domestic
Subsidiaries are Material Domestic Subsidiaries;

 

(e)                                  concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines and may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

(f)                                   promptly following receipt thereof, copies
of any documents described in Section 101(k) or 101(l) of ERISA that the
Borrower or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided that if the Borrower and/or any ERISA Affiliate has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan then, upon reasonable request of the Administrative Agent,
the Borrower

 

71

--------------------------------------------------------------------------------


 

and/or its ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and the Borrower shall provide copies
of such documents and notices to the Administrative Agent (on behalf of each
requesting Lender) promptly after receipt thereof;

 

(g)                                  concurrently with the delivery of financial
statements under clause (a) above, an updated Perfection Certificate reflecting
all changes since the date of the information most recently received pursuant to
this clause (g) or Section 5.09(b) (or a certificate of a manager, executive
officer or Financial Officer of the Borrower or any other officer or similar
official thereof responsible for the administration of the obligations of such
person in respect of this Agreement, or any other duly authorized employee or
signatory of the Borrower certifying as to the absence of any changes to the
previously delivered update, if applicable); and

 

(h)                                 promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial position of the Borrower or any Restricted Subsidiary, or compliance
with the terms of this Agreement, as the Administrative Agent (on its own behalf
or at the request of any Lender) may reasonably request.

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to the consolidated financial
information of the Borrower by furnishing the consolidated financial information
of any parent of the Borrower that, directly or indirectly, holds all of the
Equity Interests of the Borrower that would be required by clauses (a) and
(b) of this Section 5.01 with all references to the “Borrower” therein being
deemed to refer to such parent and all references to “Financial Officer” therein
being deemed to refer to a comparable officer of such parent; provided that such
financial statements are accompanied by a schedule eliminating (A) such parent
of the Borrower and any of such parent’s subsidiaries other than the Borrower
and its subsidiaries and (B) Unrestricted Subsidiaries and reconciling to the
financial statements in reasonable detail as determined by the Borrower if
requested by the Administrative Agent (on its own behalf or at the request of
any Lender).

 

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information (including, in the case of
certifications required pursuant to clause (b) above, the certifications
accompanying any such quarterly report pursuant to Section 302 of the
Sarbanes-Oxley Act of 2002), or one or more annual or quarterly reports
containing such information, shall have been posted by the Administrative Agent
on IntraLinks or a similar site to which the Lenders have been granted access or
shall be available on the website of the SEC at http://www.sec.gov; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e. soft copies)
of such documents.  Information required to be delivered pursuant to this
Section 5.01 may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  In the event any financial
statements delivered under clause (a) or (b) above shall be restated, the
Borrower shall deliver, promptly after such restated financial statements become
available, revised completed certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer.

 

The Borrower acknowledges and agrees that all financial statements furnished
pursuant to paragraphs (a) and (b) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.18 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower otherwise notifies the Administrative Agent in
writing on or prior to delivery thereof).

 

72

--------------------------------------------------------------------------------


 

SECTION 5.02                        Notices of Material Events.  The Borrower
will furnish to the Administrative Agent for delivery to each Lender prompt
written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
the Borrower or any Restricted Subsidiary thereof as to which there is a
reasonable likelihood of an adverse determination that would reasonably be
expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in liability of the Borrower or its Restricted
Subsidiaries in an amount which would constitute a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03                        Existence; Conduct of Business.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business except in each case (i) where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect or (ii) as such action is not prohibited under Sections 6.03,
6.04 or 6.05.

 

SECTION 5.04                        Payment of Obligations.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, pay its obligations,
including Tax liabilities, that, if not paid, would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected
to, individually or in the aggregate, result in a Material Adverse Effect.

 

SECTION 5.05                        Maintenance of Properties; Insurance.

 

(a)                                 The Borrower will, and will cause each of
its Restricted Subsidiaries to (i) keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted, (ii) maintain, with financially sound and reputable insurance
companies insurance (subject to customary deductibles and retentions, as
determined by the Borrower) in such amounts and against such risks as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations, and within thirty
(30) days after the Closing Date (or such later date as the Collateral Agent may
agree in its reasonable discretion), cause the Collateral Agent to be listed as
a co-loss payee on property policies with respect to tangible personal property
and assets constituting Collateral located in the United States of America and
as an additional insured on all general liability policies, and (iii) and use
commercially reasonable efforts to maintain, prosecute and enforce its material
Intellectual Property, in each case except where the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.  Notwithstanding
the foregoing,

 

73

--------------------------------------------------------------------------------


 

the Borrower and its Restricted Subsidiaries may (i) maintain all such insurance
with any combination of primary and excess insurance, (ii) maintain any or all
such insurance pursuant to master or so-called “blanket policies” insuring any
or all Collateral and/or other Real Property which does not constitute
Collateral (and in such event the co-payee endorsement shall be limited or
otherwise modified accordingly), and/or self-insure with respect to such risks
with respect to which similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations usually
self-insure, as determined by the Borrower.

 

(b)                                 Except as the Collateral Agent may agree in
its reasonable discretion, within thirty (30) days after the date on which a
Mortgaged Property is required to be encumbered by a Mortgage hereunder ((or
such later date (A) not to exceed an additional fifteen (15) days if reasonably
required by Borrower or (B) as such period may be further extended in the sole
discretion of the Collateral Agent), subject to Section 5.05(a)(ii), cause all
such property and casualty insurance policies with respect to the Mortgaged
Property located in the United States of America to be endorsed or otherwise
amended to include a “standard” lender’s loss payable endorsement, in form and
substance reasonably satisfactory to the Collateral Agent, deliver a certificate
of insurance to the Collateral Agent; deliver to the Collateral Agent, prior to
or concurrently with the cancellation or nonrenewal of any such policy of
insurance covered by this clause (b), a copy of a renewal or replacement policy
(or other evidence of renewal of a policy previously delivered to the Collateral
Agent), or insurance certificate with respect thereto, together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor, in each
case of the foregoing, to the extent customarily maintained, purchased or
provided to, or at the request of, lenders by similarly situated companies in
connection with credit facilities of this nature.

 

(c)                                  At the time of delivery of the applicable
Mortgage, if any portion of any Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the Flood Insurance Laws (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, (ii) provide
information reasonably required by the Collateral Agent (or a Lender as
requested through the Collateral Agent) to comply with the Flood Insurance Laws
and (iii) deliver to the Collateral Agent evidence of such compliance in form
and substance reasonably acceptable to the Collateral Agent, including, without
limitation, upon the request of the Collateral Agent (or a Lender as requested
through the Collateral Agent), evidence of annual renewals of such insurance;
provided that the Collateral Agent may not waive the Borrower’s obligation to
maintain and deliver evidence of flood insurance required by the Flood Insurance
Laws, as reasonably determined by the Collateral Agent; provided, further,
however, that the Administrative Agent may, in its sole discretion, exclude any
Material Real Property from the Collateral and Guarantee Requirement and the
requirements of this Section 5.05(c) where the cost and time required to comply
with the Flood Insurance Laws and the provisions of this Section 5.05(c) are
deemed, in the sole discretion of the Administrative Agent, too onerous.

 

(d)                                 In connection with the covenants set forth
in this Section 5.05, it is understood and agreed that:

 

(i)                                     the Administrative Agent, the Collateral
Agent, the Lenders and their respective agents or employees shall not be liable
for any loss or damage insured by the insurance policies required to be
maintained under this Section 5.05, it being understood that (A) the Loan
Parties shall look solely to their insurance companies or any other parties
other than the aforesaid parties for the recovery of such loss or damage and
(B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders or their agents or
employees.  If, however, the insurance policies, as a matter of the internal
policy of such insurer,

 

74

--------------------------------------------------------------------------------


 

do not provide waiver of subrogation rights against such parties, as required
above, then the Borrower, on behalf of itself and behalf of each of its
Subsidiaries, hereby agrees, to the extent permitted by law, to waive, and
further agrees to cause each of their Subsidiaries to waive, its right of
recovery, if any, against the Administrative Agent, the Collateral Agent, the
Lenders and their agents and employees;

 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Collateral Agent (including acting in the
capacity as the Collateral Agent) under this Section 5.05 shall in no event be
deemed a representation, warranty or advice by the Collateral Agent or the
Lenders that such insurance is adequate for the purposes of the business of the
Borrower and the Subsidiaries or the protection of their properties; and

 

(iii)                               the amount and type of insurance that the
Borrower and its Restricted Subsidiaries have in effect as of the Closing Date
and the certificates listing the Collateral Agent as a co-loss payee or
additional insured, as the case may be, satisfy for all purposes the
requirements of this Section 5.05.

 

SECTION 5.06                        Books and Records; Inspection Rights.  The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries in
all material respects are made of all dealings and transactions in relation to
its business and activities.  The Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
all at such reasonable times and as often as reasonably requested, provided that
such visits, inspections, examinations and discussions shall, so long as no
Default or Event of Default has occurred and is continuing, take place no more
often than one time per fiscal year on a date to be determined by, and shall be
coordinated by, the Borrower and the Administrative Agent.

 

SECTION 5.07                        Compliance with Laws.  The Borrower will,
and will cause each of its Restricted Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

SECTION 5.08                        Use of Proceeds.  The proceeds of the Loans
will be used only to repay Indebtedness owed to IAC and its subsidiaries and for
general corporate purposes of the Borrower, including to pay dividends.

 

SECTION 5.09                        Guarantors and Collateral.

 

(a)                                 If any asset (other than Real Property) is
acquired by the Borrower or any Subsidiary Guarantor after the Closing Date or
owned by an entity at the time it becomes a Subsidiary Guarantor (in each case
other than (x) assets constituting Collateral under a Collateral Document that
automatically become subject to the Lien of such Collateral Document upon
acquisition thereof and (y) assets constituting Excluded Collateral (as defined
in the Security Agreement)), the Borrower or such Subsidiary Guarantor, as
applicable, will (i) notify the Collateral Agent of such acquisition or
ownership and (ii) cause such asset to be subjected to a Lien (subject to any
Permitted Liens) securing the Obligations by, and take, and cause the Subsidiary
Guarantors to take, such actions as shall be reasonably requested by the
Collateral Agent to satisfy the Collateral and Guarantee Requirement with
respect to such asset, including actions described in clause (a) of this
Section 5.09, all at the expense of the Loan Parties, subject to the last
paragraph of this Section 5.09;

 

75

--------------------------------------------------------------------------------


 

(b)                                 Borrower will grant and cause each of the
Subsidiary Guarantors to grant to the Collateral Agent security interests in,
and mortgages on, any Material Real Property of the Borrower or such Subsidiary
Guarantors, as applicable, to the extent acquired after the Closing Date, within
ninety (90) days after such acquisition (or such later date as the Collateral
Agent may agree in its reasonable discretion) pursuant to documentation in such
form as is reasonably satisfactory to the Collateral Agent and the Borrower
(each, an “Additional Mortgage”), which security interest and mortgage shall
constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens and (ii) record, register or file, and cause each such
Subsidiary Guarantor to record, register or file, the Additional Mortgage or
instruments related thereto in such manner and in such places as is required by
law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent (for the benefit of the Secured Parties) required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges required to be paid in
connection with such recording or filing, in each case subject to the last
paragraph of this Section 5.09.  Unless otherwise waived by the Collateral
Agent, with respect to each such Additional Mortgage, the Borrower shall cause
the requirements set forth in clauses (h) and (i) of the definition of
“Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property;

 

(c)                                  If any additional direct or indirect
Subsidiary of the Borrower is formed, acquired or ceases to constitute an
Excluded Subsidiary following the Closing Date and such Subsidiary is (1) a
Material Domestic Subsidiary of the Borrower that is not an Excluded Subsidiary
or (2) any other Domestic Subsidiary of the Borrower that may be designated by
the Borrower in its sole discretion,  within thirty (30) days after the date
such Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) (or such longer period as the Collateral Agent may
agree in its sole discretion), Borrower shall notify the Collateral Agent
thereof and, within thirty (30) days after the date such Subsidiary is formed or
acquired or meets such criteria (or first becomes subject to such requirement)
or such longer period as the Collateral Agent may agree in its sole discretion,
cause such Subsidiary to become a Subsidiary Guarantor and cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by or on behalf of any Loan Party, subject to the last paragraph of this
Section 5.09.  Notwithstanding anything to the contrary herein, in no
circumstance shall an Excluded Subsidiary become a Subsidiary Guarantor unless
designated as a Subsidiary Guarantor by the Borrower in its sole discretion; and

 

(d)                                 Borrower shall furnish to the Collateral
Agent prompt written notice of any change (A) in any Loan Party’s corporate or
organization name, (B) in any Loan Party’s identity or organizational structure,
(C) in any Loan Party’s organizational identification number (to the extent
relevant in the applicable jurisdiction of organization) and (D) in any Loan
Party’s jurisdiction of organization; provided that the Borrower shall not
effect or permit any such change unless all filings have been made, or will have
been made within thirty (30) days following such change (or such longer period
as the Collateral Agent may agree in its sole discretion), under the Uniform
Commercial Code (or its equivalent in any applicable jurisdiction) that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral in which a security interest may be perfected by such filing, for the
benefit of the Secured Parties.

 

In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (2) landlord, mortgagee and bailee
waivers or subordination agreements be required, (3) notices be required to be
sent to account debtors or other contractual third parties unless an Event of
Default has occurred and is continuing and (4) foreign-law governed security
documents or perfection under foreign law be required.

 

76

--------------------------------------------------------------------------------


 

SECTION 5.10                        [Reserved].

 

SECTION 5.11                        Further Assurances.Promptly upon the
reasonable request by the Administrative Agent, or any Lender through the
Administrative Agent, the Borrower shall, or shall cause the Subsidiary
Guarantors to (i) correct any material defect or error that may be discovered in
the execution, acknowledgment, filing or recordation of any Loan Document, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (x) carry out the purposes of the Loan Documents, (y) satisfy the
Collateral and Guarantee Requirement and to cause the Collateral and Guarantee
Requirement to be and remain satisfied and (z) perfect and maintain the validity
and effectiveness of the Collateral Documents and any of the Liens created
thereunder.  Notwithstanding anything herein to the contrary, (A) the Collateral
Agent may grant extensions of time or waiver or modification of requirement for
the creation or perfection of security interests in or the obtaining of
insurance (including title insurance) or surveys with respect to particular
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
reasonably determines, in consultation with the Borrower, that perfection or
obtaining of such items cannot reasonably be accomplished without undue effort
or expense or is otherwise impracticable by the time or times at and/or in the
form or manner in which it would otherwise be required by this Agreement or the
other Loan Documents, (B) Liens required to be granted from time to time
pursuant to, or any other requirements of, the Collateral and Guarantee
Requirement and the Collateral Documents shall be subject to exceptions and
limitations set forth in the Collateral Documents and (C) to the extent any
Mortgaged Property is located in a jurisdiction with mortgage recording or
similar Tax, the amount secured by the Collateral Documents with respect to such
Mortgaged Property shall be limited to the Fair Market Value of such Mortgaged
Property as determined in good faith by the Borrower (subject to such lesser
amount agreed to by the Collateral Agent).

 

ARTICLE VI

 

Negative Covenants

 

Until the principal of and interest on each Loan and all fees payable hereunder
have been paid in full, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01                        Indebtedness.  The Borrower will not, and
will not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(a)                                 Indebtedness incurred under the Loan
Documents;

 

(b)                                 Indebtedness in respect of Permitted Ratio
Debt and any Refinancing Indebtedness thereof;

 

(c)                                  (i) Indebtedness of the Borrower or any
other subsidiary incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations,
and any Indebtedness assumed in connection with the acquisition of any such
assets (provided that such Indebtedness is incurred or assumed prior to or
within 90 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets) in an
aggregate amount under this clause (c) not to exceed the greater of $25,000,000
and 2.0% of Total Assets as of the time of incurrence; provided that (x) no
Default

 

77

--------------------------------------------------------------------------------


 

shall have occurred and be continuing and (y) the Borrower shall be in pro forma
compliance with Section 6.10 and (ii) any Refinancing Indebtedness thereof;

 

(d)                                 Indebtedness of Foreign Subsidiaries in an
aggregate principal amount at any time outstanding not to exceed the multiple of
(x) $50,000,000 and (y) the sum of 100% plus the percentage (which shall not be
less than 0%) by which Consolidated EBITDA of the Borrower for the most recently
ended Test Period exceeds Consolidated EBITDA of the Borrower for the most
recent Test Period on the Closing Date;

 

(e)                                  Indebtedness of any Non-Loan Party in an
aggregate principal amount at any time outstanding not to exceed the greater of
(x) $25,000,000 and (y) 2.0 % of Total Assets;

 

(f)                                   Guarantees of any Indebtedness permitted
pursuant to this Section 6.01 and any Refinancing Indebtedness thereof, so long
as in the case of clause (b), the Loans are guaranteed by such Restricted
Subsidiary to at least the same extent;

 

(g)                                  [Reserved];

 

(h)                                 (x) Indebtedness of the Borrower owed to any
Restricted Subsidiary or of a Restricted Subsidiary owed to any other Restricted
Subsidiary or the Borrower and (y) Guarantees by any Restricted Subsidiary or
the Borrower of any Indebtedness of the Borrower or any other Restricted
Subsidiary; provided, however, that upon any such Indebtedness being owed to any
Person other than the Borrower or a Restricted Subsidiary or any such guarantee
being of Indebtedness of any Person other than the Borrower or a Restricted
Subsidiary, as applicable, the Borrower or such Restricted Subsidiary, as
applicable, shall be deemed to have incurred Indebtedness not permitted by this
clause (h);

 

(i)                                     Indebtedness outstanding on the Closing
Date and set forth on Schedule 6.01 and any Refinancing Indebtedness thereof;

 

(j)                                    (i) Indebtedness of any Person which
becomes a Restricted Subsidiary after the Closing Date or is merged with or into
or consolidated or amalgamated with the Borrower or any Restricted Subsidiary
after the Closing Date and Indebtedness expressly assumed in connection with the
acquisition of an asset or assets from any other Person; provided that (A) such
Indebtedness existed at the time such Person became a Restricted Subsidiary or
of such merger, consolidation, amalgamation or acquisition and was not created
in anticipation thereof and (B) immediately after such Person becomes a
Restricted Subsidiary or such merger, consolidation, amalgamation or
acquisition, (x) no Default shall have occurred and be continuing, and (y) the
Borrower shall be in pro forma compliance with Section 6.10 and (ii) any
Refinancing Indebtedness of such Indebtedness described in clause (i);

 

(k)                                 Indebtedness constituting Investments not
prohibited under Section 6.11 (other than Section 6.11(g));

 

(l)                                     Indebtedness in respect of bid,
performance, surety bonds or completion bonds issued for the account of the
Borrower or any Restricted Subsidiary in the ordinary course of business,
including guarantees or obligations of the Borrower or any Restricted Subsidiary
with respect to letters of credit supporting such bid, performance, surety or
completion obligations;

 

78

--------------------------------------------------------------------------------


 

(m)                             Indebtedness owed to any officers or employees
of the Borrower or any Restricted Subsidiary; provided that the aggregate
principal amount of all such Indebtedness shall not exceed $5,000,000 at any
time outstanding;

 

(n)                                 Indebtedness arising or incurred as a result
of or from the adjudication or settlement of any litigation or from any
arbitration or mediation award or settlement, in any case involving the Borrower
or any Restricted Subsidiary, provided that the judgment, award(s) and/or
settlements to which such Indebtedness relates would not constitute an Event of
Default under Section 7.01(j);

 

(o)                                 indemnification, adjustment of purchase
price, deferred purchase price, contingent consideration or other compensation
or similar obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business or assets of the Borrower or any
Restricted Subsidiary or Equity Interests of a Restricted Subsidiary, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Equity Interests for the purpose of financing or in
contemplation of any such acquisition; provided that, in the case of a
disposition, the maximum aggregate liability in respect of all such obligations
incurred or assumed in connection with such disposition outstanding under this
clause (o) shall at no time exceed the gross proceeds (including Fair Market
Value of noncash proceeds measured at the time such noncash proceeds are
received) actually received by the Borrower and the Restricted Subsidiaries in
connection with such disposition;

 

(p)                                 unsecured Indebtedness in respect of
obligations of the Borrower or any of its Restricted Subsidiaries to pay the
deferred purchase price of goods or services or progress payments in connection
with such goods and services; provided that such obligations are incurred in
connection with open accounts extended by suppliers on customary trade terms
(which require that all such payments be made within 60 days after the
incurrence of the related obligations) in the ordinary course of business and
not in connection with the borrowing of money;

 

(q)                                 letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business;

 

(r)                                    Indebtedness arising (A) from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided, however, that such Indebtedness is extinguished within five Business
Days of incurrence or (B) under any customary cash pooling or cash management
agreement with a bank or other financial institution in the ordinary course of
business;

 

(s)                                   Indebtedness representing deferred
compensation incurred in the ordinary course of business;

 

(t)                                    Indebtedness arising in connection with
endorsement of instruments for deposit in the ordinary course of business;

 

(u)                                 Indebtedness supported by a letter of
credit, bank guarantee or similar instrument, in principal amount not in excess
of the stated amount of such letter of credit, bank guarantee or similar
instrument;

 

(v)                                 the disposition of accounts receivable in
connection with receivables factoring arrangements in the ordinary course of
business;

 

79

--------------------------------------------------------------------------------


 

(w)                               Indebtedness of the Borrower consisting of
obligations for the payment of letters of credit in commitment amounts not to
exceed the greater of $25,000,000 and 2.0% of Total Assets in the aggregate at
any one time outstanding, excluding any commitment amounts for letters of credit
issued pursuant to Indebtedness incurred under any other clause of this
Section 6.01;

 

(x)                                 any guarantee by the Borrower or any of its
Restricted Subsidiaries, in the ordinary course of business, of obligations of
suppliers, customers, franchisees and licensees of the Borrower or any of its
Restricted Subsidiaries;

 

(y)                                 [reserved];

 

(z)                                  unsecured intercompany Indebtedness owed by
the Borrower or any of its Restricted Subsidiaries to a member of the IAC Group
(the “IAC Debt Facility”), so long as, (I) in respect of each borrowing, on a
pro forma basis after giving effect thereto and the use of proceeds thereof the
Consolidated Net Leverage Ratio is equal to or less than 4.25 to 1.00 (excluding
any cash constituting proceeds of such Indebtedness), (II) no Default or Event
of Default shall have occurred and be continuing or would exist after giving
effect thereto, (III) the Borrower shall be in compliance with Section 6.10 on a
pro forma basis after giving effect to the incurrence of any such borrowing and
the use of proceeds thereof, (IV) other than with respect to Indebtedness the
aggregate principal amount of which does not exceed $50,000,000,  (A) such
Indebtedness has a scheduled final maturity date of at least 90 days after the
Initial Term Loan Maturity Date and any then outstanding Incremental Facility
and such Indebtedness shall not require any mandatory prepayments other than in
connection with a change of control and (V) such Indebtedness (x) shall not
require scheduled amortization payments, (y) shall have no financial maintenance
covenants of a different type than the financial covenants set forth in
Section 6.10, and no financial maintenance covenants that are more restrictive
than the financial covenants set forth in Section 6.10, and (z) does not have
negative covenants and/or default provisions that are, taken as a whole,
materially more restrictive than those applicable to the Senior Secured Credit
Facilities as determined in good faith by the Borrower and (B) such Indebtedness
shall not be guaranteed by any subsidiaries of the Borrower other than
Guarantees by the Subsidiary Guarantors that by their terms are subordinated in
right of payment to the obligations under the Senior Secured Credit Facilities;
and

 

(aa)                          Indebtedness of Loan Parties in an aggregate
principal amount at any time outstanding not to exceed the greater of
$25,000,000 and 2.0% of Total Assets.

 

Further, for purposes of determining compliance with this Section 6.01 and
Section 6.02, at the option of the Borrower by written notice to the
Administrative Agent, any Indebtedness and/or Lien incurred to finance a Limited
Condition Acquisition permitted hereunder shall be deemed to have been incurred
on the date the definitive acquisition agreement relating to such Limited
Condition Acquisition was entered into (and not at the time such Limited
Condition Acquisition is consummated) and the Secured Net Leverage Ratio and/or
the Consolidated Net Leverage Ratio shall be tested (x) in connection with such
incurrence, as of the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into, giving pro forma effect to such
Limited Condition Acquisition, to any such Indebtedness or Lien, and to all
transactions in connection therewith and (y) in connection with any other
incurrence after the date the definitive acquisition agreement relating to such
Limited Condition Acquisition was entered into and prior to the earlier of the
consummation of such Limited Condition Acquisition or the termination of such
definitive agreement prior to the incurrence (but not, for the avoidance of
doubt, for purposes of determining the Applicable Rate or actual compliance with
the financial covenants set forth in Section 6.10), both (i) on the basis set
forth in clause (x) above and

 

80

--------------------------------------------------------------------------------


 

(ii) without giving effect to such acquisition or the incurrence of any such
Indebtedness or Liens or the other transactions in connection therewith.

 

SECTION 6.02                        Liens.  The Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Lien on any property or asset now owned or hereafter acquired by it, or
assign or sell any income or revenues (including accounts receivable) or rights
in respect of any thereof, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of the
Borrower or any Restricted Subsidiary (or any improvements or accession thereto
or proceeds therefrom) existing on the Closing Date and set forth in Schedule
6.02; provided that (i) such Lien shall not apply to any other property or asset
of the Borrower or any Restricted Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the Closing Date and any Refinancing
Indebtedness in respect thereof;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the Closing Date prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of the Borrower or any Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be, and any Refinancing Indebtedness in respect thereof;

 

(d)                                 Liens securing Indebtedness of the Borrower
or any Restricted Subsidiary incurred pursuant to Section 6.01(c); provided that
(i) such Liens are incurred prior to or within 90 days after such acquisition or
the completion of such construction and improvement with the acquisition of such
fixed or capital assets, and (ii) such Liens do not at any time encumber any of
its existing property other than the property financed by such Indebtedness;

 

(e)                                  deposits, reserves and other Liens securing
credit card operations of the Borrower and its Restricted Subsidiaries;

 

(f)                                   Liens created by the Collateral Documents
or otherwise securing the Obligations;

 

(g)                                  Liens on the Collateral securing Permitted
Secured Ratio Debt;

 

(h)                                 [reserved];

 

(i)                                     Liens securing Guarantees of Permitted
Secured Ratio Debt and Indebtedness permitted pursuant to Section 6.01(a);
provided that, with respect to any such Liens securing Guarantees of Permitted
Secured Ratio Debt an intercreditor agreement reasonably satisfactory to the
Administrative Agent with respect to such Liens is in effect at such time;

 

(j)                                    Liens that do not secure Indebtedness and
do not interfere with the material operations of the Borrower and the Restricted
Subsidiaries and do not individually or in the aggregate materially impair the
value of the assets of the Borrower and the Restricted Subsidiaries;

 

81

--------------------------------------------------------------------------------


 

(k)                                 Liens deemed to secure Capital Lease
Obligations incurred in connection with any sale and leaseback transaction
permitted by Section 6.08;

 

(l)                                     licenses, sublicenses, leases or
subleases that do not interfere in any material respect with the business of the
Borrower or any Restricted Subsidiary;

 

(m)                             any interest or title of a lessor or sublessor
under, and Liens arising from Uniform Commercial Code financing statements (or
equivalent filings, registrations or agreements in foreign jurisdictions)
relating to, leases and subleases permitted hereunder;

 

(n)                                 normal and customary rights of setoff upon
deposits of cash or other Liens originating solely by virtue of any statutory or
common law provision relating to bankers liens, rights of setoff or similar
rights in favor of banks or other depository institutions and not securing any
Indebtedness;

 

(o)                                 Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(p)                                 Liens solely on any cash earnest money
deposits made by the Borrower or any Restricted Subsidiary in connection with
any letter of intent or purchase agreement in respect of any acquisition or
other investment by the Borrower or any Restricted Subsidiary;

 

(q)                                 Liens on assets of Non-Loan Parties securing
Indebtedness permitted pursuant to Sections 6.01(d) and (e);

 

(r)                                    any extension, renewal or replacement (or
successive renewals or replacements) in whole or in part of any Lien referred to
in clause (b), (c), (d), (g), (i) or (q); provided that with respect to (b),
(c) and (d), (x) the obligations secured thereby shall be limited to the
obligations secured by the Lien so extended, renewed or replaced (and, to the
extent provided in such clauses, extensions, renewals and replacements thereof)
and (y) such Lien shall be limited to all or a part of the assets that secured
the Lien so extended, renewed or replaced;

 

(s)                                   Liens encumbering deposits made to secure
obligations arising from common law, statutory, regulatory, contractual or
warranty requirements of the Borrower or any Restricted Subsidiary, including
rights of offset and setoff;

 

(t)                                    Liens securing Hedging Obligations
entered into for bona fide hedging purposes of the Borrower or any Restricted
Subsidiary not for the purpose of speculation;

 

(u)                                 Liens in favor of a Loan Party;

 

(v)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods and Liens in the ordinary course of
business in favor of issuers of performance and surety bonds or bid bonds or
with respect to health, safety and environmental regulations (other than for
borrowed money) or letters of credit or bank guarantees issued to support such
bonds or requirements pursuant to the request of and for the account of such
Person in the ordinary course of business;

 

(w)                               Interests of vendors in inventory arising out
of such inventory being subject to a “sale or return” arrangement with such
vendor or any consignment by any third party of any inventory;

 

82

--------------------------------------------------------------------------------


 

(x)                                 Liens securing Indebtedness owed by (a) a
Restricted Subsidiary to the Borrower or to any other Restricted Subsidiary that
is a Subsidiary Guarantor or (b) the Borrower to a Subsidiary Guarantor;

 

(y)                                 Liens securing obligations pursuant to cash
management agreements and treasury transactions; and

 

(z)                                  Liens arising under any retention of title,
hire purchase or conditional sale arrangement or arrangements having similar
effect in respect of goods supplied to the Borrower and its Restricted
Subsidiaries in the ordinary course of trading and on the supplier’s standard or
usual terms.

 

provided that, at any time, no voluntary Lien shall be created, incurred,
assumed or permitted to exist on any Equity Interests of any Restricted
Subsidiary required to be pledged to secure the Obligations hereunder other than
(i) Permitted Encumbrances described in clauses (a), (b) and (e) of the
definition of “Permitted Encumbrances,” (ii) Liens securing the Obligations and
(iii) Liens securing Permitted Secured Ratio Debt (and Liens securing Guarantees
thereof permitted by Section 6.01(f)).

 

SECTION 6.03                        Fundamental Changes.  The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or Dispose of (in one transaction or in a series of related transactions)
all or substantially all of its assets, or all or substantially all of the stock
of any of its Restricted Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:

 

(i)                                     any Person may merge or be consolidated
with or into the Borrower in a transaction in which the Borrower is the
continuing or surviving Person;

 

(ii)                                  any Person (other than the Borrower) may
merge or consolidate with or into any Restricted Subsidiary in a transaction in
which the surviving entity is or becomes a Restricted Subsidiary; provided that,
if such Person is a Subsidiary Guarantor, the surviving entity is the Borrower
or is or substantially concurrently becomes a Subsidiary Guarantor;

 

(iii)                               any merger, consolidation, Disposition,
liquidation or dissolution not prohibited by Sections 6.04, 6.05 and 6.11 shall
be permitted;

 

(iv)                              any Restricted Subsidiary may Dispose of all
or substantially all of its assets, or all or substantially all of the stock of
its Restricted Subsidiaries, in each case to the Borrower or to another
Restricted Subsidiary or to any Person who becomes a Restricted Subsidiary in
connection with such Disposition, and the Borrower may Dispose of substantially
all of its assets, or substantially all of the stock of its Restricted
Subsidiaries, in each case to any Restricted Subsidiary or to any Person who
becomes a Restricted Subsidiary in connection with such Disposition;

 

(v)                                 any Restricted Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders;

 

(vi)                              the Borrower may merge into or consolidate
with any other Person; provided that the Person formed by or surviving such
consolidation or merger (such Person, the “Successor

 

83

--------------------------------------------------------------------------------


 

Borrower”) is an entity organized and existing under the laws of any State of
the United States of America or the District of Columbia, and the Successor
Borrower expressly assumes, by a Joinder and Reaffirmation Agreement, all of the
obligations of the Borrower under this Agreement and each other Loan Document to
which the Borrower is a party and takes all actions required by the Collateral
Documents to perfect the Liens on the Collateral owned by the Successor
Borrower; provided, further, that as of the date of such assumption pursuant
this clause (vi),

 

(A) the Successor Borrower shall be in compliance with Section 6.10 on a pro
forma basis after giving effect to such assumption,

 

(B) each other Loan Party shall have reaffirmed such Loan Party’s obligations
under the Loan Documents to which it is a party by executing and delivering a
Joinder and Reaffirmation Agreement,

 

(C) the Administrative Agent shall have received a certificate, dated the date
of such assumption and signed by the Chief Executive Officer, a Vice President,
a Financial Officer of the Successor Borrower or any other executive officer of
the Successor Borrower who has specific knowledge of the Successor Borrower’s
financial matters and is reasonably satisfactory to the Administrative Agent,
confirming that (x) after giving effect to such assumption, no Default or Event
of Default has occurred and is continuing, (y) after giving effect to such
assumption, the representations and warranties of each Loan Party set forth in
the Credit Agreement and the Collateral Documents are true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of the date of such assumption, except to the extent that any such
representation and warranty relates to an earlier date (in which case such
representation and warranty shall have been true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date and (z) such merger or consolidation complies with this
Agreement,

 

(D) the Administrative Agent shall have received (x) a certificate of the
Successor Borrower substantially in the form of Exhibit E, including all
annexes, exhibits and other attachments thereto and (y) if requested by the
Administrative Agent, an opinion of counsel covering such other matters, and in
a form, substantially the same as previously provided to the Administrative
Agent under Section 4.01(b) to the extent applicable, and

 

(E) the Borrower shall have provided any documentation and other information
about the Successor Borrower as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the Act.

 

SECTION 6.04                        Disposition of Property.  The Borrower will
not, and will not permit any Restricted Subsidiary to, directly or indirectly,
consummate any Asset Sale unless at the time of such transaction and after
giving effect thereto and to the use of proceeds thereof, (i) no Default shall
have occurred and be continuing and (ii) the Borrower or such Restricted
Subsidiary, as the case may be,

 

84

--------------------------------------------------------------------------------


 

receives consideration at least equal to the Fair Market Value of the assets
sold or otherwise disposed of, and (iii) in the case of an Asset Sale other than
an Asset Swap if after giving pro forma effect to such Asset Sale the
Consolidated Net Leverage Ratio is greater than 4.00 to 1.00, at least 75% of
the consideration therefor received by the Borrower or such Restricted
Subsidiary, as the case may be, is in the form of cash or Cash Equivalents;
provided that the amount of:

 

(i)                                     any liabilities (as reflected in the
Borrower’s or such Restricted Subsidiary’s most recent balance sheet or in the
footnotes thereto, or if incurred or accrued subsequent to the date of such
balance sheet, such liabilities that would have been shown on the Borrower’s or
such Restricted Subsidiary’s balance sheet or in the footnotes thereto if such
incurrence or accrual had taken place on the date of such balance sheet) of the
Borrower or such Restricted Subsidiary other than liabilities that are by their
terms subordinated in right of payment to the Loans, that are assumed by the
transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,

 

(ii)                                  any securities, notes or other similar
obligations received by the Borrower or such Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent so converted) within 180 days following
the closing of such Asset Sale, and

 

(iii)                               any Designated Noncash Consideration
received by the Borrower or any Restricted Subsidiary in such Asset Sale having
an aggregate Fair Market Value, taken together with all other Designated Noncash
Consideration received pursuant to this clause (iii) that is at that time
outstanding, not to exceed the greater of $25,000,000 and 2.0% of Total Assets
at the time of the receipt of such Designated Noncash Consideration, with the
Fair Market Value of each item of Designated Noncash Consideration being
measured at the time received and without giving effect to subsequent changes in
value,

 

shall be deemed to be cash or Cash Equivalents for purposes of this provision
and for no other purpose.

 

SECTION 6.05                        Restricted Payments.  The Borrower will not,
and will not permit any of its Restricted Subsidiaries to, declare or make,
directly or indirectly, any Restricted Payment, except:

 

(i)                                     the payment by the Borrower or any
Restricted Subsidiary of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration thereof or giving the
notice of the redemption, if on the date of declaration or notice the payment
would have complied with the provisions of this Agreement (assuming, in the case
of redemption, the giving of the notice would have been deemed to be a
Restricted Payment at such time and such deemed Restricted Payment would have
been permitted at such time);

 

(ii)                                  the Borrower may declare or make a
Restricted Payment with respect to its Equity Interest payable solely in
Qualified Equity Interests or redeem any of its Equity Interests in exchange
for, or out of the proceeds of the substantially concurrent issuance and sale
of, Qualified Equity Interests or through accretion or accumulation of such
dividends on such Equity Interests;

 

(iii)                               repurchase, redemption or other acquisition
for value by the Borrower of, Equity Interests of the Borrower held by officers,
directors or employees or former officers, directors or employees of the
Borrower and any Restricted Subsidiary (or their transferees, estates or
beneficiaries under their estates), upon their death, disability, retirement,
severance or termination of employment or service; provided that the aggregate
cash consideration paid for all such

 

85

--------------------------------------------------------------------------------


 

redemptions shall not exceed $10,000,000 during any twelve consecutive months
(with unused amounts in any period being carried over to succeeding periods);
provided, further, that cancellation of Indebtedness owing to the Borrower or
any Restricted Subsidiary from any current or former officer, director or
employee (or any permitted transferees thereof) of the Borrower or any of its
Restricted Subsidiaries (or any direct or indirect parent company thereof), in
connection with a repurchase of Equity Interests of the Borrower from such
Persons will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provisions of this Agreement;

 

(iv)                              repurchases of Equity Interests deemed to
occur (a) upon the exercise of stock options, warrants, or similar rights if the
Equity Interests represent all or a portion of the exercise price thereof or
(b) in connection with the satisfaction of any withholding Tax obligations
incurred relating to the vesting or exercise of stock options, warrants,
restricted stock units or similar rights;

 

(v)                                 any Restricted Payment made out of the net
cash proceeds of the substantially concurrent sale of, or made by exchange for,
Qualified Equity Interests of the Borrower (other than Qualified Equity
Interests issued or sold to a Restricted Subsidiary of the Borrower or an
employee stock ownership plan or to a trust established by the Borrower or any
of its Restricted Subsidiaries for the benefit of their employees) or a
substantially concurrent cash capital contribution received by the Borrower from
its stockholders;

 

(vi)                              payments or distributions to dissenting
stockholders pursuant to applicable law, pursuant to or in connection with a
consolidation, merger or transfer of all or substantially all of the assets of
the Borrower and its Restricted Subsidiaries that complies with the provisions
of Section 6.03;

 

(vii)                           any Restricted Subsidiary may declare or make a
Restricted Payment with respect to the Equity Interests of such Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary (and, in the case
of a Restricted Subsidiary that is not a Wholly Owned Subsidiary, to each owner
of Equity Interests of such Restricted Subsidiary such that the Borrower or
Restricted Subsidiary receives at least its pro rata share of such dividend or
distribution);

 

(viii)                        Restricted Payments  in an aggregate amount not to
exceed $50,000,000;

 

(ix)                              Restricted Payments in an aggregate amount not
to exceed the IAC Dividend Amount;

 

(x)                                 Restricted Payments so long as after giving
effect thereto on a pro forma basis, (i) the Consolidated Net Leverage Ratio is
equal to or less than 4.00 to 1.00 and (ii) no Default shall have occurred and
be continuing;

 

(xi)                              the Borrower and its Restricted Subsidiaries
may make Restricted Payments to any member of the IAC Group that is a direct or
indirect parent of the Borrower:

 

(A)                               the proceeds of which will be used to pay the
consolidated, combined or similar income tax liability of such parent’s income
tax group that is attributable to the income of the Borrower or its
subsidiaries; provided that (x) no such payments with respect to any taxable
year shall exceed the amount of such income tax liability that would have been
imposed on the Borrower and/or the applicable subsidiaries had such

 

86

--------------------------------------------------------------------------------


 

entity(ies) filed on a stand-alone basis and (y) any such payments attributable
to an Unrestricted Subsidiary shall be limited to the amount of any cash paid by
such Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for
such purpose;

 

(B)                               the proceeds of which shall be used to pay
such equity holder’s operating costs and expenses, other overhead costs and
expenses and fees, in each case, which are directly attributable to the
ownership or operations of the Borrower and its subsidiaries; or

 

(C)                               the proceeds of which shall be used to pay
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of any direct or indirect parent of the
Borrower to the extent such salaries, bonuses, other benefits and indemnities
are directly attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries; and

 

(xii)                           any Junior Debt Restricted Payments; provided
that, at the time of, and after giving effect thereto on a pro forma basis
(x) no Default shall have occurred and be continuing and (y) the Borrower shall
be in compliance with Section 6.10 as of the end of the most recently ended Test
Period;

 

SECTION 6.06                        Transactions with Affiliates.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, sell, lease
or otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions (including amendments or modifications to prior or existing
transactions) with, any of its Affiliates involving payment or consideration in
excess of $5,000,000, except:

 

(a)                                 for transactions at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, as
determined by the Borrower;

 

(b)                                 transactions between or among the Borrower
and its Restricted Subsidiaries not involving any other Affiliate;

 

(c)                                  pursuant to, as determined by the Borrower,
reasonable director, officer and employee compensation (including bonuses) and
other benefits (including retirement, health, and stock compensation plans) and
indemnification arrangements and performance of such arrangements;

 

(d)                                 any Restricted Payment permitted by
Section 6.05;

 

(e)                                  ordinary course overhead arrangements in
which any Restricted Subsidiary or Unrestricted Subsidiary participates;

 

(f)                                   any Investment permitted by Section 6.11;

 

(g)                                  (x) any agreement or arrangement in effect
on the Closing Date and any amendment or replacement thereof that is not more
disadvantageous to the Lenders in any material respect than the agreement or
arrangement in effect on the Closing Date, as determined in good faith by the
Borrower; (y) any agreement or arrangement between the Borrower or any of its
Restricted Subsidiaries on the one hand and a member of the IAC Group on the
other hand of a type that is customarily entered into by a publicly traded
entity or its subsidiaries and a publicly

 

87

--------------------------------------------------------------------------------


 

traded parent of such entity (or a subsidiary of such publicly traded parent),
as determined in good faith by the Borrower, or (z) any transaction pursuant to
any agreement or arrangement referred to in the immediately preceding clause
(x) or clause (y).

 

(h)                                 any transaction with a joint venture or
similar entity which would be subject to this Section 6.06 solely because the
Borrower or a Restricted Subsidiary owns an equity interest in or otherwise
controls such joint venture or similar entity;

 

(i)                                     any transaction entered into by a Person
prior to the time such Person becomes a Restricted Subsidiary or is merged or
consolidated with or into the Borrower or a Restricted Subsidiary;

 

(j)                                    any transaction with an Affiliate where
the only consideration paid by the Borrower or any Restricted Subsidiary is
Qualified Equity Interests;

 

(k)                                 the issuance or sale of any Qualified Equity
Interests;

 

(l)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise, in each case
pursuant to, or the funding of, employment arrangements, stock options and stock
ownership plans in the ordinary course of business;

 

(m)                             any employment agreements entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business and the transactions pursuant thereto; and

 

(n)                                 any Indebtedness and payments thereon
between the Borrower or any of its Restricted Subsidiaries on the one hand and a
member of the IAC Group on the other hand, on terms substantially similar to the
terms governing the Indebtedness owed by ANGI Homeservices Inc. to IAC Group,
LLC on the Closing Date, as determined in good faith by the Borrower.

 

SECTION 6.07                        Changes in Fiscal Periods.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, change its
fiscal year to end on a day other than December 31 or change its method of
determining fiscal quarters.

 

SECTION 6.08                        Sales and Leasebacks.  The Borrower will
not, and will not permit any of its Restricted Subsidiaries to, enter into any
arrangement with any Person (other than the Borrower or a Restricted Subsidiary)
providing for the leasing by the Borrower or any Restricted Subsidiary of real
or personal property that has been or is to be sold or transferred by the
Borrower or any Restricted Subsidiary to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower or any Restricted Subsidiary
unless (i) the lease in such arrangement is a capital lease and such capital
lease may be entered into at such time pursuant to Sections 6.01 and 6.02 or
(ii) the lease in such arrangement is not a capital lease and the aggregate
proceeds from such arrangement and other such arrangements since the Closing
Date do not exceed the greater of $15,000,000 and 12.0% of Consolidated EBITDA
after giving effect thereto on a pro forma basis for the then most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 5.01(a) or (b).

 

SECTION 6.09                        Clauses Restricting Subsidiary
Distributions.  The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions on or
in respect of its Equity Interests held by the Borrower or a Restricted
Subsidiary, (b) make loans or advances or pay any Indebtedness or other

 

88

--------------------------------------------------------------------------------


 

obligation owed to the Borrower or any Subsidiary Guarantor or (c) transfer any
of its assets to the Borrower or any Subsidiary Guarantor, except for such
encumbrances or restrictions existing under or by reason of:

 

(i)                                     any encumbrances or restrictions
existing under this Agreement and the other Loan Documents;

 

(ii)                                  encumbrances or restrictions with respect
to a Restricted Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the capital stock or assets of such Restricted Subsidiary;

 

(iii)                               encumbrances or restrictions under any
agreement governing Capital Lease Obligations secured by Liens permitted by
Section 6.02, so long as such restrictions apply only to the assets subject to
such Liens or relating to such Capital Lease Obligations, as the case may be;

 

(iv)                              encumbrances or restrictions under any
agreement listed on Schedule 6.09 as in effect on the Closing Date;

 

(v)                                 encumbrances or restrictions under any
agreement of any Person that becomes a Restricted Subsidiary after the Closing
Date that existed prior to the time such Person became a Restricted Subsidiary;
provided that such restrictions are not created in contemplation of or in
connection with such acquisition;

 

(vi)                              any other instrument or agreement entered into
after the Closing Date that contains encumbrances and restrictions that, as
determined by the Borrower, will not materially adversely affect the Borrower’s
ability to make payments on the Loans;

 

(vii)                           encumbrances or restrictions existing under or
by reason of applicable law, regulation or order;

 

(viii)                        non-assignment provisions of any contract or lease
entered into in the ordinary course of business;

 

(ix)                              encumbrances or restrictions imposed under any
agreement to sell assets, including Qualified Equity Interests of such
Restricted Subsidiary, permitted under this Agreement to any Person pending the
closing of such sale;

 

(x)                                 encumbrances or restrictions relating to any
Lien permitted under this Agreement imposed by the holder of such Lien that
limit the right of the relevant obligor to transfer assets that are subject to
such Lien;

 

(xi)                              encumbrances or restrictions relating to any
Lien on any asset or property at the time of acquisition of such asset or
property by the Borrower or any Restricted Subsidiary;

 

(xii)                           customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements, shareholder agreements and other similar agreements that restrict
the transfer of ownership interests in such partnership, limited liability
company, joint venture, corporation or similar Person;

 

(xiii)                        encumbrances or restrictions on cash or other
deposits or net worth imposed by suppliers, customers or landlords under
contracts entered into in the ordinary course of business;

 

89

--------------------------------------------------------------------------------


 

(xiv)                       Indebtedness incurred in compliance with
Section 6.01(c) that imposes restrictions of the nature described in
clause (c) above on the assets acquired;

 

(xv)                          with respect to clause (c) only, any encumbrance
or restriction consisting of customary nonassignment provisions in leases
governing leasehold interests, licenses, joint venture agreements and agreements
similar to any of the foregoing to the extent such provisions restrict the
transfer of the property subject to such leases, licenses, joint venture
agreements or similar agreements;

 

(xvi)                       with respect to clause (c) only, any encumbrance or
restriction contained in security agreements or mortgages securing Indebtedness
of a Restricted Subsidiary to the extent such encumbrance or restriction
restricts the transfer of the property subject to such security agreements or
mortgages; and

 

(xvii)                    any encumbrances or restrictions imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, agreements,
instruments or obligations referred to in this Section 6.09; provided that, as
determined by the Borrower, such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings
(a) are not materially more restrictive with respect to such encumbrances and
restrictions than those prior to such amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings or
(b) will not materially adversely affect the Borrower’s ability to make payments
on the Loans.

 

SECTION 6.10                        Consolidated Net Leverage Ratio; Interest
Coverage Ratio.  The Borrower will not permit the Consolidated Net Leverage
Ratio as of the last day of any Test Period to be more than 4.50 to 1.00.  The
Borrower will not permit the Interest Coverage Ratio as of the last day of any
Test Period to be less than 2.50 to 1.00

 

SECTION 6.11                        Investments.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, make any advance, loan,
extension of credit (by way of Guarantee or otherwise) or capital contribution
to, or purchase any Equity Interests, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or incur any
Unrestricted Subsidiary Support Obligations with respect to, any other Person
(all of the foregoing, “Investments”) except:

 

(a)                                 extensions of trade credit and credit to
customers in the ordinary course of business;

 

(b)                                 Investments in cash and Cash Equivalents and
Investments that were Cash Equivalents when made;

 

(c)                                  loans and advances to directors, employees
and officers of the Borrower or any Restricted Subsidiary in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate principal amount for the Borrower and its Restricted Subsidiaries not
to exceed $10,000,000 at any one time outstanding;

 

(d)                                 Investments made by the Borrower or any
Restricted Subsidiary in the Borrower or any Restricted Subsidiary or any Person
who becomes a Restricted Subsidiary in connection with such Investment;

 

90

--------------------------------------------------------------------------------


 

(e)                                  Investments made at any time if, after
giving pro forma effect thereto, (i) the Consolidated Net Leverage Ratio is
equal to or less than 4.00 to 1.00 and (ii) no Default shall have occurred and
be continuing;

 

(f)                                   any Investment existing on, or made
pursuant to binding commitments existing on, the Closing Date and disclosed to
the Lenders in writing on the Closing Date;

 

(g)                                  Investments not prohibited by Section 6.05;

 

(h)                                 Investments in Unrestricted Subsidiaries in
an aggregate amount not to exceed $20,000,000 in any fiscal year (with unused
amounts in any fiscal year being carried over to succeeding fiscal years up to
an aggregate amount not to exceed $60,000,000 in any one fiscal year),
determined net of any cash recoveries actually received in respect of such
Investments (it being understood that, if an Unrestricted Subsidiary becomes a
Restricted Subsidiary, there will be deemed to have occurred a cash recovery of
all Investments made in such subsidiary on or after the Closing Date); provided
that after giving pro forma effect to each such Investment, no Default shall
have occurred and be continuing;

 

(i)                                     Guarantees not prohibited by
Section 6.01;

 

(j)                                    Investments to the extent that payment
for such Investments is made with Qualified Equity Interests of the Borrower;

 

(k)                                 accounts, chattel paper and notes receivable
arising from the sale or lease of goods or the performance of services in the
ordinary course of business;

 

(l)                                     Investments received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, suppliers and customers
arising in the ordinary course of business;

 

(m)                             Investments, including in joint ventures of the
Borrower or any Restricted Subsidiary, in an amount not to exceed at any one
time outstanding the greater of $50,000,000 or 4.0% of Total Assets plus any
dividends, distributions, profits, returns or similar amounts in respect of any
such Investments made in reliance on this clause (m);

 

(n)                                 Investments arising out of the receipt by
the Borrower or a Restricted Subsidiary of noncash consideration for the sale of
assets permitted under Section 6.04;

 

(o)                                 Guarantees by the Borrower or any Restricted
Subsidiary of operating leases (other than Capital Lease Obligations) or of
other obligations that do not constitute Indebtedness, in each case entered into
by the Borrower or Restricted Subsidiary in the ordinary course of business;

 

(p)                                 lease, utility and other similar deposits in
the ordinary course of business; and

 

(q)                                 Investments by the Borrower and its
Restricted Subsidiaries, if the Borrower or any Restricted Subsidiary would
otherwise be permitted to make a Restricted Payment under Section 6.05(viii) or
(ix) in such amount; provided that the amount of any such Investment shall be
deemed to be a Restricted Payment under the applicable clause for all purposes
under this Agreement).

 

91

--------------------------------------------------------------------------------


 

ARTICLE VII

 

Events of Default

 

SECTION 7.01                        Events of Default.  If any of the following
events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 7.01) payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any other Loan Party in this
Agreement or any other Loan Document or any amendment, modification or waiver in
respect thereof, or in any certificate furnished pursuant to this Agreement or
any other Loan Document or any amendment, modification or waiver in respect
thereof, shall prove to have been incorrect in any material respect when made or
deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02, 5.03
(with respect to the Borrower’s existence) or 5.08 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document to which it is a party (other than those specified in clause
(a), (b), (c) or (d) of this Section 7.01), and such failure shall continue
unremedied for a period of 30 days after written notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);

 

(f)                                   the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after any applicable grace period therefor;

 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Material
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the

 

92

--------------------------------------------------------------------------------


 

Borrower or any Material Subsidiary or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(i)                                     the Borrower or any Material Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section 7.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Restricted Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)                                    one or more judgments for the payment of
money in an aggregate amount in excess of $25,000,000 (to the extent not
adequately covered by insurance) shall be rendered against the Borrower, any
Material Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed;

 

(k)                                 an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(l)                                     at any time, any Collateral Document
shall cease, for any reason, to be in full force and effect, or any Loan Party
shall so assert in writing, or any security interest purported to be created by
any Collateral Document and to extend to assets that constitute a material
portion of the Collateral shall cease to be, or shall be asserted in writing by
the Borrower or any other Loan Party not to be, a valid and perfected security
interest (perfected as required by this Agreement or the relevant Collateral
Document and subject to such limitations and restrictions as are set forth
herein and therein) in the securities, assets or properties covered thereby,
except to the extent that any such loss of perfection results from the
limitations of foreign laws, rules and regulations as they apply to pledges of
Equity Interests in Foreign Subsidiaries or the application thereof, or from
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Security Agreement or
to file Uniform Commercial Code continuation statements (so long as such failure
does not result from the breach or non-compliance with the Loan Documents by any
Loan Party), (except, in each case, as permitted under the Loan
Documents);provided that, in the case of any failure of a security interest to
be valid and perfected, no Event of Default shall occur under this
Section 7.01(l) if (i) a valid security interest shall be perfected on such
Collateral within five Business Days and (ii) following such five Business Day
period, the rights, powers and privileges of the Secured Parties shall not be
materially adversely affected by such failure;

 

(m)                             this Agreement or the Guarantee Agreement shall
cease, for any reason, to be in full force and effect, or any Loan Party shall
so assert in writing, except as permitted under the Loan Documents; or

 

(n)                                 Change of Control shall occur;

 

93

--------------------------------------------------------------------------------


 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable during the continuation of such event) by the Borrower, and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind (other than notice from
the Administrative Agent), all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

SECTION 8.01                        Appointment and Authorization.  Each of the
Lenders hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto.

 

SECTION 8.02                        Administrative Agent and Affiliates.  The
bank serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Restricted Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

SECTION 8.03                        Action by Administrative Agent.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and the other Loan Documents.  Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02 or 9.03), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Restricted Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02 or 9.03) or otherwise, in the absence of its own gross negligence
or willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered under or in connection with this Agreement or
any other Loan Document, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, the other Loan Documents or any other agreement,

 

94

--------------------------------------------------------------------------------


 

instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or in any other Loan Document, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 8.04                        Consultation with Experts.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 8.05                        Delegation of Duties.  The Administrative
Agent may perform any and all its duties and exercise its rights and powers by
or through any one or more sub-agents appointed by the Administrative Agent. 
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

SECTION 8.06                        Successor Administrative Agent.  Subject to
the appointment and acceptance of a successor Administrative Agent as provided
in this paragraph, the Administrative Agent may resign at any time by notifying
the Lenders and the Borrower.  Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a
successor.  If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

SECTION 8.07                        Credit Decision.  Each Lender acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any Lead Arranger or any other Lender or any of their respective Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement.  Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Lead Arranger or any other Lender or any of their
respective Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. Each Lender further acknowledges and agrees that the extensions of
credit made hereunder are commercial loans and letters of credit and not
investments in a business enterprise or securities.

 

95

--------------------------------------------------------------------------------


 

SECTION 8.08                        Lead Arrangers; Syndication Agent;
Co-Documentation Agents.  Notwithstanding anything to the contrary herein, none
of the Lead Arrangers, the Syndication Agent or Co-Documentation Agents shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, if applicable, as the
Administrative Agent, the Collateral Agent or a Lender.  Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lead
Arrangers, the Syndication Agent or the Co-Documentation Agents in deciding to
enter into this Agreement or any other Loan Document or in taking or not taking
any action hereunder or thereunder.

 

SECTION 8.09                        Tax Indemnification by the Lenders.  To the
extent required by any applicable Requirements of Law, the Administrative Agent
may withhold from any payment  to any Lender an amount equivalent to any
applicable withholding Tax.  Without limiting or expanding the provisions of
Section 2.14, each Lender shall indemnify and hold harmless the Administrative
Agent against, and shall make payable in respect thereof within 10 days after
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the Internal Revenue Service or any other Governmental
Authority as a result of the failure of the Administrative Agent to properly
withhold Tax from amounts paid to or for the account of such Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this
Section 8.09.  The agreements in this Section 8.09 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the commitments and the
repayment, satisfaction or discharge of all other Obligations.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01                        Notices.

 

(a)                                 All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy) (unless otherwise specifically permitted in this Agreement), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy or telephone notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an Administrative Questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

 

Borrower:                                                                                         
ANGI Homeservices Inc.
c/o IAC/InterActiveCorp
555 West 18th Street
New York, NY 10011
Attn: Treasurer
Telephone: (212) 314-7495

 

96

--------------------------------------------------------------------------------


 

With a copy to:                                                            ANGI
Homeservices Inc.
c/o IAC/InterActiveCorp
555 West 18th Street
New York, NY 10011
Attn: General Counsel
Telephone: (212) 314-7376

 

Administrative Agent:                         JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd.
NCC5 / 1st Floor

Newark, DE 19713

Attn: Loan & Agency Services Group - Michelle Keesee
Telephone: (302) 634-1920
Fax: (302) 634-1920
Facsimile: 12012443629@tls.ldsprod.com
Email: michelle.keesee@chase.com

 

With a copy to:                                                           
JPMorgan Chase Bank, N.A.
383 Madison Avenue, 24th Floor
New York, New York  10179
Attention:  Davide Migliardi
Telephone:  (212) 270-2138 
Fax:  (212) 270-3279

 

(b)                                 Notices, financial statements and similar
deliveries and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent (including by posting on IntraLinks); provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

 

SECTION 9.02                        Waivers; Amendments.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended, amended and restated or modified except as
provided in Sections 2.02, 2.11, 2.19 and 2.20 or pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement

 

97

--------------------------------------------------------------------------------


 

shall (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender directly affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby (it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest), (iv) change Section 2.15 in
a manner that would alter the pro rata distribution or sharing of payments
required thereby or any provision requiring the pro rata funding of Loans,
without the written consent of each Lender; provided that such provisions may be
amended or amended and restated pursuant to the establishment of Incremental
Revolving Loans pursuant to Section 2.02 to reflect provisions relating to
revolving credit facilities, including, but not limited to, provisions related
to defaulting lenders and letter of credit subfacilities, (v) except as provided
in Section 9.16, release all or substantially all of the Collateral securing the
Obligations or all or substantially all of the value of the Guarantees provided
by the Subsidiary Guarantors taken as a whole without the written consent of
each Lender, (vi) adversely affect the rights of any Class in respect of
payments due to Lenders of such Class in a manner different to the effect of
such amendment, waiver or consent on any other Class without the written consent
of the Required Class Lenders of such Class (it being understood that the
Required Lenders may waive, in whole or in part, any prepayment of Loans
hereunder so long as the application, as between Classes, of any portion of such
prepayment that is still required to be made is not altered) or (vii) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided that such provisions may be amended or amended and restated
(a) pursuant to the establishment of Incremental Term Loans pursuant to
Section 2.02 in order to restrict affiliated lenders and other persons from
being included in such definitions and (b) pursuant to the establishment of
Incremental Revolving Loans pursuant to Section 2.02 in order to include letter
of credit exposures in such provisions, if applicable; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

 

(c)                                  Notwithstanding the foregoing,
modifications to the Loan Documents may be made (including by amendment and
restatement) with the consent of the Borrower and the Administrative Agent (but
without the consent of any Lender) to the extent necessary (A) to effectuate any
Incremental Facilities and Refinancing Term Loans in a manner consistent with
Sections 2.02, 2.19 and 2.20 and as may be necessary to establish such
Incremental Facilities, Refinancing Term Loans or Extended Term Loans as a
separate Class or tranche from any existing Term Loans, Incremental Revolving
Commitments or Incremental Revolving Loans, as applicable, and, in the case of
Extended Term Loans, to reduce the amortization schedule of the related existing
Class of Term Loans proportionately or (B) to cure any ambiguity, omission,
error, defect or inconsistency and, in each case under this clause (B), such
amendment shall become effective without any further action or consent of any
other party to any Loan Document if the same is not objected to in writing by
the Required Lenders within ten Business Days following receipt of notice
thereof.

 

(d)                                 Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, unless otherwise set forth in any
Incremental Assumption Agreement, Extension Amendment or Refinancing Amendment
with respect to the Class of Loans and Commitments established thereby, only the
consent of the Initial Term Lenders holding a majority of the Initial Term Loans
shall be necessary to (1) waive or consent to a waiver of an Event of Default
under Section 7.01(d) (solely with respect to

 

98

--------------------------------------------------------------------------------


 

Section 6.10) or (2) modify or amend Section 6.10 (including, in each case, the
component definitions thereof, solely to the extent such definitions are used in
such Section (but not otherwise)) or this clause (d).

 

SECTION 9.03                        Waivers; Amendments to Other Loan Documents.

 

(a)                                 No failure or delay by the Administrative
Agent or any Lender in exercising any right or power under the Guarantee
Agreement or any Collateral Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent and the
Lenders under the Guarantee Agreement and any Collateral Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have. 
No waiver of any provision of the Guarantee Agreement or any Collateral Document
or consent to any departure by any Loan Party therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.

 

(b)                                 Neither the Guarantee Agreement, any
Collateral Document nor any provision thereof may be waived, amended. amended
and restated or modified except pursuant to an agreement or agreements in
writing entered into by each Loan Party party thereto and, except as provided in
Section 2.02, 2.19, 2.20, 9.02 or in the case of amendments to the Security
Agreement described in Section 5.9 thereof, the Required Lenders or by the Loan
Parties party thereto and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) release all or
substantially all of the Collateral (except as provided in Section 9.16),
(ii) modify the “waterfall” provisions set forth in Section 4.2 of the Security
Agreement, (iii) release all or substantially all of the Material Domestic
Subsidiaries as Subsidiary Guarantors (except as provided in Section 9.16) or
(iv) change any of the provisions of this Section, in each case without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Collateral Agent
under the Guarantee Agreement or any Collateral Document without the prior
written consent of the Collateral Agent.

 

(c)                                  Without the consent of any Lender, the Loan
Parties and the Administrative Agent and the Collateral Agent may (in their
respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment, modification, supplement or waiver of any
Loan Document, or enter into any new agreement or instrument, to effect the
granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, and to give effect to any intercreditor
agreement reasonably satisfactory to the Administrative Agent associated
therewith, or as required by local law to give effect to, or protect, any
security interest for the benefit of the Secured Parties in any property or so
that the security interests therein comply with applicable law or this Agreement
or in each case to otherwise enhance the rights or benefits of any Lender under
any Loan Document.

 

SECTION 9.04                        Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their respective Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent and the Lead Arrangers, in
connection with the syndication of the Term Loan Facility and the preparation,
execution, delivery and administration of this Agreement or any other Loan
Document or any amendments, modifications or waivers of the provisions hereof or
thereof and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lenders, including the fees, charges and
disbursements of one firm of counsel for the

 

99

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders taken as a whole (and in the case of an
actual or perceived conflict of interest, one additional counsel to all such
affected Persons, taken as a whole), and to the extent required, one firm of
local counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and one firm of regulatory counsel, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including their rights under this
Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented or invoiced out-of-pocket fees, expenses, disbursements and other
charges of one firm of counsel for all Indemnitees, taken as a whole (and, in
the case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict notifies the Borrower of any existence of such
conflict and in connection with the investigating or defending any of the
foregoing has retained its own counsel, of another firm of counsel for such
affected Indemnitee), and to the extent required, one firm or local counsel in
each relevant jurisdiction) and one firm of regulatory counsel of any such
Indemnitee, arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties to this Agreement or any other Loan Document of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby or thereby, (ii) any Loan or the use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Restricted Subsidiaries, (iv) any civil
penalty or fine assessed by OFAC against, and all reasonable costs and expenses
(including counsel fees and disbursements) incurred in connection with defense
thereof, by the Administrative Agent or any Lender as a result of conduct of the
Borrower that violates a sanction enforced by OFAC or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto or whether or not such
action, claim, litigation or proceeding was brought by the Borrower, its equity
holders, affiliates or creditors or any other third person; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from the gross negligence, willful misconduct or bad faith of such
Indemnitee (or that of any of its respective subsidiaries or any of their
respective officers, directors, employees or members), (ii) are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted from a material breach of this Agreement by such Indemnitee or (iii) do
not involve or arise from an act or omission by the Borrower or its subsidiaries
or any of their respective affiliates, partners, directors, officers, employees,
agents, advisors or other representatives and is brought by an Indemnitee solely
against one or more other Indemnitees (other than claims against the
Administrative Agent or any Lead Arranger in its capacity as such or in its
fulfilling such role).  Each Indemnitee shall give prompt notice to the Borrower
of any claim that may give rise to a claim against the Borrower hereunder and
shall consult with the Borrower in the conduct of such Indemnitee’s legal
defense of such claim; provided, however, than an Indemnitee’s failure to give
such prompt notice to the Borrower or to seek such consultation with the
Borrower shall not constitute a defense to any claim for indemnification by such
Indemnitee unless, and only to the extent that, such failure materially
prejudices the Borrower.

 

100

--------------------------------------------------------------------------------


 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Total Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

 

(d)                                 To the extent permitted by applicable law,
the parties shall not assert, and each hereby waives, any claim against any
other party, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof; provided that nothing in this clause (d) is intended to
relieve the Borrower of any obligation it may otherwise have to indemnify any
Indemnitee against any special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.

 

(e)                                  All amounts due under this Section shall be
payable within ten (10) Business Days after written demand therefor.

 

SECTION 9.05                        Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) except as set forth in
Section 6.03(vi), the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees (“assignee” or “assignees”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Loans at the time owing to it) with the prior written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld or delayed, except for any bona fide competitors of the
Borrower and its subsidiaries); provided that no consent of the Borrower shall
be required for an assignment (i) of a Term Loan Commitment or a Term Loan to a
Lender, an Affiliate of a Lender, an Approved Fund or (ii) if an Event of
Default has occurred and is continuing, any other assignee (except for any bona
fide competitor of the Borrower and its subsidiaries); provided, further, that
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice of the proposed assignment; and

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld), provided that no consent of the Administrative Agent
shall be required for an assignment of any Loan to an assignee that is a Lender,
an Affiliate of a Lender or an Approved Fund.

 

101

--------------------------------------------------------------------------------


 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Loans of any Class, the amount of the Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(a), (b), (h) or (i) of Section 7.01 has occurred and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (which fee is hereby waived for
any assignment to which JPMorgan Chase Bank, N.A. or any of its Affiliates is a
party);

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire;

 

(E)                                [reserved]; and

 

(F)                                 the assignee shall not be (i) the Borrower
or any of the Borrower’s Affiliates or Subsidiaries or (ii) a natural Person.

 

For the purposes of this Section 9.05(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(v) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.14 and 9.04).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.05 shall be null and void.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount (and related interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this

 

102

--------------------------------------------------------------------------------


 

Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender (with respect to such
Lender’s own interests only), at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption with respect to a permitted assignment executed by an
assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this
Section (unless waived), and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (i)                                     Any
Lender may, without the consent of the Borrower or the Administrative Agent,
sell participations to one or more banks, institutions or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) or the first proviso to
Section 9.03(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.12, 2.13 and 2.14 (subject to the requirements and
limitations of such Sections; provided that any documentation required to be
provided pursuant to Section 2.14(e) shall be provided solely to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to paragraph (b) of this Section.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and related
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary in connection with a Tax audit or other proceeding
or other governmental inquiry to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and the parties hereto shall treat each Person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge

 

103

--------------------------------------------------------------------------------


 

or assignment to secure obligations to a Federal Reserve Bank or other
applicable central bank that governs or regulates the activities of such Lender,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.06                        Survival.  All covenants, agreements,
representations and warranties made by any Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or the other Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid.  The provisions of
Sections 2.12, 2.13, 2.14 and 9.04 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments, any assignment of rights by or replacement of a Lender or
the termination of this Agreement or any provision hereof.

 

SECTION 9.07                        Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent or the Lead Arranger
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  This Agreement shall become
effective as provided in Section 4.01, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by email or telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

SECTION 9.08                        Severability.  Any provision of this
Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.09                        Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.  Each Lender agrees to notify the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

104

--------------------------------------------------------------------------------


 

SECTION 9.10                        Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
and any claims, controversy, dispute or cause of action (whether in contract or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by and construed in accordance with the law of the State of New York.

 

(b)                                 The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, or any Related Party of the foregoing in any way relating to this
Agreement or any other Loan Document or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
New York County, and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower or any other Loan Party or their respective
properties in the courts of any jurisdiction.

 

(c)                                  The Borrower and each other Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.11                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED TO IT, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.12                        Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

105

--------------------------------------------------------------------------------


 

SECTION 9.13                        Confidentiality.  Each of the Administrative
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any other Loan Document or any suit,
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or an
agreement described in clause (f) hereof or (ii) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or (i) on a confidential basis to (x) any rating agency
in connection with rating the Borrower or any of its subsidiaries or the Loans
hereunder, (y) the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the facilities or
(z) market data collectors, similar service providers to the lending industry
and service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the other Loan Documents. 
For the purposes of this Section, “Information” means all information received
from the Borrower or its Affiliates relating to the Borrower, its subsidiaries
or their businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or its Affiliates.  Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would reasonably accord to its own confidential
information.

 

Subject to Section 9.18, each Lender acknowledges that information furnished to
it pursuant to this Agreement or the other Loan Documents may include material
non-public information concerning the Borrower and its Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

 

Subject to Section 9.18, all information, including requests for waivers and
amendments, furnished by the Borrower or the Administrative Agent pursuant to,
or in the course of administering, this Agreement or the other Loan Documents
will be syndicate-level information, which may contain material non-public
information about the Borrower and its Affiliates and their related parties or
their respective securities.  Accordingly, each Lender represents to the
Borrower and the Administrative Agent that it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws.

 

SECTION 9.14                        [Reserved].

 

SECTION 9.15                        USA PATRIOT Act.  Each Lender subject to the
Act hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is hereby required to obtain, verify and record information that

 

106

--------------------------------------------------------------------------------


 

identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

 

SECTION 9.16                        Collateral and Guarantee Matters.

 

(a)                                 The Lenders irrevocably authorize the
Administrative Agent and Collateral Agent to enter into any customary
intercreditor agreement or arrangement in form and substance reasonably
satisfactory to the Administrative Agent or Collateral Agent, as applicable,
with the holders of any Permitted Secured Ratio Debt (or any agent thereof)
permitted under this Agreement that in the good faith determination of the
Administrative Agent or Collateral Agent, as applicable,  is necessary to
effectuate the incurrence of such Indebtedness.

 

(b)                                 Any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document
shall automatically be released (i) upon all of the Obligations (other than
(x) (A) Cash Management Obligations and (B) Obligations under Specified Swap
Agreements not yet due and payable, and (y) contingent obligations not yet
accrued and payable) having been paid in full, (ii) on such property that is
disposed of or to be disposed of as part of or in connection with any
Disposition (other than a lease or a license) not prohibited hereunder or under
any other Loan Document to any Person other than a Loan Party, (iii) subject to
Section 9.02, if approved, authorized or ratified in writing by the Required
Lenders, (iv) on such property owned by a Subsidiary Guarantor upon (or
substantially simultaneously with) release of such Subsidiary Guarantor from its
obligations under its Guarantee Agreement pursuant to clause (c) below, (v) upon
such property becoming Excluded Collateral (as defined in the Security
Agreement) or (vi) as expressly provided in the Collateral Documents.

 

(c)                                  Any Subsidiary Guarantor shall
automatically be released from its obligations under the Guarantee Agreement
(A) in the event of dissolution of such Person, (B) if such Person is designated
as an Unrestricted Subsidiary or otherwise ceases to be a Restricted Subsidiary,
in each case in accordance with the provisions of this Agreement, upon (or
substantially simultaneously with) effectiveness of such designation or when it
first ceases to be a Restricted Subsidiary, respectively, (C) if the obligations
under this Agreement are discharged in accordance with the terms of this
Agreement or (D) as otherwise expressly provided in the Guarantee Agreement;
provided that no such release shall occur with respect to an entity that ceases
to be a Restricted Subsidiary if such Subsidiary Guarantor continues to be a
guarantor in respect of any Permitted Ratio Debt unless and until such guarantor
is (or is being substantially simultaneously) released from its guarantee with
respect to such Permitted Ratio Debt.

 

(d)                                 The Lenders and the other Secured Parties
(by virtue of their acceptance of the benefits of the Loan Documents) hereby
authorize the Administrative Agent and the Collateral Agent to release any Lien
on any property granted to or held by the Administrative Agent or the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clauses (c), (d) or (k) of Section 6.02 in each case to the extent
the contract or agreement pursuant to which such Lien is granted prohibits any
other Liens on such property; and the Administrative Agent and the Collateral
Agent shall do so upon request of the Borrower; provided that prior to any such
request, the Borrower shall have delivered to the Administrative Agent a
certificate of the Chief Executive Officer, a Vice President or a Financial
Officer of the Borrower or any other executive officer of the Borrower
certifying (x) that such Lien is not prohibited under this Agreement and
(y) that the contract or agreement pursuant to which such Lien is granted
prohibits any other Lien on such property.

 

(e)                                  Upon request by the Administrative Agent or
Collateral Agent at any time, the Required Lenders will confirm in writing the
Administrative Agent’s or Collateral Agent’s authority to release its interest
in particular types or items of property, release any Subsidiary Guarantor from
its obligations under the Guarantee Agreement, or enter into an intercreditor
agreement pursuant to this Section 9.16.  In

 

107

--------------------------------------------------------------------------------


 

each case as specified in this Section 9.16, the Administrative Agent and/or
Collateral Agent will, at the Loan Parties’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to release such
Subsidiary Guarantor from its obligations under the Guarantee Agreement, in each
case in accordance with the terms of the Loan Documents and this Section 9.16.

 

SECTION 9.17                        No Advisory or Fiduciary Relationship.  In
connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees for itself and on behalf of the Loan Parties
that (i) the Term Facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm’s-length commercial transaction between the Loan Parties, on the one
hand, and the Agent Parties and the Lenders, on the other hand, and the Loan
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, each of the Agent Parties and the Lenders is and has been acting
solely as a principal and is not the agent or fiduciary for the Loan Parties;
(iii) the Lead Arrangers, Agent Parties and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ
from, and may conflict with, those of the Borrower and its Affiliates, and none
of the Lead Arrangers or the Agent Parties has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(iv) the Agent Parties and the Lenders have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.

 

SECTION 9.18                        Platform; Borrower Materials.  The Borrower
hereby acknowledges that (a) the Administrative Agent and/or the Lead Arrangers
will make available to the Lenders materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”), and (b) certain of the Lenders may be “public-side”
Lenders (i.e., Lenders that do not wish to receive material non-public
information with respect to the Borrower or their respective Subsidiaries or any
of their respective securities) (each, a “Public Lender”). The Borrower hereby
agrees that it will identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (i) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to
have authorized the Administrative Agent, the Lead Arrangers, the Lenders to
treat such Borrower Materials as solely containing information that is either
(A) publicly available information or (B) not material (although it may be
sensitive and proprietary) with respect to the Borrower or the Subsidiaries or
any of their respective securities for purposes of United States Federal
securities laws (provided, however, that such Borrower Materials shall be
treated as set forth in Section 9.13, to the extent such Borrower Materials
constitute information subject to the terms thereof), (iii) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (iv) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  THE PLATFORM IS PROVIDED “AS IS” AND
“AS AVAILABLE”.  THE ADMINISTRATIVE AGENT, ITS RELATED PARTIES AND THE LEAD
ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS
OR

 

108

--------------------------------------------------------------------------------


 

THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR
OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT,
ANY OR ITS RELATED PARTIES OR ANY LEAD ARRANGER IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.

 

SECTION 9.19              Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Solely to the extent any Lender that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any
Loan Document, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any Lender that is an EEA Financial
Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                  a reduction in full or in part or cancellation of any such
liability;

 

(ii)               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 9.20                        Certain ERISA Matters.

 

(a)                                                                             
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
of one or more Benefit Plans in connection with the Loans,

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s

 

109

--------------------------------------------------------------------------------


 

entrance into, participation in, administration of and performance of the Loans 
and this Agreement,

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

(b)                                 In addition, unless sub-clause (i) in the
immediately preceding clause (a) is true with respect to a Lender or such Lender
has not provided another representation, warranty and covenant as provided in
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and each Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that:

 

(i)                                     none of the Administrative Agent or any
Lead Arranger or any of their respective Affiliates is a fiduciary with respect
to the assets of such Lender (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto),

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that has under management
or control, total assets of at least $50 million, in each case as described in
29 CFR § 2510.3-21(c)(1)(A)-(E),

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies,

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

 

(v)                                 no fee or other compensation is being paid
directly to the Administrative Agent or any Lead Arranger or any of their
respective Affiliates for investment advice (as opposed to other services) in
connection with the Loans or this Agreement.

 

110

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent and each Lead
Arranger hereby informs the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans and this Agreement, (ii) may recognize a gain if it
extended the Loans for an amount less than the amount being paid for an interest
in the Loans by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

[Signature Pages Follow]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ANGI HOMESERVICES INC.

 

 

 

 

By:

/s/ Nick Stoumpas

 

 

Name:

Nick Stoumpas

 

 

Title:

Vice President and Treasurer

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent (including as Collateral Agent) and a Lender

 

 

 

 

By:

/s/ Peter B. Thauer

 

 

Name:

Peter B. Thauer

 

 

Title:

Managing Director

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Laura L. Olson

 

 

Name:

Laura L. Olson

 

 

Title:

Vice President

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

By:

/s/ Brendan Heneghan

 

 

Name:

Brendan Heneghan

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Ade Adedeji

 

 

Name:

Ade Adedeji

 

 

Title:

Vice President

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A., as a Lender

 

 

 

 

By:

/s/ Christina M. Boyle

 

 

Name:

Christina M. Boyle

 

 

Title:

Managing Director

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert M. Martin

 

 

Name: Robert M. Martin

 

 

Title:   Senior Vice President

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Suzanne Rode

 

 

Name: Suzanne Rode

 

 

Title:   Managing Director

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Marshall T. Mangum, III

 

 

Name: Marshall T. Mangum, III

 

 

Title:   Director

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert Moravec

 

 

Name: Robert Moravec

 

 

Title:   Senior Vice President

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Andrew Johnman

 

 

Name: Andrew Johnman

 

 

Title:   Director

 

ANGI HOMESERVICES INC. CREDIT AGREEMENT SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement, dated as of November 1, 2017 (as
amended, amended and restated, extended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Credit Agreement”), among ANGI
Homeservices Inc., (the “Borrower”), the Lenders party thereto, JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and the other parties thereto.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

The Assignor identified on Schedule 1 hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

 

1.                                      The Assignor hereby irrevocably sells
and assigns to the Assignee, without recourse to the Assignor, and the Assignee
hereby irrevocably purchases and assumes from such Assignor, without recourse to
the Assignor, as of the Effective Date (as defined below), the interest
described on Schedule 1 hereto (the “Assigned Interest”), in and to the
Assignor’s rights and obligations under the Credit Agreement with respect to
those credit facilities contained in the Credit Agreement as are set forth on
Schedule 1 hereto (individually, an “Assigned Facility”; collectively, the
“Assigned Facilities”), in a principal amount for each Assigned Facility as set
forth on Schedule 1 hereto.

 

2.                                      The Assignor (a) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or with respect to the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other
instrument or document furnished pursuant thereto, other than that the Assignor
has not created any adverse claim upon the interest being assigned by it
hereunder and that such interest is free and clear of any such adverse claim and
(b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower, any of its Affiliates or any
other obligor or the performance or observance by the Borrower, any of its
Affiliates or any other obligor of any of their respective obligations under the
Credit Agreement or any other instrument or document furnished pursuant hereto
or thereto.

 

3.                                      The Assignee (a) represents and warrants
that it is legally authorized to enter into this Assignment and Assumption;
(b) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements delivered pursuant to Section 3.04 and 5.01
thereof and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption; (c) agrees that it will, independently and without reliance upon the
Assignor, the Administrative Agent or any Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender including, it if is
organized under the

 

A-1

--------------------------------------------------------------------------------


 

laws of a jurisdiction outside the United States, its obligation pursuant to
Section 2.14(e) of the Credit Agreement.

 

4.                                      The effective date of this Assignment
and Assumption shall be the Effective Date of Assignment described in Schedule 1
hereto (the “Effective Date”).  Following the execution of this Assignment and
Assumption, it will be delivered to the Administrative Agent for acceptance by
it and recording by the Administrative Agent pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).

 

5.                                      Upon such acceptance and recording, from
and after the Effective Date, the Administrative Agent shall make all payments
in respect of each Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to the
Effective Date and to the Assignee for amounts which have accrued subsequent to
the Effective Date or accrue subsequent to the Effective Date.  The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment and Assumption directly between themselves.

 

6.                                      From and after the Effective Date,
(a) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Assumption, have the rights and obligations of a
Lender thereunder and shall be bound by the provisions hereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement (but shall continue to be entitled to the benefits of Sections 2.12,
2.13, 2.14 and 9.04).

 

7.                                      This Assignment and Assumption shall be
governed by and construed in accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

A-2

--------------------------------------------------------------------------------


 

Schedule 1
to Assignment and Assumption with respect to
the Credit Agreement, dated as November 1, 2017,
among ANGI Homeservices Inc. (the “Borrower”),
the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other parties thereto

 

 

Name of Assignor:

 

 

 

 

 

Name of Assignee:

 

 

 

 

 

 

Effective Date of Assignment:

 

 

 

 

Assigned Interest:

 

Facility Assigned(1)

 

Aggregate Amount of
Commitments/Loans for
all Lenders

 

Amount of Commitments/
Loans Assigned

 

Percentage Assigned of
Commitments/Loans(2)

 

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

 

$

 

 

$

 

 

 

%

 

[Name of Assignee]

[Name of Assignor]

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

Name:

 

Title:

 

Title:

 

[Consented to and](3) Accepted for recordation in the Register:

 

JPMorgan Chase Bank, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)                                 Initial Term Loan Commitments, Initial Term
Loans, Incremental Term Loan Commitments, Incremental Term Loans, Incremental
Revolving Commitments, Incremental Revolving Loans

 

(2)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitments/Loans of all Lenders thereunder.

 

(3)                                 Signature block to be added only if the
consent of the Administrative Agent is required by the terms of the Credit
Agreement

 

A-3

--------------------------------------------------------------------------------


 

[Consented to:](4)

 

ANGI Homeservices Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)                                 Signature block to be added only if the
consent of the Borrower is required by the terms of the Credit Agreement

 

A-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[RESERVED]

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

 

GUARANTEE AGREEMENT

 

made by

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME

 

in favor of

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

Dated as of November 1, 2017

 

 

C-1

--------------------------------------------------------------------------------


 

GUARANTEE AGREEMENT

 

GUARANTEE AGREEMENT, dated as of November 1, 2017, made by each of the
signatories hereto (together with any other entity that may become a party
hereto as provided herein, the “Guarantors”; provided that no Excluded
Subsidiary shall be required to be a party hereto), in favor of JPMorgan Chase
Bank, N.A., as collateral agent (in such capacity, the “Collateral Agent”) for
the Secured Parties in connection with the Credit Agreement, dated as of
November 1, 2017 (as amended, amended and restated, supplemented or otherwise
modified, refinanced or replaced from time to time, the “Credit Agreement”),
among ANGI Homeservices Inc. (the “Borrower”), the banks and other financial
institutions or entities parties thereto as “Lenders” (the “Lenders”), JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”), and certain other parties.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, each Guarantor will derive substantial direct and indirect benefit from
the making or maintaining of the extensions of credit under the Credit
Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Collateral Agent for the ratable benefit of the Secured Parties.

 

NOW, THEREFORE in consideration of the premises and to induce the Administrative
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make their respective Loans to, Cash Management Banks to provide Cash
Management Services for, certain counterparties to enter into Specified Swap
Agreements with, the Borrower or any Guarantor, as applicable, each Guarantor
hereby agrees with the Collateral Agent, for the ratable benefit of the Secured
Parties, as follows:

 

SECTION 1.  DEFINED TERMS

 

1.1                               Definitions.  (a)  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

(b)                                 The following terms shall have the following
meanings:

 

“Agreement”:  this Guarantee Agreement, as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time.

 

“Funding Office”:  the office of the Collateral Agent specified in Section 4.2
or such other office as may be specified from time to time by the Collateral
Agent as its funding office by written notice to the Borrower and the Lenders.

 

“Termination Date”: the date when all Obligations (other than (x) (i) Cash
Management Obligations and (ii) Obligations under Specified Swap Agreements not
yet due and payable, and (y) contingent obligations not yet accrued and payable)
have been paid in full, all letters of credit issued under the Credit Agreement,
if any, have been cash collateralized or otherwise back-stopped (including by
“grandfathering” into any future credit facilities) on terms reasonably
satisfactory to the relevant issuing bank in its sole discretion, or have
expired or have terminated, and the Incremental Revolving Commitments, if any,
have expired or have terminated.

 

C-2

--------------------------------------------------------------------------------


 

1.2                               Other Definitional Provisions. The rules of
construction and other interpretive provisions specified in Section 1.03 of the
Credit Agreement shall apply to this Agreement, including terms defined in the
preamble and recitals hereto.

 

SECTION 2.  GUARANTEE

 

2.1                               Guarantee.  (a)  Each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Collateral Agent, for the ratable benefit of the Secured Parties and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Borrower when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations.

 

(b)                                 Anything herein or in any other Loan
Document to the contrary notwithstanding, the maximum liability of each
Guarantor hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable foreign,
federal and state bankruptcy, insolvency or receivership laws, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this guarantee and
each Guarantor’s obligations hereunder (after giving effect to the right of
contribution established in Section 2.2).

 

(c)                               Each Guarantor agrees that the Obligations may
at any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 2
or affecting the rights and remedies of the Collateral Agent.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until the Termination Date,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Obligations.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Collateral Agent or any Secured Party from the Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of any Guarantor
hereunder which shall, notwithstanding any such payment (other than any payment
made by such Guarantor in respect of the Obligations or any payment received or
collected from such Guarantor in respect of the Obligations), remain liable for
the Obligations up to the maximum liability of such Guarantor hereunder until
the Termination Date.

 

2.2                               Right of Contribution.  Each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment.  Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2.3.  The provisions of this Section 2.2 shall in no respect limit
the obligations and liabilities of any Guarantor to the Collateral Agent and the
Secured Parties, and each Guarantor shall remain liable to the Collateral Agent
and the Secured Parties for the full amount guaranteed by such Guarantor
hereunder.

 

2.3                               No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the Collateral Agent or any Secured Party, no Guarantor shall be
entitled to be subrogated to any of the rights of the Collateral Agent or any
Secured Party against the Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held

 

C-3

--------------------------------------------------------------------------------


 

by the Collateral Agent or any Secured Party for the payment of the Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, until the Termination Date.  If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
prior to the Termination Date, such amount shall be held by such Guarantor in
trust for the Collateral Agent, segregated from other funds of such Guarantor,
and shall, forthwith upon receipt by such Guarantor, be turned over to the
Collateral Agent in the exact form received by such Guarantor (duly indorsed by
such Guarantor to the Collateral Agent, if required), to be applied against the
Obligations, whether matured or unmatured, in accordance with Section 4.2 of the
Security Agreement.

 

2.4                               Amendments, etc. with Respect to the
Obligations.  Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Obligations made by the Collateral Agent may be rescinded by the Collateral
Agent and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Collateral
Agent, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, amended
and restated, modified, supplemented or terminated, in whole or in part, as the
Collateral Agent, the Administrative Agent, the Required Lenders or the Lenders,
as the case may be, may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Collateral Agent
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released.

 

2.5                               Guarantee Absolute and Unconditional.  Each
Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Obligations and notice of or proof of reliance by the
Collateral Agent or any Secured Party upon the guarantee contained in this
Section 2 or acceptance of the guarantee contained in this Section 2; the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the guarantee contained in this Section 2; and all dealings between the
Borrower and any of the Guarantors, on the one hand, and the Collateral Agent
and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives diligence, presentment,
protest, demand for payment and notice of default or nonpayment to or upon the
Borrower or any of the Guarantors with respect to the Obligations (other than
any notice required pursuant to the terms of the Credit Agreement).  Each
Guarantor understands and agrees that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent or any
Secured Party, (b) any defense, set-off or counterclaim (other than a defense of
payment or performance) which may at any time be available to or be asserted by
the Borrower or any other Person against the Collateral Agent or any Secured
Party, or (c) any other circumstance whatsoever (with or without notice to or
knowledge of the Borrower or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Borrower for the
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Collateral Agent to make any such
demand, to pursue such other rights or remedies or to collect any payments from
the Borrower, any other Guarantor or any other Person

 

C-4

--------------------------------------------------------------------------------


 

or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Collateral Agent against any Guarantor. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.6                               Reinstatement.  The guarantee contained in
this Section 2 shall continue to be effective, or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by the Collateral Agent or
any Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7                               Payments and Application.  Payments hereunder
will be paid to the Collateral Agent without set-off or counterclaim in Dollars
at the Funding Office.  If the Collateral Agent or any Secured Party shall
receive any amount pursuant to this Section 2, such amount shall be applied to
the payment of the Obligations in the following order:

 

First, to pay unpaid fees and expenses of the Collateral Agent under the Loan
Documents;

 

Second, to pay unpaid fees and expenses of the Administrative Agent under the
Loan Documents;

 

Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to the Secured Parties; and

 

Fourth, any balance remaining after (i) the Obligations shall have been paid in
full  (ii) Incremental Revolving Commitments, if any, shall have terminated and
(iii) all letters of credit issued under the Credit Agreement, if any, shall
have been cash collateralized or otherwise back-stopped (including by
“grandfathering” into any future credit facilities), in each case, on terms
reasonably satisfactory to the relevant issuing bank in its sole discretion, or
shall have expired or have been terminated, shall be paid over to the
Guarantors, their successors or assigns or as a court of competent jurisdiction
may otherwise direct.

 

SECTION 3.  THE COLLATERAL AGENT

 

3.1                               Duty of Collateral Agent.  Neither the
Collateral Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand or collect
upon any guarantee obligation pursuant to Section 2 or for any delay in doing so
or to take any other action whatsoever with regard to guarantee obligations
pursuant to Section 2.  The powers conferred on the Collateral Agent hereunder
are solely to protect the Collateral Agent’s interests and shall not impose any
duty upon the Collateral Agent to exercise any such powers.  The Collateral
Agent shall be accountable only for amounts that they actually receive as a
result of the exercise of such powers, and neither it nor any of its Related
Parties shall be responsible to any Guarantor for any act or failure to act
hereunder, except as determined by a court of competent jurisdiction in a final
non appealable judgment to have resulted from their own gross negligence, bad
faith or willful misconduct. The exculpatory provisions of Article VIII of

 

C-5

--------------------------------------------------------------------------------


 

the Credit Agreement shall apply to the Collateral Agent and its Related Parties
and shall apply to its activities as provided herein or in any Loan Document.

 

3.2                               Authority of Collateral Agent.  Each Guarantor
acknowledges that the rights and responsibilities of the Collateral Agent under
this Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by this Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Guarantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Guarantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

SECTION 4.  MISCELLANEOUS

 

4.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.03 of the Credit Agreement.  All
such waivers, amendments, supplements or other modifications must also be agreed
to in writing by the Collateral Agent.

 

4.2                               Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be in writing
and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to the Borrower or any other Guarantor
shall be given to it in care of the Borrower as provided in Section 9.01 of the
Credit Agreement.

 

4.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  The Collateral Agent shall not by any act (except by a written
instrument pursuant to Section 4.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Collateral Agent would otherwise have on any
future occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

4.4                               Enforcement Expenses; Indemnification. 
(a) Each Guarantor agrees to pay or reimburse the Collateral Agent for all its
reasonable out-of-pocket costs and expenses incurred hereunder and to indemnify
the Collateral Agent for its actions in connection herewith as provided in
Section 9.04 of the Credit Agreement.

 

(b)                                 The agreements in this Section 4.4 shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Incremental Revolving Commitments,
if any, any assignment of rights by or replacement of a Lender or the
termination of this Agreement or any provision hereof.

 

4.5                               Successors and Assigns.  This Agreement shall
be binding upon the successors and assigns of each Guarantor and shall inure to
the benefit of the Collateral Agent and its successors and assigns; provided
that no Guarantor may assign, transfer or delegate any of its rights or
obligations under this Agreement unless permitted under Section 6.03 of the
Credit Agreement and the other Loan Documents.

 

C-6

--------------------------------------------------------------------------------


 

4.6                               Set-Off.  If an Event of Default shall have
occurred and be continuing, each Secured Party and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Secured Party or Affiliate to or for the credit or the
account of any Guarantor against any or all of the obligations of such Guarantor
now or hereafter existing under this Agreement held by such Secured Party,
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement and although such obligations may be unmatured.

 

4.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by email or telecopy), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

4.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.9                               Section Headings.  The section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

4.10                        Integration.  This Agreement and the other Loan
Documents represent the agreement of the Guarantors, the Collateral Agent and
the Secured Parties with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Collateral Agent or any Secured Party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

4.11                        GOVERNING LAW.  THIS AGREEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

4.12                        Submission to Jurisdiction; Waivers.  Each Guarantor
hereby irrevocably and unconditionally:

 

(a)                                 agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
the Collateral Agent, any Lender or any Related Party of the foregoing in any
way relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court.   Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the
Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Guarantors or their respective properties in the courts of any jurisdiction;

 

C-7

--------------------------------------------------------------------------------


 

(b)                                 waives, 1) to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or the other Loan Documents in any court referred to
in paragraph (a) of this Section and 2) to the fullest extent permitted by law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such Guarantor at its address referred to in Section 5.1 of the Security
Agreement or at such other address of which the Collateral Agent shall have been
notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law; and

 

(e)                                  to the extent permitted by applicable law,
waives, any claim against any other party, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby.

 

4.13                        Acknowledgements.  Each Guarantor hereby
acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 neither the Collateral Agent nor any Secured
Party has any fiduciary relationship with or duty to any Guarantor arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Guarantors, on the one hand, and the Collateral
Agent and Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Guarantors and the
Secured Parties.

 

4.14                        Additional Guarantors.  Each subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 5.09 of the Credit Agreement shall become a Guarantor for all purposes
of this Agreement upon execution and delivery by such subsidiary of an
Assumption Agreement in the form of Annex 1 hereto.  Each subsidiary of the
Borrower that elects to become a party to this Agreement may become a Guarantor
for all purposes of this Agreement upon execution and delivery by such
subsidiary of an Assumption Agreement in the form of Annex 1 hereto.

 

4.15                        Termination.  (a)  On the Termination Date, this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Guarantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party in accordance with Section 9.16 of the Credit Agreement.  At the
request and sole expense of any Guarantor following any such termination, the
Collateral Agent shall execute and deliver to any Guarantor such documents as
such Guarantor shall reasonably request to evidence such termination.

 

(b)                                 Each Guarantor shall be released from its
obligations hereunder in the event that such Guarantor shall cease to be a
subsidiary of the Borrower and each Guarantor shall be released from its
obligations hereunder in the event that such Guarantor shall cease to be
required to be a Guarantor in a

 

C-8

--------------------------------------------------------------------------------


 

transaction permitted by the Credit Agreement without delivery of any instrument
or performance of any act by any party in accordance with Section 9.16 of the
Credit Agreement, and, at the request and sole expense of such Guarantor, the
Collateral Agent shall execute and deliver to such Guarantor all releases and
other documents as such Guarantor shall reasonably request to evidence such
release.

 

(c)                                  Each Guarantor shall be released from its
obligations hereunder in accordance with Section 9.16(c) of the Credit
Agreement.

 

4.16                        WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

4.17                        Commodity Exchange Act Acknowledgement.  Each
Qualified ECP Guarantor intends that this guarantee constitute, and this
guarantee shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  In this guarantee,
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time its guarantee
hereunder becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (an “ECP”) and can cause
another person to qualify as an ECP at such time by entering into a keepwell,
support or other agreement under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

[Signature Pages Follow]

 

C-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

[GUARANTORS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-10

--------------------------------------------------------------------------------


 

Annex 1 to
Guarantee Agreement

 

ASSUMPTION AGREEMENT, dated as of                 , 20  , made by
                               (the “Additional Guarantor”), in favor of
JPMorgan Chase Bank, N.A., as collateral agent (in such capacity, the
“Collateral Agent”) for the banks and other financial institutions or entities
(the “Lenders”) parties to the Credit Agreement referred to below.  All
capitalized terms not defined herein shall have the meaning ascribed to them in
the Guarantee Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, ANGI Homeservices Inc. (the “Borrower”), the Lenders, the
Administrative Agent and certain other parties have entered into a Credit
Agreement, dated as of November 1, 2017 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, certain subsidiaries of the
Borrower (other than the Additional Guarantor) and the Guarantors have entered
into the Guarantee Agreement, dated as of  November 1, 2017 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”), in favor of the Collateral Agent for the ratable benefit
of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement or the Additional Guarantor has elected to
become a party to the Guarantee Agreement; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee Agreement.  By executing and
delivering this Assumption Agreement, the Additional Guarantor, as provided in
Section 4.14 of the Guarantee Agreement, hereby becomes a party to the Guarantee
Agreement as a Guarantor thereunder with the same force and effect as if
originally named therein as a Guarantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Guarantor thereunder.

 

2.                                      Governing Law.  THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

C-11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GUARANTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-12

--------------------------------------------------------------------------------


 

EXHIBIT D

 

SECURITY AGREEMENT

 

dated and effective as of

 

November 1, 2017

 

among

 

ANGI HOMESERVICES INC.,
as the Borrower,

 

each other Subsidiary Guarantor
party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

SECTION 1.1.

Credit Agreement

1

SECTION 1.2.

Other Defined Terms

1

ARTICLE II

 

 

 

 

 

PLEDGE OF SECURITIES

 

SECTION 2.1.

Pledge

5

SECTION 2.2.

Delivery of the Pledged Collateral

5

SECTION 2.3.

Representations, Warranties and Covenants

6

SECTION 2.4.

Certification of Limited Liability Company and Limited Partnership Interests

7

SECTION 2.5.

Registration in Nominee Name; Denominations

8

SECTION 2.6.

Voting Rights; Dividends and Interest, Etc.

8

ARTICLE III

 

 

 

 

 

SECURITY INTERESTS IN OTHER PERSONAL PROPERTY

 

SECTION 3.1.

Security Interest

9

SECTION 3.2.

Representations and Warranties

11

SECTION 3.3.

Covenants

13

SECTION 3.4.

Other Actions

15

SECTION 3.5.

Covenants Regarding Patent, Trademark and Copyright Collateral

15

ARTICLE IV

 

 

 

 

 

REMEDIES

 

 

SECTION 4.1.

Remedies Upon Default

17

SECTION 4.2.

Application of Proceeds

18

SECTION 4.3.

Securities Act, Etc.

19

SECTION 4.4.

Collection of Receivables Assets

20

SECTION 4.5.

Special Collateral Account

20

SECTION 4.6.

Pledgors’ Obligations Upon Event of Default.

20

ARTICLE V

 

 

 

 

 

MISCELLANEOUS

 

 

SECTION 5.1.

Notices

20

SECTION 5.2.

Security Interest Absolute

21

SECTION 5.3.

Limitation By Law

21

SECTION 5.4.

Binding Effect; Several Agreements

21

SECTION 5.5.

Successors and Assigns

21

SECTION 5.6.

Collateral Agent’s Fees and Expenses; Indemnification

21

SECTION 5.7.

Collateral Agent Appointed Attorney-in-Fact

22

SECTION 5.8.

Governing Law

22

SECTION 5.9.

Waivers; Amendment

22

SECTION 5.10.

WAIVER OF JURY TRIAL

23

SECTION 5.11.

Severability

23

 

i

--------------------------------------------------------------------------------


 

SECTION 5.12.

Counterparts

24

SECTION 5.13.

Headings

24

SECTION 5.14.

Jurisdiction; Consent to Service of Process

24

SECTION 5.15.

Termination or Release

24

SECTION 5.16.

Additional Subsidiaries

25

SECTION 5.17.

General Authority of the Collateral Agent

25

SECTION 5.18.

Subject to Intercreditor Agreements; Conflicts

26

SECTION 5.19.

[Intentionally Omitted]

26

SECTION 5.20.

Person Serving as Collateral Agent

26

SECTION 5.21.

Survival of Agreement

27

SECTION 5.22.

Cash Management Agreements and Specified Swap Agreements

27

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

 

 

Schedule I

Subsidiary Guarantors

 

Schedule II

Pledged Stock; Pledged Debt

 

Schedule III

Intellectual Property

 

Schedule IV

Commercial Tort Claims

 

 

 

 

Exhibits

 

 

 

 

 

Exhibit I

Form of Supplement to the Security Agreement

 

Exhibit II

Form of Notice of Grant of Security Interest in Intellectual Property

 

 

iii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT dated and effective as of November 1, 2017, (this
“Agreement”), is among ANGI HOMESERVICES INC., a Delaware corporation (the
“Borrower”), each Subsidiary Guarantor listed on the signature pages hereof and
each other Subsidiary Guarantor that becomes a party hereto after the date
hereof (together with the Borrower, the “Pledgors”) and JPMorgan Chase Bank,
N.A., as collateral agent for the Secured Parties referred to herein (together
with its successors and assigns in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to the Credit Agreement, dated as of November 1, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto from time to time, JPMorgan Chase Bank, N.A., as administrative agent
for the Lenders (together with its successors and assigns in such capacity, the
“Administrative Agent”), and the other parties party thereto.

 

The Lenders have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement. The obligations of the Lenders
to extend such credit are conditioned upon, among other things, the execution
and delivery of this Agreement on or prior to the Closing Date.  The Borrower
and the Subsidiary Guarantors, as affiliates of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement. The Borrower and the Subsidiary Guarantors are willing to
execute and deliver this Agreement in order to induce the Lenders to extend such
credit under the Credit Agreement.

 

Therefore, to induce the Lenders to make their respective extensions of credit
under the Credit Agreement, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                                     Credit Agreement.  Capitalized
terms used in this Agreement and not otherwise defined herein have the
respective meanings assigned thereto in the Credit Agreement.  All terms defined
in the Uniform Commercial Code (as defined herein) and not defined in this
Agreement or the Credit Agreement have the meanings specified therein.

 

SECTION 1.2.                                     Other Defined Terms.  As used
in this Agreement, the following terms have the meanings specified below:

 

“Account Debtor” means any person who is or who may become obligated to any
Pledgor under, with respect to or on account of an Account, Chattel Paper or
General Intangibles.

 

“Administrative Agent” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this agreement, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.1.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.  For the
avoidance of doubt, the term Collateral does not include any Excluded
Collateral.

 

--------------------------------------------------------------------------------


 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any Pledgor under any Copyright now or hereafter owned by
any third party, and all rights of any Pledgor under any such agreement
(including any such rights that such Pledgor has the right to license).

 

“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any Pledgor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise; (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III; (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

“Excluded Collateral” means (i) the ANGI Campus and any fee-owned real property
having a Fair Market Value (on a per-property basis) up to $15,000,000 and all
leasehold interests in real property; (ii) motor vehicles and other assets
subject to certificates of title, (iii) letter-of-credit rights (other than to
the extent such rights can be perfected by filing a UCC-1)  (iv) Commercial Tort
Claims up to $7,500,000; (v) pledges and security interests prohibited by
applicable law, rule or regulation (in each case, except to the extent such
prohibition is unenforceable after giving effect to applicable provisions of the
Uniform Commercial Code and other applicable law) or which could require
governmental (including regulatory) consent, approval, license or authorization
to be pledged (unless such consent, approval, license or authorization has been
received); (vi) any lease, license, permit or other agreement to the extent that
a grant of a security interest therein would violate or invalidate such lease,
license, permit or agreement or create a right of termination in favor of any
other party thereto (other than any Loan Party) after giving effect to the
applicable anti-assignment provisions of the Uniform Commercial Code of any
applicable jurisdiction; (vii) those assets as to which the Administrative Agent
and the Borrower reasonably agree that the cost or other consequence (including,
without limitation, tax consequences) of obtaining  such a security interest or
perfection thereof are excessive in relation to the value afforded thereby;
(viii) any governmental licenses, permits or state or local franchises, charters
and authorizations, to the extent security interests in such licenses, permits,
franchises, charters or authorizations are prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code of any applicable jurisdiction; (ix) Excluded Securities;
(x) “intent-to-use” trademark applications prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent that
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of
the applicable Pledgor’s right, title or interest therein or in any trademark
issued as a result of such application under applicable law and (xi) any
Material Real Property excluded by the Administrative Agent pursuant to
Section 5.05(c) of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.3.

 

“General Intangibles” means all “general intangibles” as defined in the Uniform
Commercial Code, including all choses in action and causes of action and all
other intangible personal property of any Pledgor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Pledgor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, swap
agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any Pledgor to secure payment
by an Account Debtor of any of the Accounts.

 

“Intellectual Property” means all intellectual property of every kind and nature
of any Pledgor, whether now owned or hereafter acquired by any Pledgor,
including, inventions, designs, Patents, Copyrights, Trademarks, Patent
Licenses, Copyright Licenses, Trademark Licenses, trade secrets, domain names,
confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.

 

“Intellectual Property Collateral” has the meaning assigned to such term in
Section 3.2.

 

“Intercreditor Agreements” means any intercreditor agreement with the Collateral
Agent (upon and during the effectiveness thereof) with respect to any
Indebtedness permitted under the Credit Agreement to be secured by a first
priority Lien on all or any portion of the Collateral and that is entered into
(including by the Collateral Agent) in compliance with the Credit Agreement.

 

“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, including, without limitation, the agreements set forth on
Schedule III hereto.

 

“Notices of Grant of Security Interest in Intellectual Property” means the
notices of grant of security interest substantially in the form attached hereto
as Exhibit II or such other form as shall be reasonably acceptable to the
Collateral Agent.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to make, use or sell any invention covered by
a Patent, now or hereafter owned by any third party (including any such rights
that such Pledgor has the right to license).

 

“Patents” means all of the following now directly owned or hereafter directly
acquired by any Pledgor: (a) all letters patent of the United States or the
equivalent thereof in any other country or jurisdiction, including those listed
on Schedule III, and all applications for letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule III; (b) all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use, import and/or sell the inventions disclosed or claimed therein;
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

“Perfection Certificate” means the Perfection Certificate with respect to the
Borrower and the other Pledgors in form and substance approved by the Collateral
Agent (acting reasonably)and delivered to the Collateral Agent as of the Closing
Date, as the same may be supplemented from time to time by any supplement
thereto or otherwise.

 

3

--------------------------------------------------------------------------------


 

“Pledged Collateral” has the meaning assigned to such term in Section 2.1.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.1.

 

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 2.1.

 

“Pledgor” means the Borrower and each Subsidiary Guarantor set forth on
Schedule I and any other Subsidiary Guarantor that becomes a party hereto
pursuant to Section 5.16.  Notwithstanding anything to the contrary set forth
herein, any entity that ceases to be a Subsidiary Guarantor  in accordance with
the terms of Section 9.16 of the Credit Agreement shall automatically cease to
be a Pledgor.

 

“Proceeds” means all “Proceeds” as defined in the Uniform Commercial Code,
including all proceeds of, and all other profits, products, rents or receipts,
in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Pledgor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

 

“Secured Parties” means the persons holding any Obligations, including the
Collateral Agent, the Administrative Agent, the Lenders, the Cash Management
Banks and the holders of Obligations under Specified Swap Agreements.

 

“Security Interest” has the meaning assigned to such term in Section 3.1.

 

“Subsidiary” means a subsidiary of the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary set forth on Schedule I and any
Subsidiary that becomes a party hereto pursuant to Section 5.16.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Pledgor any right to use any Trademark now or hereafter owned by
any third party (including any such rights that such Pledgor has the right to
license).

 

“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any Pledgor: (a) all trademarks, service marks, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all renewals thereof, including those listed on
Schedule III; (b) all goodwill associated with or symbolized by the foregoing;
(c) all claims for, and rights to sue for, past or future infringements,
dilutions or other violations of any of the foregoing and (d) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement, dilutions or other violations thereof.

 

4

--------------------------------------------------------------------------------


 

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York.

 

ARTICLE II

 

Pledge of Securities

 

SECTION 2.1.                                     Pledge.  As security for the
payment or performance when due (whether at the stated maturity, by acceleration
or otherwise), as the case may be, in full of its Obligations, each Pledgor
hereby assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in all of such Pledgor’s right, title and
interest in, to and under (whether now owned or hereafter acquired):

 

(a)                                 all Equity Interests directly owned by it
(including those listed on Schedule II) and any other Equity Interests obtained
in the future by such Pledgor and any certificates representing all such Equity
Interests (any such Equity Interests, the “Pledged Stock”); provided that the
Pledged Stock shall not include any Excluded Collateral;

 

(b)                                 (i) the debt obligations owed to such
Pledgor listed opposite the name of such Pledgor on Schedule II, (ii) all other
debt obligations existing on the Closing Date or in the future issued to such
Pledgor, and (iii) the certificates, promissory notes and any other instruments,
if any, evidencing such debt obligations (the property described in clauses
(b)(i), (ii) and (iii) above, the “Pledged Debt”); provided that the Pledged
Debt shall not include any Excluded Collateral;

 

(c)                                  subject to Section 2.6, all payments of
principal or interest, dividends, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of, in exchange
for or upon the conversion of, and all other Proceeds received in respect of the
Pledged Stock and the Pledged Debt;

 

(d)                                 subject to Section 2.6, all rights and
privileges of such Pledgor with respect to the Pledged Stock, Pledged Debt and
other property referred to in clause (c) above; and

 

(e)                                  all Proceeds of any of the foregoing (the
Pledged Stock, Pledged Debt and other property referred to in this clause
(e) and in clauses (c) through (d) above being collectively referred to as the
“Pledged Collateral”); provided that the Pledged Collateral shall not include
any Excluded Collateral;

 

TO HAVE AND TO HOLD, the Pledged Collateral together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

SECTION 2.2.                                     Delivery of the Pledged
Collateral.  (a)  Each Pledgor agrees promptly to deliver or cause to be
delivered to the Collateral Agent, for the benefit of the Secured Parties, any
and all certificates or other instruments (if any) representing such Pledged
Securities, to the extent such Pledged Securities are either (i) Pledged Stock
or (ii) in the case of promissory notes or other instruments evidencing Pledged
Debt, are required to be delivered pursuant to paragraph (b) of this
Section 2.2.

 

(b)                                 To the extent any Indebtedness for borrowed
money constituting Pledged Collateral owed to any Pledgor (other than
intercompany Indebtedness owed to such Pledgor by another Pledgor) is evidenced
by a duly executed promissory note in an individual amount in excess of

 

5

--------------------------------------------------------------------------------


 

$7,500,000, such Pledgor shall promptly cause such promissory note to be pledged
and delivered to the Collateral Agent, for the benefit of the Secured Parties,
pursuant to the terms hereof (except to the extent that a pledge or delivery of
such promissory note would violate applicable law). To the extent any such
promissory note is a demand note, each Pledgor party thereto agrees, if
requested by the Collateral Agent, to immediately demand payment thereunder upon
the occurrence and during the continuance of an Event of Default specified under
Section 7.01(a), (b), (h) or (i) of the Credit Agreement, unless such demand
would not be commercially reasonable or would otherwise expose Pledgor to
liability to the maker of such promissory note.

 

(c)                                  Upon delivery to the Collateral Agent,
(i) any Pledged Securities required to be delivered pursuant to the foregoing
paragraphs (a) and (b) of this Section 2.2 shall be accompanied by stock powers
or allonges, as applicable, duly executed in blank or other instruments of
transfer reasonably satisfactory to the Collateral Agent, and by such other
instruments and documents as the Collateral Agent may reasonably request and
(ii) all other property comprising part of the Pledged Collateral delivered
pursuant to the terms of this Agreement shall be accompanied to the extent
necessary to perfect the security interest in or allow realization on the
Pledged Collateral by proper instruments of assignment duly executed by the
applicable Pledgor and such other instruments or documents (including issuer
acknowledgments in respect of uncertificated securities that are created
pursuant to Section 2.4(b)) as the Collateral Agent may reasonably request. 
Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be deemed to be attached hereto
as Schedule II (or a supplement to Schedule II, as applicable) and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities.  Each schedule so
delivered shall supplement any prior schedules so delivered.

 

SECTION 2.3.                                     Representations, Warranties and
Covenants.  The Pledgors, jointly and severally, represent, warrant and covenant
to and with the Collateral Agent, for the benefit of the Secured Parties, that:

 

(i)                  Schedule II correctly sets forth (or, with respect to any
Pledged Stock issued by an issuer that is not a Subsidiary, correctly sets
forth, to the knowledge of the relevant Pledgor), as of the Closing Date, the
percentage of the issued and outstanding units of each class of the Equity
Interests of the issuer thereof represented by the Pledged Stock and includes
(i) all Equity Interests pledged hereunder and (ii) Pledged Debt pledged
hereunder and in an individual principal amount in excess of $7,500,000;

 

(ii)               the Pledged Stock and Pledged Debt (with respect to any
Pledged Stock or Pledged Debt issued by an issuer that is not a Subsidiary, to
the knowledge of the relevant Pledgor), as of the Closing Date, (x) have been
duly and validly authorized and issued by the issuers thereof and (y) (i) in the
case of Pledged Stock, are fully paid and, with respect to Equity Interests
constituting capital stock of a corporation, nonassessable and (ii) in the case
of Pledged Debt, are legal, valid and binding obligations of the issuers
thereof, subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding at law or in equity) and any implied covenant of good
faith and fair dealing;

 

(iii)            except for the security interests granted hereunder (and other
security interests not prohibited by the Loan Documents), each Pledgor (i) is
and, subject to any transfers not in violation of the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II (as may be supplemented from time to time
pursuant to Section 2.2(c)) as owned by such Pledgor, (ii) holds the same free
and clear of all Liens, other than Permitted Liens, (iii) will make no
assignment, pledge, hypothecation or transfer

 

6

--------------------------------------------------------------------------------


 

of, or create or permit to exist any security interest in or other Lien on, the
Pledged Collateral, other than pursuant to a transaction not prohibited by the
Credit Agreement and other than Permitted Liens and (iv) subject to the rights
of such Pledgor under the Loan Documents to Dispose of Pledged Collateral, will
use commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than Permitted Liens), however arising,
of all persons;

 

(iv)           other than as set forth in the Credit Agreement, and except for
restrictions and limitations imposed by the Loan Documents or securities laws
generally or otherwise not prohibited by the Credit Agreement, the Pledged Stock
(other than partnership interests) is and will continue to be freely
transferable and assignable, and none of the Pledged Stock is or will be subject
to any option, right of first refusal, shareholders agreement, charter, by-law,
memorandum of association or articles of association provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the Disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder
other than under applicable Requirements of Law;

 

(v)              each Pledgor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;

 

(vi)           other than as set forth in the Credit Agreement, as of the
Closing Date, no consent or approval of any Governmental Authority, any
securities exchange or any other person was or is necessary to the validity of
the pledge effected hereby other than such as have been obtained and are in full
force and effect;

 

(vii)        by virtue of the execution and delivery by the respective Pledgors
of this Agreement or any supplement hereto, when any Pledged Securities are
delivered to the Collateral Agent, for the benefit of the Secured Parties, in
accordance with this Agreement (to the extent required hereunder) and financing
statements naming the Collateral Agent as the secured party described in
Section 3.2 are filed in the appropriate filing office, the Collateral Agent
will obtain, for the benefit of the Secured Parties, a legal, valid and
perfected lien upon and security interest in the Pledged Collateral under the
Uniform Commercial Code or its equivalent in any applicable jurisdiction,
subject only to Permitted Liens; and

 

(viii)     each Pledgor that is an issuer of the Pledged Collateral confirms
that it has received notice of the security interest granted hereunder and
consents to such security interest and, subject to the terms of any applicable
Intercreditor Agreement, agrees to transfer record ownership of the securities
issued by it in connection with any request by the Collateral Agent if an Event
of Default has occurred and is continuing.

 

SECTION 2.4.                                     Certification of Limited
Liability Company and Limited Partnership Interests.

 

(a)                                 As of the Closing Date, except as set forth
on Schedule II, the Equity Interests in limited liability companies and limited
partnerships that are pledged by the Pledgors hereunder and do not have a
certificate described on Schedule II do not constitute a security under
Section 8-103 of the Uniform Commercial Code or the corresponding code or
statute of any other applicable jurisdiction.

 

(b)                                 The Pledgors shall at no time elect to treat
any interest in any limited liability company or limited partnership Controlled
by a Pledgor and pledged hereunder as a “security” within the meaning of
Article 8 of the Uniform Commercial Code or its equivalent in any jurisdiction
or issue any

 

7

--------------------------------------------------------------------------------


 

certificate representing such interest, unless promptly thereafter (and in any
event within 30 days or such longer period as the Collateral Agent may permit in
its sole discretion) the applicable Pledgor provides notification to the
Collateral Agent of such election and delivers, as applicable, any such
certificate to the Collateral Agent pursuant to the terms hereof.

 

SECTION 2.5.                                     Registration in Nominee Name;
Denominations.  Subject to the terms of any applicable Intercreditor Agreement,
the Collateral Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities  in the name of
the applicable Pledgor, endorsed or assigned in blank or in favor of the
Collateral Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent).  If an Event of Default shall have occurred and be continuing,
each Pledgor will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Pledgor.  If an Event of Default shall have
occurred and be continuing, the Collateral Agent shall have the right to
exchange the certificates representing Pledged Securities held by it for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement, subject to the terms of any applicable Intercreditor Agreement.
Subject to the terms of any applicable Intercreditor Agreement, each Pledgor
shall cause any Subsidiary that is not a party to this Agreement to comply with
a request by the Collateral Agent, pursuant to this Section 2.5, to exchange
certificates representing Pledged Securities of such Subsidiary for certificates
of smaller or larger denominations.

 

SECTION 2.6.                                     Voting Rights; Dividends and
Interest, Etc.
  (a) Unless and until an Event of Default shall have occurred and be continuing
and the Collateral Agent shall have given written notice to the relevant
Pledgors of the Collateral Agent’s intention to exercise its rights hereunder:

 

(i)                                     Each Pledgor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Collateral or any part thereof for any purpose not
prohibited by the terms of this Agreement or the Loan Documents; provided that,
except as not prohibited by the Credit Agreement, such rights and powers shall
not be exercised in any manner that would materially and adversely affect the
rights and remedies of any of the Collateral Agent or any other Secured Parties
under this Agreement or any Loan Document or the ability of the Secured Parties
to exercise the same.

 

(ii)                                  The Collateral Agent shall promptly
execute and deliver to each Pledgor, or cause to be executed and delivered to
such Pledgor, all such proxies, powers of attorney and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to subparagraph (i) above.

 

(iii)                               Subject to Section 2.2 and paragraph
(b) below, each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral.

 

(b)                                 Notwithstanding anything to the contrary in
any other Loan Document, upon the occurrence and during the continuance of an
Event of Default and after written notice by the Collateral Agent to the
relevant Pledgor or Pledgors of the Collateral Agent’s intention to exercise its
rights hereunder, all rights of any Pledgor to receive dividends, interest,
principal or other distributions that such Pledgor is authorized to receive
pursuant to paragraph (a)(iii) of this Section 2.6 shall cease, and all such
rights shall thereupon become vested, for the benefit of the Secured Parties, in
the Collateral Agent which

 

8

--------------------------------------------------------------------------------


 

shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions. All dividends, interest,
principal or other distributions received by any Pledgor contrary to the
provisions of this Section 2.6 shall not be commingled by such Pledgor with any
of its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Collateral Agent, for the benefit
of the Secured Parties, and shall be forthwith delivered to the Collateral
Agent, for the benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent).  Any and
all money and other property paid over to or received by the Collateral Agent
pursuant to the provisions of this paragraph (b) shall be retained by the
Collateral Agent in an account to be established by the Collateral Agent upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 4.2.  After all Events of Default have been cured or
waived and the Borrower has delivered to the Collateral Agent a certificate of a
responsible financial or accounting Officer to that effect, the Collateral Agent
shall promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 2.6 and
that remain in such account.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default and after written notice by the Collateral
Agent to the Borrower of the Collateral Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 2.6, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 2.6, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that the Collateral Agent
shall have the right from time to time following and during the continuance of
an Event of Default to permit the Pledgors to exercise such rights. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Collateral Agent a certificate of a responsible financial or accounting
Officer to that effect, each Pledgor shall have the right to exercise the voting
and/or consensual rights and powers that such Pledgor would otherwise be
entitled to exercise pursuant to the terms of paragraph (a)(i) above and the
obligations of the Collateral Agent under paragraph (a)(ii) shall be in effect.

 

ARTICLE III

 

Security Interests in Other Personal Property

 

SECTION 3.1.                                     Security Interest.  (a)  As
security for the payment or performance when due (whether at the stated
maturity, by acceleration or otherwise), as the case may be, in full of its
Obligations, each Pledgor hereby assigns and pledges to the Collateral Agent,
its successors and permitted assigns, for the benefit of the Secured Parties,
and hereby grants to the Collateral Agent, its successors and permitted assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all right, title and interest in, to and under any and all of the
following assets and properties now owned or at any time hereafter acquired by
such Pledgor or in which such Pledgor now has or at any time in the future may
acquire any right, title or interest (collectively, the “Article 9 Collateral”):

 

(i)                                     all Accounts;

 

(ii)                                  all Chattel Paper;

 

(iii)                               all cash and Deposit Accounts;

 

(iv)                              all Documents;

 

9

--------------------------------------------------------------------------------


 

(v)                                 all Equipment;

 

(vi)                              all Fixtures;

 

(vii)                           all General Intangibles (including, without
limitation, all Intellectual Property);

 

(viii)                        all Instruments (other than Pledged Debt which is
governed by Article II);

 

(ix)                              all Inventory and all other Goods not
otherwise described above;

 

(x)                                 all Investment Property (other than the
Pledged Collateral, which is governed by Article II);

 

(xi)                              all Letters of Credit and Letter of Credit
Rights;

 

(xii)                           all Commercial Tort Claims individually in
excess of $7,500,000, as described on Schedule IV (as may be supplemented from
time to time pursuant to Section 3.4 or the Supplement hereto substantially in
the form of Exhibit I);

 

(xiii)                        all books and records, customer lists, credit
files, programs, printouts and other computer materials and records pertaining
to the Article 9 Collateral; and

 

(xiv)                       to the extent not otherwise included, all Proceeds,
Supporting Obligations and products of any and all of the foregoing and all
collateral security and guarantees given by any person with respect to any of
the foregoing.

 

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall not include), and the other provisions of
the Loan Documents with respect to Collateral need not be satisfied with respect
to, the Excluded Collateral.

 

(b)                                 Each Pledgor hereby irrevocably authorizes
the Collateral Agent at any time and from time to time to file in any relevant
United States jurisdiction any initial financing statements (including fixture
filings) with respect to the Article 9 Collateral and the Pledged Collateral or
any part thereof and amendments thereto that contain the information required by
Article 9 of the Uniform Commercial Code or its equivalent in each applicable
jurisdiction for the filing of any financing statement or amendment, including
(i) whether such Pledgor is an organization, the type of organization and any
organizational identification number issued to such Pledgor, (ii) in the case of
a financing statement filed as a fixture filing, a sufficient description of the
real property to which such Article 9 Collateral relates and (iii) a description
of collateral that describes such property in any other manner as the Collateral
Agent may reasonably determine is necessary or advisable to ensure the
perfection of the Security Interest in the Collateral granted under this
Agreement, including describing such property as “all assets” or “all personal
property” or words of similar effect. Each Pledgor agrees to provide such
information to the Collateral Agent promptly upon request.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each Pledgor in such Pledgor’s Patents, Trademarks and
Copyrights, without

 

10

--------------------------------------------------------------------------------


 

the signature of such Pledgor, and naming such Pledgor or the Pledgors as
debtors and the Collateral Agent as secured party.

 

(c)                                  The security interest granted hereunder is
security only and shall not subject the Collateral Agent or any other Secured
Party to, or in any way alter or modify, any obligation or liability of any
Pledgor with respect to or arising out of the Collateral.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, in no event shall (A) any control agreements or control, lockbox
or similar agreements or arrangements be required with respect to any Deposit
Accounts, Securities Accounts, Commodities Accounts or any other assets (other
than the delivery of Pledged Securities to the Collateral Agent to the extent
required by Article II), (B) any landlord, mortgagee and bailee waivers be
required or (C) notices be sent to account debtors or other contractual third
parties unless an Event of Default has occurred and is continuing.

 

SECTION 3.2.                                     Representations and
Warranties.  The Pledgors represent and warrant to the Collateral Agent, for the
benefit of the Secured Parties, that:

 

(a)                                 Each Pledgor has good and valid rights in
and title to the Collateral with respect to which it has purported to grant a
security interest hereunder, except where the failure to have such rights and
title would not reasonably be expected to have individually or in the aggregate,
a Material Adverse Effect, and has full power and authority to grant to the
Collateral Agent the Security Interest in such Article 9 Collateral pursuant
hereto, and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement (or any supplement hereto, as applicable), without
the consent or approval of any other person as of the Closing Date other than
any consent or approval that has been obtained and is in full force and effect
or has otherwise been disclosed herein or in the Credit Agreement.

 

(b)                                 The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name of each Pledgor, is correct and complete, in all
material respects, as of the Closing Date.  Except as provided in the definition
of “Collateral and Guarantee Requirement” contained in the Credit Agreement, the
Uniform Commercial Code financing statements or other appropriate filings,
recordings or registrations containing a description of the Collateral that have
been prepared for filing in each governmental, municipal or other office
specified in the Perfection Certificate constitute all the filings, recordings
and registrations (other than filings required to be made in the United States
Patent and Trademark Office and the United States Copyright Office in order to
perfect the Security Interest in Article 9 Collateral consisting of United
States Patents, United States registered Trademarks and United States registered
Copyrights) that are necessary as of the Closing Date to publish notice of and
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent (for the benefit of the Secured
Parties) in respect of all Collateral in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof), and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.  Except as provided in Section 3.12 of
the Credit Agreement, each Pledgor represents and warrants that the Notices of
Grant of Security Interest in Intellectual Property executed by the applicable
Pledgors containing descriptions of all Article 9 Collateral that consists of
United States federally issued Patents (and Patents for which United States
federal registration applications are pending), United States federally
registered Trademarks (and Trademarks for which United States federal
registration applications are pending) and United States federally registered
Copyrights (and Copyrights for which United States federal registration
applications are pending) have been delivered to the Collateral Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral

 

11

--------------------------------------------------------------------------------


 

Agent, to protect the validity of and to establish a legal, valid and perfected
security interest (or, in the case of Patents and Trademarks, notice thereof) in
favor of the Collateral Agent, for the benefit of the Secured Parties, in
respect of all Article 9 Collateral consisting of such Intellectual Property
described in such Notices of Grant of Security Interest in Intellectual Property
as of the Closing Date in which a security interest may be perfected by
recording with the United States Patent and Trademark Office and the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of United States federally issued,
registered or pending Patents, Trademarks and Copyrights acquired or developed
after the Closing Date).

 

(c)                                  The Security Interest constitutes (i) a
legal and valid security interest in all the Article 9 Collateral securing the
payment and performance of the Obligations, as applicable, (ii) subject to the
filings described in Section 3.2(b), as of the Closing Date a perfected security
interest in all Article 9 Collateral in which a security interest may be
perfected by filing, recording or registering a financing statement or analogous
document in the United States (or any political subdivision thereof) pursuant to
the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) a security interest that shall be perfected in all Article 9 Collateral in
which a security interest may be perfected upon the receipt and recording of the
Notices of Grant of Security Interest in Intellectual Property with the United
States Patent and Trademark Office and the United States Copyright Office, as
applicable, upon the making of such filings with such offices.

 

(d)                                 The Collateral is owned by the Pledgors free
and clear of any Lien, other than Permitted Liens.  None of the Pledgors has
filed or consented to the filing of (i) any financing statement or analogous
document under the Uniform Commercial Code or any other applicable laws covering
any Collateral, (ii) any assignment in which any Pledgor assigns any Article 9
Collateral or any security agreement or similar instrument covering any
Article 9 Collateral with the United States Patent and Trademark Office or the
United States Copyright Office for the benefit of a third party or (iii) any
assignment in which any Pledgor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, for Permitted Liens.

 

(e)                                  No Pledgor holds any Commercial Tort Claim
individually reasonably estimated to exceed $7,500,000 as of the Closing Date
except as indicated on Schedule IV.

 

(f)                                   As to itself and its Article 9 Collateral
consisting of Intellectual Property (the “Intellectual Property Collateral”), to
each Pledgor’s knowledge:

 

(i)                                     The Intellectual Property Collateral set
forth on Schedule III includes a true and complete list of all of the issued and
applied for United States federal Patents, registered and applied for United
States federal Trademarks and material United States federal registered
Copyrights owned by such Pledgor as of the date hereof (other than Excluded
Collateral).

 

(ii)                                  The Intellectual Property Collateral is
subsisting and has not been adjudged invalid or unenforceable in whole or in
part and, to the best of such Pledgor’s knowledge, is valid and enforceable,
except as would not reasonably be expected to have a Material Adverse Effect.
Such Pledgor is not aware of any current uses of any item of Intellectual
Property Collateral that would be expected to lead to such item becoming invalid
or unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

 

12

--------------------------------------------------------------------------------


 

(iii)                               Except as would not reasonably be expected
to have a Material Adverse Effect, (A) such Pledgor has made or performed all
commercially reasonable acts, including without limitation filings, recordings
and payment of all required fees and taxes, required to maintain and protect its
interest in each and every item of Intellectual Property Collateral in full
force and effect in the United States, and (B) such Pledgor has used proper
statutory notice in connection with its use of each Patent, Trademark and
Copyright in the Intellectual Property Collateral.

 

(iv)                              With respect to each IP Agreement, the
absence, termination or violation of which would reasonably be expected to have
a Material Adverse Effect: (A) such Pledgor has not received any notice of
termination or cancellation under such IP Agreement; (B) such Pledgor has not
received a notice of a breach or default under such IP Agreement, which breach
or default has not been cured or waived; and (C) such Pledgor is not in breach
or default thereof in any material respect, and no event has occurred that, with
notice or lapse of time or both, would constitute such a breach or default or
permit termination, modification or acceleration under such IP Agreement.

 

(v)                                 Except as would not reasonably be expected
to have a Material Adverse Effect, no Intellectual Property Collateral is
subject to any outstanding consent, settlement, decree, order, injunction,
judgment or ruling restricting the use of any Intellectual Property Collateral
or that would impair the validity or enforceability of such Intellectual
Property Collateral.

 

SECTION 3.3.                                     Covenants.

 

(a)                              [reserved].

 

(b)                                 Subject to any rights of such Pledgor to
Dispose of Collateral provided for in the Loan Documents, each Pledgor shall, at
its own expense, use commercially reasonable efforts to defend title to the
Collateral against all persons and to defend the security interest of the
Collateral Agent granted hereunder, for the benefit of the Secured Parties, in
the Collateral and the priority thereof against any Lien that is not a Permitted
Lien.

 

(c)                                  Each Pledgor agrees, at its own expense, to
execute, acknowledge, deliver and cause to be duly filed all such further
instruments and documents and take all such actions as the Collateral Agent may
from time to time reasonably request to better assure, preserve, protect, defend
and perfect the security interest granted hereunder and the rights and remedies
created hereby, including the payment of any fees and taxes together with any
interest and penalties, if any, required in connection with the execution and
delivery of this Agreement and the granting of the security interest granted
hereunder and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith, all in accordance with
the terms hereof and the terms of the Credit Agreement. Without limiting the
generality of the foregoing, each Pledgor hereby authorizes the Collateral
Agent, with prompt notice thereof to the Pledgors, to supplement this Agreement
by supplementing Schedule III or adding additional schedules hereto to
specifically identify any asset or item that may constitute a material issued or
applied for United States federal Patent, material registered or applied for
United States Trademark or material registered United States federal Copyright;
provided that any Pledgor shall have the right, exercisable within 90 days after
the Borrower has been notified by the Collateral Agent of the specific
identification of such Article 9 Collateral (or such later date as the
Collateral Agent may agree in its sole discretion), to advise the Collateral
Agent in writing of any inaccuracy of the representations and warranties made by
such Pledgor hereunder with respect to such Article 9 Collateral.  Each Pledgor
agrees that it will use its commercially reasonable efforts to take such action
as shall be necessary in order

 

13

--------------------------------------------------------------------------------


 

that all representations and warranties hereunder shall be true and correct with
respect to such Article 9 Collateral within 45 days after the date it has been
notified by the Collateral Agent of the specific identification of such
Article 9 Collateral (or such later date as the Collateral Agent may agree in
its sole discretion).

 

(d)                                 After the occurrence and during the
continuance of an Event of Default, each Pledgor will permit any representatives
designated by the Collateral Agent or any Secured Party (pursuant to a request
made through the Collateral Agent), at reasonable times upon reasonable prior
notice, (i) to inspect the Collateral (including to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Collateral), and including, in the case
of Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification, (ii) to examine and
make copies of the records of such Pledgor relating to the Collateral and
(iii) to discuss the Collateral and related records of such Pledgor with, and to
be advised as to the same by, such Pledgor’s officers and employees.  The
Collateral Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party, subject to Section 9.13
of the Credit Agreement.

 

(e)                                  The Collateral Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Collateral and not a Permitted
Lien, and may pay for the maintenance and preservation of the Collateral to the
extent any Pledgor fails to do so as required by the Credit Agreement or this
Agreement, and each Pledgor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable and documented payment made or any
reasonable and documented out-of-pocket expense incurred by the Collateral Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
Section 3.3(e) shall be interpreted as excusing any Pledgor from the performance
of, or imposing any obligation on the Collateral Agent or any Secured Party to
cure or perform, any covenants or other promises of any Pledgor with respect to
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances and maintenance as set forth herein or in the other Loan Documents.

 

(f)                                   Each Pledgor (rather than the Collateral
Agent or any Secured Party) shall remain liable for the observance and
performance of all the conditions and obligations to be observed and performed
by it under each contract, agreement or instrument relating to the Collateral
and each Pledgor jointly and severally agrees to indemnify and hold harmless the
Collateral Agent and the Secured Parties from and against any and all liability
for such performance.

 

(g)                                  None of the Pledgors shall make or permit
to be made an assignment, pledge or hypothecation of the Article 9 Collateral
owned by it or in which it has an interest or shall grant any other Lien in
respect of the Collateral owned by it or in which it has an interest, except as
not prohibited by the Credit Agreement.  None of the Pledgors shall make or
permit to be made any transfer of the Collateral owned by it or in which it has
an interest, except as not prohibited by the Credit Agreement or any
Intercreditor Agreement.

 

(h)                                 Each Pledgor irrevocably makes, constitutes
and appoints the Collateral Agent (and all officers, employees or agents
designated by the Collateral Agent) as such Pledgor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of Default
of making, settling and adjusting claims in respect of the Collateral under
policies of insurance, endorsing the name of such Pledgor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect thereto. 
In the event that any Pledgor at any time or times shall fail to obtain or
maintain any of the policies of insurance required by the Loan Documents or to
pay any premium in whole or part relating thereto, the Collateral Agent may,

 

14

--------------------------------------------------------------------------------


 

without waiving or releasing any obligation or liability of the Pledgors
hereunder or any Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Collateral Agent reasonably deems advisable.  All sums
disbursed by the Collateral Agent in connection with this Section 3.3(h),
including reasonable and documented attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, upon demand, by the Pledgors
to the Collateral Agent and shall be additional Obligations secured hereby.

 

(i)                                     Each Pledgor shall keep and maintain, in
all material respects, complete, accurate and proper books and records with
respect to the Collateral owned by such Pledgor, and, after the occurrence and
during the continuance of an Event of Default, furnish to the Collateral Agent,
such reports relating to the Collateral as the Collateral Agent shall from time
to time reasonably request.

 

SECTION 3.4.                                     Other Actions.  In order to
further ensure the attachment and perfection of, and the ability of the
Collateral Agent to enforce, for the benefit of the Secured Parties, the
Security Interest in the Article 9 Collateral, each Pledgor agrees, in each case
at such Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

(a)                                 Instruments and Tangible Chattel Paper.  If
any Pledgor shall at any time own or acquire any Instruments (other than debt
obligations which constitute Pledged Debt which is governed by Article II and
checks received and processed in the ordinary course of business) or Tangible
Chattel Paper, in each case evidencing an individual amount in excess of
$7,500,000, such Pledgor shall promptly (and in any event within 50 days of its
acquisition or such longer period as the Collateral Agent may permit in its sole
discretion) endorse, assign and deliver the same to the Collateral Agent,
accompanied by such instruments of transfer or assignment duly executed in blank
as the Collateral Agent may from time to time reasonably request.

 

(b)                                 Commercial Tort Claims.  If any Pledgor
shall at any time hold or acquire a Commercial Tort Claim in an amount
reasonably estimated to exceed $7,500,000, such Pledgor shall promptly notify
the Collateral Agent thereof in a writing signed by such Pledgor, including a
summary description of such claim, and deliver to the Collateral Agent in
writing a supplement to Schedule IV including such description.

 

SECTION 3.5.                                     Covenants Regarding Patent,
Trademark and Copyright Collateral.  Except as not prohibited by the Credit
Agreement:

 

(a)                                 Each Pledgor agrees that it will not
knowingly do any act or omit to do any act (and will exercise commercially
reasonable efforts to prevent its licensees from doing any act or omitting to do
any act) whereby any Patent that is material to the normal conduct of such
Pledgor’s business may become prematurely invalidated, abandoned, lapsed or
dedicated to the public.

 

(b)                                 Each Pledgor will, and will use its
commercially reasonable efforts to cause its licensees or its sublicensees to,
for each material Trademark necessary to the normal conduct of such Pledgor’s
business, (i) maintain such Trademark in full force free from any adjudication
of abandonment or invalidity for non-use and (ii) maintain the quality of
products and services offered under such Trademark in a manner consistent with
the operation of such Pledgor’s business.

 

(c)                                  Each Pledgor shall notify the Collateral
Agent promptly if it knows that any United States federally issued or applied
for Patent, United States federally registered or applied for Trademark or
United States federally registered Copyright material to the normal conduct of
such Pledgor’s business may imminently become abandoned, lapsed or dedicated to
the public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments

 

15

--------------------------------------------------------------------------------


 

in the United States Patent and Trademark Office, United States Copyright
Office, any court or any similar office of any country, regarding such Pledgor’s
ownership of any such material Patent, Trademark or Copyright or its right to
register or to maintain the same.

 

(d)                                 Each Pledgor, either by itself or through
any agent, employee, licensee or designee, shall (i) inform the Collateral Agent
on an annual basis (with any such notification to be included in an updated
Perfection Certificate required pursuant to Section 5.01(g) of the Credit
Agreement) of each application for, or registration or issuance of, any Patent
or Trademark with the United States Patent and Trademark Office and each
registration of any Copyright with the United States Copyright Office filed by
or on behalf of, or issued to, or acquired by, any Pledgor during the preceding
12-month period and (ii) upon the reasonable request of the Collateral Agent,
execute, deliver and file with the United States Patent and Trademark Office
and/or United States Copyright Office, as applicable, any and all agreements,
instruments, documents and papers necessary, or as reasonably requested by the
Collateral Agent, to evidence the Collateral Agent’s Security Interest in such
Patent, Trademark or Copyright and the perfection thereof, provided that any
such Patent, Trademark or Copyright created or acquired after the Closing Date
shall automatically become subject to the Security Interest and constitute
Collateral to the extent such would have constituted Collateral if owned at
Closing Date without further action by any party.

 

(e)                                  Each Pledgor shall exercise its reasonable
business judgment consistent with its past practice in any proceeding before the
United States Patent and Trademark Office or the United States Copyright Office
with respect to maintaining and pursuing each application relating to any
Patent, Trademark and/or Copyright (and obtaining the relevant grant or
registration) material to the normal conduct of such Pledgor’s business and to
maintain (i) each United States federally issued Patent that is material to the
normal conduct of such Pledgor’s business and (ii) the registrations of each
United States federally registered Trademark and each United States federally
registered Copyright, in each case that is material to the normal conduct of
such Pledgor’s business, including, when applicable and necessary in such
Pledgor’s reasonable business judgment, timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if any Pledgor believes necessary in its reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.

 

(f)                                   In the event that any Pledgor knows or has
reason to know that any Article 9 Collateral consisting of a Patent, Trademark
or Copyright material to the normal conduct of its business has been materially
infringed, misappropriated or diluted by a third party, such Pledgor shall
promptly notify the Collateral Agent and shall, if such Pledgor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages, and take such other actions as are reasonably appropriate under the
circumstances.

 

(g)                                  Upon and during the continuance of an Event
of Default, at the request of the Collateral Agent, each Pledgor shall use
commercially reasonable efforts to obtain all requisite consents or approvals
from each licensor under each Copyright License, Patent License or Trademark
License to effect the assignment or sub-license of all such Pledgor’s right,
title and interest thereunder to (in the Collateral Agent’s sole discretion) the
designee of the Collateral Agent or the Collateral Agent; provided, however,
that nothing contained in this Section 3.5(g) should be construed as an
obligation of any Pledgor to incur any costs or expenses in connection with
obtaining such approval.

 

16

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Remedies

 

SECTION 4.1.                                     Remedies Upon Default.  In
accordance with, and to the extent consistent with, the terms of any applicable
Intercreditor Agreement, the Collateral Agent may take any action specified in
this Section 4.1.  Upon the occurrence and during the continuance of an Event of
Default, each Pledgor agrees to deliver each item of Collateral to the
Collateral Agent on demand. It is agreed that the Collateral Agent shall have
the right to take any of or all the following actions at the same or different
times upon the occurrence and during the continuance of an Event of Default:
(a) exercise those rights and remedies provided in this Agreement, the Credit
Agreement or any other Loan Document, (b)  with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Collateral Agent or to
license or sublicense (subject to any such licensee’s obligation to maintain the
quality of the goods and/or services provided under any Trademark consistent
with the quality of such goods and/or services provided by the Pledgors
immediately prior to the Event of Default), whether general, special or
otherwise, and whether on an exclusive or a nonexclusive basis, and on a
royalty-fee basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall determine
(other than in violation of any then-existing licensing or trademark
co-existence arrangements to the extent that waivers thereunder cannot be
obtained with the use of commercially reasonable efforts, which each Pledgor
hereby agrees to use) and (c) with or without legal process and with or without
prior notice or demand for performance, to take possession of the Article 9
Collateral and without liability for trespass to the applicable Pledgor to enter
any premises where the Article 9 Collateral or any records relating to the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the Uniform Commercial Code or other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) or in equity.  The Collateral Agent
agrees and covenants not to exercise any of the rights or remedies set forth in
the preceding sentence unless and until the occurrence and during the
continuance of an Event of Default.  Without limiting the generality of the
foregoing, each Pledgor agrees that the Collateral Agent shall have the right,
subject to the mandatory requirements of applicable law, to sell or otherwise
Dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery, as the Collateral Agent shall deem appropriate.  The Collateral
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof.  Upon consummation of any such
Disposition of Collateral pursuant to this Section 4.1 the Collateral Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold (other than in violation of any
then-existing licensing or trademark co-existence arrangements to the extent
that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use).  Each such
purchaser at any such Disposition shall hold the property sold absolutely, free
from any claim or right on the part of any Pledgor, and each Pledgor hereby
waives and releases (to the extent permitted by law) all rights of redemption,
stay, valuation and appraisal that such Pledgor now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted.

 

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the Uniform Commercial Code or its equivalent in
other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which

 

17

--------------------------------------------------------------------------------


 

such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange.  Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Collateral Agent may fix and state in the notice (if any)
of such sale, and each Pledgor agrees that the internet shall constitute a
“place” for purposes of Section 9-610(b) of the Uniform Commercial Code or its
equivalent in any applicable jurisdiction.  At any such sale, the Collateral, or
the portion thereof, to be sold may be sold in one lot as an entirety or in
separate parcels, as the Collateral Agent may (in its sole and absolute
discretion) determine.  The Collateral Agent shall not be obligated to make any
sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned.  In the case
of any sale of all or any part of the Collateral made on credit or for future
delivery, the Collateral so sold may be retained by the Collateral Agent until
the sale price is paid by the purchaser or purchasers thereof, but the
Collateral Agent shall not incur any liability in the event that any such
purchaser or purchasers shall fail to take up and pay for the Collateral so sold
and, in the case of any such failure, such Collateral may be sold again upon
notice given in accordance with provisions above.  At any public (or, to the
extent permitted by law, private) sale made pursuant to this Section 4.1, any
Secured Party may bid for or purchase for cash, free (to the extent permitted by
law) from any right of redemption, stay, valuation or appraisal on the part of
any Pledgor (all such rights being also hereby waived and released to the extent
permitted by law), the Collateral or any part thereof offered for sale and such
Secured Party may, upon compliance with the terms of sale, hold, retain and
Dispose of such property in accordance with Section 4.2 without further
accountability to any Pledgor therefor.  For purposes hereof, a written
agreement to purchase the Collateral or any portion thereof shall be treated as
a sale thereof; the Collateral Agent shall be free to carry out such sale
pursuant to such agreement and no Pledgor shall be entitled to the return of the
Collateral or any portion thereof subject thereto, notwithstanding the fact that
after the Collateral Agent shall have entered into such an agreement all Events
of Default shall have been remedied and the Obligations paid in full. As an
alternative to exercising the power of sale herein conferred upon it, the
Collateral Agent may proceed by a suit or suits at law or in equity to foreclose
this Agreement and to sell the Collateral or any portion thereof pursuant to a
judgment or decree of a court or courts having competent jurisdiction or
pursuant to a proceeding by a court-appointed receiver.  Any sale pursuant to
the provisions of this Section 4.1 shall be deemed to conform to the
commercially reasonable standards as provided in Section 9-610(b) of the Uniform
Commercial Code or its equivalent in other jurisdictions.

 

SECTION 4.2.                                     Application of Proceeds.  The
Collateral Agent shall, subject to any applicable Intercreditor Agreement,
promptly apply the proceeds, moneys or balances of any collection or sale of
Collateral realized through the exercise by the Collateral Agent of its remedies
hereunder, as well as any Collateral consisting of cash at any time when
remedies are being exercised hereunder, as follows:

 

FIRST, to the payment of all costs and expenses incurred by the Collateral Agent
in connection with such collection or sale or otherwise in connection with any
Loan Document or any of the Obligations secured by such Collateral, including
without limitation all court costs and the fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Collateral Agent under
any Loan Document on behalf of any Pledgor, any other costs or expenses incurred
in connection with the exercise of any right or remedy hereunder or under any
other Loan Document, and all other fees, indemnities and other amounts, in each
case owing or reimbursable to the Collateral Agent under any Loan Document in
its capacity as such;

 

SECOND, to the payment in full of the Obligations pro rata among the Secured
Parties; and

 

18

--------------------------------------------------------------------------------


 

THIRD, to the Pledgors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon the request of the Collateral Agent prior to any distribution
under this Section 4.2, the Administrative Agent shall provide to the Collateral
Agent certificates, in form and substance reasonably satisfactory to the
Collateral Agent, setting forth the respective amounts referred to in this
Section 4.2 that each applicable Secured Party or its authorized representative
believes it is entitled to receive, and the Collateral Agent shall be fully
entitled to rely on such certificates.  Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

If, despite the provisions of this Agreement, any Secured Party shall receive
any payment or other recovery in excess of its portion of payments on account of
the Obligations to which it is then entitled in accordance with this Agreement,
such Secured Party shall hold such payment or other recovery in trust for the
benefit of all other Secured Parties hereunder for re-distribution in accordance
with this Section 4.2.

 

SECTION 4.3.                                     Securities Act, Etc.  In view
of the position of the Pledgors in relation to the Pledged Collateral, or
because of other current or future circumstances, a question may arise under the
Securities Act of 1933, as amended, or any similar federal statute hereafter
enacted analogous in purpose or effect (such Act and any such similar statute as
from time to time in effect being called the “Federal Securities Laws”) with
respect to any Disposition of the Pledged Collateral permitted hereunder.  Each
Pledgor understands that compliance with the Federal Securities Laws might very
strictly limit the course of conduct of the Collateral Agent if the Collateral
Agent were to attempt to Dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could Dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the Collateral
Agent in any attempt to Dispose of all or part of the Pledged Collateral under
applicable Blue Sky or other state securities laws or similar laws analogous in
purpose or effect.  Each Pledgor acknowledges and agrees that in light of such
restrictions and limitations, the Collateral Agent, subject to the terms of any
applicable Intercreditor Agreement, in its sole and absolute discretion, (a) may
proceed to make such a sale whether or not a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under the Federal Securities Laws or, to the extent applicable, Blue Sky
or other state securities laws and (b) may approach and negotiate with a single
potential purchaser to effect such sale.  Each Pledgor acknowledges and agrees
that any such sale might result in prices and other terms less favorable to the
seller than if such sale were a public sale without such restrictions.  In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price that
the Collateral Agent, subject to any applicable Intercreditor Agreement, in its
sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached.  The provisions of
this Section 4.3 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

19

--------------------------------------------------------------------------------


 

SECTION 4.4.                                     Collection of Receivables
Assets.  Subject to any applicable Intercreditor Agreement, the Collateral Agent
may at any time after the occurrence and during the continuance of an Event of
Default, by giving each Pledgor written notice, elect to require that any
Accounts of any Pledgor be paid directly to the Collateral Agent for the benefit
of the Secured Parties.  In such event, each such Pledgor shall, and shall
permit the Collateral Agent to, promptly notify the account debtors or obligors
under the Accounts owned by such Pledgor of the Collateral Agent’s interest
therein and direct such account debtors or obligors to make payment of all
amounts then or thereafter due under such Accounts directly to the Collateral
Agent. Upon receipt of any such notice from the Collateral Agent, each Pledgor
shall, so long as an Event of Default is continuing, thereafter hold in trust
for the Collateral Agent, on behalf of the Secured Parties, all amounts and
proceeds received by it with respect to the Accounts and other Collateral and
promptly deliver to the Collateral Agent all such amounts and proceeds in the
same form as so received, whether by cash, check, draft or otherwise, with any
necessary endorsements.  The Collateral Agent shall hold and apply funds so
received as provided by the terms of Sections 4.2 and 4.5 hereof.

 

SECTION 4.5.                                     Special Collateral Account. 
Subject to any applicable Intercreditor Agreement, the Collateral Agent may, at
any time after the occurrence and during the continuation of an Event of
Default, require all cash proceeds of the Collateral to be deposited in a
special non-interest bearing cash collateral account with the Collateral Agent
promptly after receipt thereof by a Pledgor and held in such cash collateral
account as security for its Obligations.  No Pledgor shall have any control
whatsoever over such cash collateral account; provided that the Collateral Agent
shall at the request of the Borrower, release all funds in such cash collateral
account (less any amounts that have been applied in accordance with the
immediately following sentence) to the applicable Pledgor promptly upon the cure
or waiver of all Events of Default. Subject to any applicable Intercreditor
Agreement, the Collateral Agent may (and shall, at the direction of the Required
Lenders), from time to time, apply the collected balances in said cash
collateral account to the payment of the Obligations then due in accordance with
the terms of Section 4.2 hereof and the terms of any applicable Intercreditor
Agreement.

 

SECTION 4.6.                                     Pledgors’ Obligations Upon
Event of Default.  Upon the request of the Collateral Agent after the occurrence
and during the continuance of an Event of Default, each Pledgor will:

 

(a)                                 Assembly of Collateral.  Assemble and make
available to the Collateral Agent the Collateral at a place or places specified
by the Collateral Agent that is reasonably convenient to the Collateral Agent
and such Pledgor.

 

(b)                                 Secured Party Access.  Permit the Collateral
Agent, by the Collateral Agent’s representatives and agents, to enter, occupy
and use any premises owned or, to the extent lawful and permitted, leased by any
of the Pledgors where all or any part of the Collateral is located, to take
possession of all or any part of the Collateral, to remove all or any part of
the Collateral, and to conduct sales of the Collateral, without any obligation
to pay the Pledgor for such use and occupancy; provided that the Collateral
Agent shall provide the applicable Pledgor with notice thereof prior to such
occupancy or use.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                                     Notices.  All communications
and notices hereunder shall (except as otherwise expressly permitted herein) be
in writing and given as provided in Section 9.01 of the Credit Agreement.  All
communications and notices hereunder to any Pledgor shall be given to it in care
of the Borrower, with such notice to be given as provided in Section 9.01 of the
Credit Agreement.

 

20

--------------------------------------------------------------------------------


 

SECTION 5.2.                                     Security Interest Absolute.  To
the extent permitted by law, all rights of the Collateral Agent hereunder, the
Security Interest in the Article 9 Collateral, the security interest in the
Pledged Collateral and all obligations of each Pledgor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Loan Document, any other agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to any departure from any Loan Document, and applicable
Intercreditor Agreement or any other agreement or instrument, (c) any exchange,
release or non-perfection of any Lien on other collateral, or any release or
amendment or waiver of or consent under or departure from any guarantee,
securing or guaranteeing all or any of the Obligations or (d) any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, any Pledgor in respect of the Obligations or this Agreement (other
than a defense of payment or performance of such Obligations (other than
contingent indemnification and reimbursement obligations for which no claim has
been made)).

 

SECTION 5.3.                                     Limitation By Law.  All rights,
remedies and powers provided in this Agreement may be exercised only to the
extent that the exercise thereof does not violate any applicable provision of
law, and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Agreement invalid,
unenforceable, in whole or in part, or not entitled to be recorded, registered
or filed under the provisions of any applicable law.

 

SECTION 5.4.                                     Binding Effect; Several
Agreements.  This Agreement shall become effective as to any party to this
Agreement when a counterpart hereof executed on behalf of such party shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such party and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, except that no party shall have the right to assign or transfer its
rights or obligations hereunder or any interest herein or in the Collateral (and
any such assignment or transfer shall be void) except as permitted under this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released in accordance with Section 5.9 or 5.15, as
applicable.

 

SECTION 5.5.                                     Successors and Assigns. 
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party and all covenants, promises and agreements by or on behalf of any
Pledgor or the Collateral Agent that are contained in this Agreement shall bind
and inure to the benefit of their respective permitted successors and assigns,
provided that no Pledgor may assign, transfer or delegate any of its rights or
obligations under this Agreement except as permitted by Section 5.4.

 

SECTION 5.6.                                     Collateral Agent’s Fees and
Expenses; Indemnification.

 

(a)                                 The parties hereto agree that the Collateral
Agent shall be entitled to reimbursement of its expenses incurred hereunder by
the Pledgors, and the Collateral Agent and other Indemnitees shall be
indemnified by the Pledgors, in each case of this clause (a), mutatis mutandis,
as provided in Section 9.04 of the Credit Agreement.

 

(b)                                 Any such amounts payable as provided
hereunder shall be additional Obligations secured hereby and by the other
Collateral Documents.  The provisions of this Section 5.6 shall remain operative
and in full force and effect regardless of the resignation of the Collateral
Agent, the termination

 

21

--------------------------------------------------------------------------------


 

of this Agreement or any other Loan Document or the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.

 

SECTION 5.7.                                     Collateral Agent Appointed
Attorney-in-Fact.  Subject to any applicable Intercreditor Agreement, each
Pledgor hereby appoints the Collateral Agent as the attorney-in-fact of such
Pledgor for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instrument that the Collateral Agent may
deem necessary or advisable to accomplish the purposes hereof, in each case upon
the occurrence and during the continuance of an Event of Default, which
appointment is irrevocable and coupled with an interest.  Without limiting the
generality of the foregoing, subject to applicable Requirements of Law and any
applicable Intercreditor Agreement, the Collateral Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default and
reasonable notice by the Collateral Agent to the Borrower of its intent to
exercise such rights, with full power of substitution either in the Collateral
Agent’s name or in the name of such Pledgor, (a) to receive, endorse, assign or
deliver any and all notes, acceptances, checks, drafts, money orders or other
evidences of payment relating to the Collateral or any part thereof; (b) to
demand, collect, receive payment of, give receipt for and give discharges and
releases of all or any of the Collateral; (c) to ask for, demand, sue for,
collect, receive and give acquittance for any and all moneys due or to become
due under and by virtue of any Collateral; (d) to sign the name of any Pledgor
on any invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise, realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require any
Pledgor to notify, Account Debtors to make payment directly to the Collateral
Agent as contemplated by Section 4.4; and (i) to use, sell, assign, transfer,
pledge, make any agreement with respect to or otherwise deal with all or any of
the Collateral, and to do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Collateral
Agent were the absolute owner of the Collateral for all purposes; provided that
nothing herein contained shall be construed as requiring or obligating the
Collateral Agent to make any commitment or to make any inquiry as to the nature
or sufficiency of any payment received by the Collateral Agent, or to present or
file any claim or notice, or to take any action with respect to the Collateral
or any part thereof or the moneys due or to become due in respect thereof or any
property covered thereby.  Notwithstanding anything in this Section 5.7 to the
contrary, the Collateral Agent agrees that it will not exercise any rights under
the power of attorney provided for in this Section 5.7 unless an Event of
Default shall have occurred and be continuing.  The Collateral Agent and the
other Secured Parties shall be accountable only for amounts actually received as
a result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Pledgor for any act or failure to act hereunder, except for their own or their
Related Parties’ gross negligence or willful misconduct, as determined by a
court of competent jurisdiction in a final and non-appealable judgment. For the
avoidance of doubt, Section 8.03 of the Credit Agreement shall apply to the
Collateral Agent as agent for the Secured Parties hereunder.

 

SECTION 5.8.                                     Governing Law.  THIS AGREEMENT
AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR
TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

 

SECTION 5.9.                                     Waivers; Amendment.   (a) No
failure or delay by the Collateral Agent or any other Secured Party in
exercising any right, power or remedy hereunder or under any other

 

22

--------------------------------------------------------------------------------


 

Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies of the Collateral Agent and the other
Secured Parties hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights, powers or remedies that they would otherwise
have.  No waiver of any provision of this Agreement or consent to any departure
by any Pledgor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section 5.9, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan, or the issuance of any letter of credit under the Credit Agreement, if
applicable, shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Collateral Agent or any other Secured Party
may have had notice or knowledge of such Default or Event of Default at the
time.  No notice or demand on any Pledgor in any case shall entitle any Pledgor
to any other or further notice or demand in similar or other circumstances.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Collateral Agent and the Pledgor or
Pledgors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.03 of the
Credit Agreement.

 

(c)                                  Notwithstanding anything to the contrary
contained in any Loan Document, the Collateral Agent may (in its sole
discretion) grant extensions of time or waivers of the requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Pledgors on such date) where it reasonably
determines, in consultation with the Borrower, that perfection or obtaining of
such items cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Agreement, the other Loan
Documents.

 

SECTION 5.10.                              WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 5.10.

 

SECTION 5.11.                              Severability.  In the event any one
or more of the provisions contained in this Agreement or any other Loan Document
should be held invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby as to such jurisdiction, and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

23

--------------------------------------------------------------------------------


 

SECTION 5.12.                              Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute but one contract, and
shall become effective as provided in Section 5.4.  Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed original.

 

SECTION 5.13.                              Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

SECTION 5.14.                              Jurisdiction; Consent to Service of
Process. (a)  Each Pledgor hereby irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party to this Agreement or any Affiliate thereof,
in any way relating to this Agreement, any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court of the Southern District of New York, sitting
in New York County, Borough of Manhattan, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Pledgor or its properties in the courts of any
jurisdiction.

 

(b)                                 Each party to this Agreement hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in paragraph
(a) of this Section 5.14.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 5.1.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement or any other Loan Document to serve
process in any other manner permitted by law.

 

SECTION 5.15.                              Termination or Release.  In each case
subject to any applicable Intercreditor Agreement:

 

(a)                                 This Agreement and the pledges made by the
Pledgors herein and all other security interests granted by the Pledgors hereby
shall automatically terminate and be released in accordance with
Section 9.16(b)(i) of the Credit Agreement.

 

(b)                                 (i) A Pledgor shall automatically be
released from its obligations hereunder if such Pledgor is released from its
obligations under the Guarantee Agreement in accordance with Section 9.16(c) of
the Credit Agreement and/or (ii) the security interest in any portion of the
Collateral shall be automatically released upon the occurrence of any of the
circumstances set forth in Section 9.16(b)(ii) through (vi) and
Section 9.16(d) of the Credit Agreement with respect to such portion of the
Collateral, in

 

24

--------------------------------------------------------------------------------


 

the case of each of preceding clauses (i) and (ii), in accordance with the
requirements of such Section (or clause thereof, as applicable), and all rights
to the applicable Collateral shall revert to any applicable Pledgor.

 

(c)                                  [reserved].

 

(d)                                 In connection with any termination or
release pursuant to this Section 5.15, the Collateral Agent shall execute and
deliver to any Pledgor all documents that such Pledgor shall reasonably request
to evidence such termination or release (including Uniform Commercial Code
termination statements), and will duly assign and transfer to such Pledgor, any
of such released Collateral that is in the possession of the Collateral Agent
and has not theretofore been sold or otherwise applied or released pursuant to
this Agreement; provided that the Collateral Agent shall not be required to
execute any such document on terms which, in the Collateral Agent’s reasonable
opinion, would expose the Collateral Agent to liability or create any obligation
or entail any consequence other than such termination or release without
representation or warranty. Any execution and delivery of documents pursuant to
this Section 5.15 shall be made without recourse to or warranty by the
Collateral Agent.  In connection with any release pursuant to this Section 5.15,
the applicable Pledgor shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of Uniform Commercial Code partial release amendments or termination statements,
as applicable, in each case, as may be reasonably acceptable to the Collateral
Agent with respect to the released portion of the Collateral. Upon the receipt
of any necessary or proper instruments of termination, satisfaction or release
prepared by the Borrower, the Collateral Agent shall execute, deliver or
acknowledge such instruments or releases to evidence the release of any
Collateral permitted to be released pursuant to this Agreement; provided that
the Collateral Agent shall not be required to execute, deliver or acknowledge
any such document on terms which, in the Collateral Agent’s reasonable opinion,
would expose the Collateral Agent to liability or create any obligation or
entail any consequence other than such termination or release without
representation or warranty. The Pledgors agree to pay all reasonable and
documented out-of-pocket expenses incurred by the Collateral Agent (and its
representatives and counsel) in connection with the execution and delivery of
such release documents or instruments.

 

SECTION 5.16.                              Additional Subsidiaries.  Upon
execution and delivery by any Subsidiary that is required or permitted to become
a party hereto by Section 5.09 of the Credit Agreement or the Collateral and
Guarantee Requirement of the Credit Agreement of an instrument substantially in
the form of Exhibit I hereto (or another instrument reasonably satisfactory to
the Collateral Agent and the Borrower), such Subsidiary shall become a Pledgor
hereunder with the same force and effect as if originally named as a Pledgor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other party to this Agreement.  The rights and obligations of
each party to this Agreement shall remain in full force and effect
notwithstanding the addition of any new party to this Agreement.

 

SECTION 5.17.                              General Authority of the Collateral
Agent.

 

(a)                                 By acceptance of the benefits of this
Agreement and any other Collateral Documents, each Secured Party (whether or not
a signatory hereto) shall be deemed irrevocably (i) to consent to the
appointment of the Collateral Agent as its agent hereunder and under such other
Collateral Documents, (ii) to confirm that the Collateral Agent shall have the
authority to act as the exclusive agent of such Secured Party for the
enforcement of any provision of this Agreement and such other Collateral
Documents against any Pledgor, the exercise of remedies hereunder or thereunder
and the giving or withholding of any consent or approval hereunder thereunder
relating to any Collateral or any Pledgor’s obligations with respect thereto,
(iii) to agree that it shall not take any action to enforce any provisions of
this Agreement or any other Collateral Document against any Pledgor, to exercise
any remedy hereunder or

 

25

--------------------------------------------------------------------------------


 

thereunder or to give any consents or approvals hereunder or thereunder except
as expressly provided in this Agreement or any other Collateral Document and
(iv) to agree to be bound by the terms of this Agreement and any other
Collateral Documents and any applicable Intercreditor Agreement then in effect.

 

(b)                                 Each Pledgor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by Article VIII of the Credit Agreement and such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Pledgors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the applicable Secured Parties with full and
valid authority so to act or refrain from acting, and no Pledgor shall be under
any obligation, or entitlement, to make any inquiry respecting such authority.

 

(c)                                  It is expressly understood and agreed that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
Article VIII of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Article VIII of the Credit
Agreement.

 

SECTION 5.18.                              Subject to Intercreditor Agreements;
Conflicts.  Notwithstanding anything herein to the contrary, (i) the Liens and
security interests granted to the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement and (ii) the exercise of any right or
remedy by the Collateral Agent hereunder or the application of proceeds
(including insurance and condemnation proceeds) of any Collateral, in each case,
are subject to the limitations and provisions of any applicable Intercreditor
Agreement to the extent provided therein. In the event of any conflict between
the terms of such applicable Intercreditor Agreement and the terms of this
Agreement, the terms of such applicable Intercreditor Agreement shall govern.

 

SECTION 5.19.                              [Intentionally Omitted]

 

SECTION 5.20.                              Person Serving as Collateral Agent.
 On the Closing Date, the Collateral Agent hereunder is also the Administrative
Agent.  Written notice of resignation by the Administrative Agent under (and as
defined in) the Credit Agreement pursuant to the Credit Agreement shall also
constitute notice of resignation as the Collateral Agent under this Agreement. 
Upon the acceptance of any appointment as the Administrative Agent under (and as
defined in) the Credit Agreement by a successor, that successor shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent pursuant hereto.  The Collateral Agent
immediately prior to any change in Collateral Agent pursuant to this
Section 5.20 (the “Prior Collateral Agent”) shall be deemed to have assigned all
of its rights, powers and duties hereunder to the successor Collateral Agent
determined in accordance with this Section 5.20 (the “Successor Collateral
Agent”) and the Successor Collateral Agent shall be deemed to have accepted,
assumed and succeeded to such rights, powers and duties.  The Prior Collateral
Agent shall cooperate with the Pledgors and such Successor Collateral Agent to
ensure that all actions are taken that are necessary or reasonably requested by
the Successor Collateral Agent to vest in such Successor Collateral Agent the
rights granted to the Prior Collateral Agent hereunder with respect to the
Collateral, including (a) the filing of amended financing statements in the
appropriate filing offices, (b) to the extent that the Prior Collateral Agent
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the New York UCC or the Uniform Commercial Code or its equivalent
in any other applicable jurisdiction) (or any similar concept under foreign law)
over

 

26

--------------------------------------------------------------------------------


 

Collateral pursuant to this Agreement or any other Collateral Document, the
delivery to the Successor Collateral Agent of the Collateral in its possession
or control together with any necessary endorsements to the extent required by
this Agreement, and (c) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, or that the Successor Collateral
Agent may reasonably request, all without recourse to, or representation or
warranty by, the Collateral Agent, and at the sole cost and expense of the
Pledgors.

 

SECTION 5.21.                              Survival of Agreement.  All
covenants, agreements, representations and warranties made by the Pledgors in
the Loan Documents and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Secured Parties and shall survive
the execution and delivery of the Loan Documents and the making of any Loans
under the Loan Documents, regardless of any investigation made by or on behalf
of any Secured Party or any other person and notwithstanding that any Secured
Party or any other person may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any Loan Document is executed
and delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect until the termination of the Credit Agreement
in accordance with Section 9.16(b)(i) thereof.

 

SECTION 5.22.                              Cash Management Agreements and
Specified Swap Agreements.  No Secured Party that obtains the benefit of this
Agreement shall have any right to notice of any action or to consent to, direct
or object to, any action hereunder or otherwise in respect of the Collateral
(including, without limitation, the release or impairment of any Collateral)
other than in its capacity as a Lender or the Administrative Agent, and, in any
such case, only to the extent expressly provided in the Loan Documents,
including without limitation Article VIII of the Credit Agreement. Each Secured
Party not a party to the Credit Agreement that obtains the benefit of this
Agreement shall be deemed to have acknowledged and accepted the appointment of
the Administrative Agent pursuant to the terms of the Credit Agreement,
including, without limitation, under Article VIII of the Credit Agreement and
the appointment.

 

[Signature Pages Follow]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Security Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Subsidiary Loan Parties

 

I-1

--------------------------------------------------------------------------------


 

Schedule II

 

Pledged Stock; Pledged Debt

 

A.                                    Pledged Stock

 

Issuer

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent of
Equity
Interest
Owned

 

Percent (of
Owned
Equity
Interests)
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Pledged Debt

 

II-1

--------------------------------------------------------------------------------


 

Schedule III

 

Intellectual Property

 

A.                                    U.S. Federally Issued or Applied for
Patents:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    U.S. Federally Registered Copyrights.

 

C.                                    U.S. Federally Registered or Applied for
Trademarks.

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III-2

--------------------------------------------------------------------------------


 

Schedule IV

 

Commercial Tort Claims

 

IV-1

--------------------------------------------------------------------------------


 

Exhibit I to the

Security Agreement

 

Form of Supplement to the Security Agreement

 

SUPPLEMENT NO. [·] (this “Supplement”), dated as of [·], 20[·] to the Security
Agreement dated as of November 1, 2017 (as amended, restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), among ANGI
HOMESERVICES INC., a Delaware corporation (the “Borrower”), each Subsidiary
Guarantor listed on the signature pages thereof and each other Subsidiary
Guarantor that becomes a party thereto after the date thereof (together with the
Borrower, the “Pledgors”)  and JPMORGAN CHASE BANK, N.A., as collateral agent
(together with its successors and assigns in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined therein).

 

A.  Reference is made to the Credit Agreement, dated as of November 1, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders party thereto from time to
time, JPMorgan Chase Bank, N.A., as administrative agent for the Lenders, and
the other parties party thereto.

 

B.  Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement.

 

C.  The Pledgors have entered into the Security Agreement pursuant to the
requirements set forth in Section 3.12 of the Credit Agreement.  Section 5.16 of
the Security Agreement provides that additional Subsidiary Guarantors may become
Pledgors under the Security Agreement by execution and delivery of an instrument
in the form of this Supplement.  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Pledgor under the Security Agreement.

 

Accordingly, the New Subsidiary agrees as follows:

 

SECTION 1.  In accordance with Section 5.16 of the Security Agreement, the New
Subsidiary by its signature below becomes a Pledgor under the Security Agreement
with the same force and effect as if originally named therein as a Pledgor and
the New Subsidiary hereby (a) agrees to all the terms and provisions of the
Security Agreement applicable to it as a Pledgor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct in all material respects on and as of the date
hereof.  In furtherance of the foregoing, the New Subsidiary, as security for
the payment and performance in full of its Obligations, does hereby create and
grant to the Collateral Agent, its successors and assigns, for the benefit of
the Secured Parties, their successors and assigns, a security interest in and
lien on all of the New Subsidiary’s right, title and interest in and to the
Collateral (as defined in the Security Agreement) of the New Subsidiary;
provided that, for the avoidance of doubt, the Collateral shall not include any
Excluded Collateral.  Each reference to a “Pledgor” in the Security Agreement
shall be deemed to include the New Subsidiary (except as otherwise provided in
clause (ii) of the definition of Pledgor to the extent applicable).  The
Security Agreement is hereby incorporated herein by reference.

 

SECTION 2.  The New Subsidiary represents and warrants to the Collateral Agent
and the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

Ex. I-1

--------------------------------------------------------------------------------


 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Collateral Agent shall
have received a counterpart of this Supplement that bears the signature of the
New Subsidiary. Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.

 

SECTION 4.  The New Subsidiary hereby represents and warrants that, as of the
date hereof, (a) set forth on Schedule I attached hereto is a true and correct
schedule of any and all of (and, with respect to any Pledged Stock issued by an
issuer that is not a Subsidiary, correctly sets forth, to the knowledge of the
New Subsidiary) the percentage of the issued and outstanding units of each class
of the Equity Interests of the issuer thereof represented by the Pledged Stock
and includes (i) all Equity Interests pledged hereunder and (ii) all Pledged
Debt pledged hereunder in an individual principal amount in excess of $7,500,000
now owned by the New Subsidiary required to be pledged in order to satisfy the
Collateral and Guarantee Requirement or delivered pursuant to Section 2.2(a) and
2.2(b) of the Security Agreement, (b) set forth on Schedule II attached hereto
is a list of any and all Intellectual Property now owned by the New Subsidiary
consisting of material Patents and Trademarks applied for or registered with the
United States Patent and Trademark Office and material Copyrights registered
with the United States Copyright Office, (c) set forth on Schedule III attached
hereto is a list of any and all Commercial Tort Claims individually in excess of
$7,500,000 and (d) set forth under its signature hereto is the true and correct
legal name of the New Subsidiary, its jurisdiction of organization and the
location of its chief executive office.  Schedule III hereto shall supplement
Schedule IV to the Security Agreement.

 

SECTION 5.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall (except as otherwise
expressly permitted by the Security Agreement) be in writing and given as
provided in Section 5.1 of the Security Agreement.

 

SECTION 9.  The New Subsidiary agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.

 

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Supplement to the
Security Agreement as of the day and year first above written.

 

Ex. I-2

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

Ex. I-3

--------------------------------------------------------------------------------


 

 

[NAME OF NEW SUBSIDIARY]

 

 

 

BY:

 

 

 

Name:

 

 

Title

 

Address:

 

Legal Name:

 

Jurisdiction of Formation:

 

[Signature Page to Supplement to Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to
Supplement No.    to the
Security Agreement

 

Pledged Stock; Pledged Debt

 

A.                                    Pledged Stock

 

Issuer

 

Record
Owner

 

Certificate No.

 

Number
and Class

 

Percentage of
Equity Interest
Owned

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.                                    Pledged Debt

 

Payee

 

Payor

 

Principal

 

Date of Issuance

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I-5

--------------------------------------------------------------------------------


 

Schedule II to
Supplement No.    to the
Security Agreement

 

Intellectual Property

 

A.                                    U.S. Federally Issued or Applied for
Patents Owned by [New Subsidiary]

 

U.S. Patent Registrations

 

Title

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Title

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I-6

--------------------------------------------------------------------------------


 

B.                                    U.S. Federally Registered Copyrights Owned
by [New Subsidiary]

 

U.S. Copyright Registrations

 

Title

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I-7

--------------------------------------------------------------------------------


 

C.                                    U.S. Federally Registered or Applied for
Trademarks Owned by [New Subsidiary]

 

U.S. Trademark Registrations

 

Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Mark

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. I-8

--------------------------------------------------------------------------------


 

Schedule I to
Supplement No.    to the
Security Agreement

 

Commercial Tort Claims

 

Ex. I-9

--------------------------------------------------------------------------------


 

Exhibit II to the
Security Agreement

 

Form of Notice of Grant of Security Interest in Intellectual Property

 

[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS]
[TRADEMARKS], dated as of [DATE] (this “Agreement”), made by [·], a [·] [·] (the
“Pledgor”), in favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent (as
defined below).

 

Reference is made to the Security Agreement dated as of November 1, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), among ANGI HOMESERVICES INC., a Delaware corporation (the
“Borrower”), each Subsidiary Guarantor listed on the signature pages thereof and
each other Subsidiary Guarantor that becomes a party thereto after the date
thereof and JPMORGAN CHASE BANK, N.A., as collateral agent (together with its
successors and assigns in such capacity, the “Collateral Agent”)  for the
Secured Parties (as defined therein). The parties hereto agree as follows:

 

SECTION 1.                            Terms.  Capitalized terms used in this
Agreement and not otherwise defined herein have the meanings specified in the
Security Agreement.  The rules of construction specified in Section 1.1 of the
Security Agreement also apply to this Agreement.

 

SECTION 2.                            Grant of Security Interest.  As security
for the payment and performance, as applicable, in full of its Obligations, the
Pledgor pursuant to the Security Agreement did, and hereby does, assign and
pledge to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, a continuing security interest in all of such
Pledgor’s right, title and interest in, to and under any and all of the
following assets now owned or at any time hereafter acquired by such Pledgor or
in which such Pledgor now has or at any time in the future may acquire any
right, title or interest (collectively, but excluding any Excluded Collateral,
the “IP Collateral”):

 

[all Patents of the United States of America, including those listed on Schedule
I;]

 

[all Copyrights of the United States of America, including those listed on
Schedule I;]

 

[all Trademarks of the United States of America, including those listed on
Schedule I;]

 

[provided, however, that the foregoing pledge, assignment and grant of security
interest will not cover any Excluded Collateral, including, without limitation,
any “intent-to-use” trademark applications, to the extent that the grant of a
security interest therein would impair the validity or enforceability of, or
render void or voidable or result in the cancellation of the applicable
grantor’s right, title or interest therein or in any trademark issued as a
result of such application under applicable federal law.]

 

SECTION 3.                            Security Agreement.  The security
interests granted to the Collateral Agent herein are granted in furtherance, and
not in limitation of, the security interests granted to the Collateral Agent
pursuant to the Security Agreement.  Each Pledgor hereby acknowledges and
affirms that the rights and remedies of the Collateral Agent with respect to the
IP Collateral are more fully set forth in the Security Agreement, the terms and
provisions of which are hereby incorporated herein by reference as if fully set
forth herein.  In the event of any conflict between the terms of this Agreement
and the Security Agreement, the terms of the Security Agreement shall govern.

 

Ex. II-1

--------------------------------------------------------------------------------


 

SECTION 4.                            Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute but one contract. 
Delivery of an executed counterpart to this Agreement by facsimile or other
electronic transmission shall be as effective as delivery of a manually signed
original.

 

SECTION 5.                            Governing Law.  THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

Ex. II-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[Name of Pledgor]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Notice of Grant of Security Interest in
[Patents][Trademarks][Copyrights]]

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent,

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Notice of Grant of Security Interest in
[Patents][Trademarks][Copyrights]]

 

--------------------------------------------------------------------------------


 

Schedule I
to Notice of Grant of Security Interest in Patents

 

Patents Owned by [Name of Pledgor]

 

U.S. Patent Registrations

 

Title

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Title

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. II-3

--------------------------------------------------------------------------------


 

Schedule I
to Notice of Grant of Security Interest in Copyrights

 

Copyrights Owned by [Name of Pledgor]

 

U.S. Copyright Registrations

 

Title

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ex. II-6

--------------------------------------------------------------------------------


 

Schedule I
to Notice of Grant of Security Interest in Trademarks

 

Trademarks Owned by [Name of Pledgor]

 

U.S. Trademark Registrations

 

Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Mark

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF
SECRETARY CERTIFICATE

 

Pursuant to Section 4.01(c) of the Credit Agreement, dated as of November 1,
2017 (the “Credit Agreement”; terms defined therein being used herein as therein
defined), among ANGI Homeservices Inc., a Delaware corporation (the “Borrower”),
the Lenders party thereto from time to time, JPMorgan Chase Bank, N.A., as
administrative agent, and certain other parties, the undersigned [INSERT TITLE
OF OFFICER] of [INSERT NAME OF CREDIT PARTY] (the “Certifying Credit Party”)
hereby certifies as follows on behalf of the Certifying Credit Party:

 

1.                                                           is the duly elected
and qualified [Title] of the Certifying Credit Party and the signature set forth
for such officer below is such officer’s true and genuine signature.

 

2.                                      The Certifying Credit Party is a
[corporation][limited liability company] duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization.

 

3.                                      Attached hereto as Annex 1 is a true and
complete copy of resolutions duly adopted by the [              ] of the
Certifying Credit Party on              ; such resolutions have not in any way
been amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect and are the only corporate proceedings of the Certifying Credit Party
now in force relating to or affecting the matters referred to therein.

 

4.                                      Attached hereto as Annex 2 is a true and
complete copy of the [By-Laws][Operating Agreement] of the Certifying Credit
Party as in effect on the date hereof.

 

5.                                      Attached hereto as Annex 3 is a true and
complete copy of the [Certificate of Incorporation][Certificate of Formation] of
the Certifying Credit Party as in effect on the date hereof.

 

6.                                      Attached hereto as Annex 4 is a good
standing certificate for the Certifying Credit Party issued by the jurisdiction
of its organization as of the date noted on such certificate.

 

7.                                      Attached hereto as Annex 5 is a list of
duly elected and qualified officers of the Certifying Credit Party holding the
offices indicated next to their respective names and the signatures appearing
opposite their respective names are the true and genuine signatures of such
officers, and each of such officers is duly authorized to execute and deliver on
behalf of the Certifying Credit Party each of the Loan Documents to which it is
a party and any certificate or other document to be delivered by the Certifying
Loan Party pursuant to the Loan Documents to which it is a party:

 

[Signature page follows.]

 

E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has hereunto set [his][her] name as of the
date set forth below.

 

 

[Credit Party]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I,             , [Title] of the Certifying Credit Party, do hereby certify for
and on behalf of the Certifying Credit Party that               is the duly
appointed, qualified and acting [Title] of the Certifying Credit Party  and that
the signature set forth above is [his][her] genuine signature.

 

Dated:  [       ], 2017

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-2

--------------------------------------------------------------------------------


 

Annex 1

 

Resolutions

 

E-3

--------------------------------------------------------------------------------


 

Annex 2

 

[By-Laws][Operating Agreement]

 

E-4

--------------------------------------------------------------------------------


 

Annex 3

 

[Certificate of Incorporation][Certificate of Formation]

 

E-5

--------------------------------------------------------------------------------


 

Annex 4

 

Good Standing Certificate

 

E-6

--------------------------------------------------------------------------------


 

Annex 5

 

Incumbency Certificate

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

E-7

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Reserved]

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF NON-BANK TAX CERTIFICATE
 (For Non-U.S. Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of November 1, 2017 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among ANGI HOMESERVICES INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”).  Terms defined in the Credit Agreement are used herein with the same
meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no interest payments
in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have furnished the Borrower and the
Administrative Agent a properly completed and currently effective certificate in
either the calendar year in which payment is to be made to the undersigned, or
in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

G-1-1

--------------------------------------------------------------------------------


 

 

[Foreign Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[Address]

 

 

Dated:                          , 20[ ]

 

 

G-1-2

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF NON-BANK TAX CERTIFICATE
(For Non-U.S. Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of November 1, 2017 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among ANGI HOMESERVICES INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”).  Terms defined in the Credit Agreement are used herein with the same
meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its applicable direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its applicable direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its applicable direct or indirect partners/members’ conduct of
a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
duly completed and executed Internal Revenue Service Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) a duly completed and executed IRS
Form W-8BEN or W-8BEN-E or (ii) a duly completed and executed IRS Form W-8IMY
accompanied by a duly completed and executed IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption, together with any other information required to be provided
by IRS Form W-8IMY. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

 

[Signature Page Follows]

 

G-2-1

--------------------------------------------------------------------------------


 

 

[Foreign Lender]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                      , 20[ ]

 

 

G-2-2

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of November 1, 2017 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among ANGI HOMESERVICES INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”).  Terms defined in the Credit Agreement are used herein with the same
meanings.

 

Pursuant to the provisions of Section 2.14(e) the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no interest payments in connection with any Loan Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a duly completed and
executed certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or W-8BEN-E.  By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding each such payment.

 

[Signature Page Follows]

 

G-3-1

--------------------------------------------------------------------------------


 

 

[Foreign Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                     , 20[ ]

 

 

G-3-2

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF NON-BANK TAX CERTIFICATE
(For Non-U.S. Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of November 1, 2017 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, this “Agreement”), among ANGI HOMESERVICES INC., a Delaware corporation
(the “Borrower”), the LENDERS party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as administrative agent for the Lenders and as collateral agent for
the Secured Parties (as defined herein) (in such capacities, the “Administrative
Agent”).  Terms defined in the Credit Agreement are used herein with the same
meanings.

 

Pursuant to the provisions of Section 2.14(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its applicable direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its applicable direct or
indirect partners/members is a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code, and (vi) no interest
payments in connection with any Loan Document are effectively connected with the
undersigned’s or its applicable direct or indirect partners/members’ conduct of
a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a duly completed and
executed Internal Revenue Service Form W-8IMY accompanied by one of the
following forms from each of its partners/members that is claiming the portfolio
interest exemption: (i) a duly completed and executed IRS Form W-8BEN or
W-8BEN-E or (ii) a duly completed and executed IRS Form W-8IMY accompanied by a
duly completed and executed IRS Form W-8BEN or W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, together with any other information required to be provided by IRS
Form W-8IMY. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender in writing and (2) the undersigned shall have at
all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding each
such payment.

 

[Signature Page Follows]

 

G-4-1

--------------------------------------------------------------------------------


 

 

[Foreign Participant]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Address]

 

 

 

 

Dated:                      , 20[ ]

 

 

G-4-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

PERFECTION CERTIFICATE

 

November 1, 2017

 

Reference is hereby made to (i) that certain Security Agreement dated as of
November 1, 2017 (the “Security Agreement”), between ANGI Homeservices Inc., a
Delaware corporation (“Borrower”), the Guarantors party thereto (collectively,
the “Guarantors”) and the Collateral Agent (as hereinafter defined) and
(ii) that certain Credit Agreement dated as of November 1, 2017 (the “Credit
Agreement”) among the Borrower, the Guarantors, certain other parties thereto
and JPMorgan Chase Bank, N.A., as Collateral Agent (in such capacity, the
“Collateral Agent”).  Capitalized terms used but not defined herein have the
meanings assigned in the Credit Agreement.

 

As used herein, the term “Companies” means Borrower and each of the Subsidiary
Guarantors.

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1.                                      Names.

 

(a)                                 The exact legal name of each Company, as
such name appears in its respective certificate of incorporation or any other
organizational document, is set forth in Schedule 1(a).  Each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) and (ii) a registered
organization except to the extent disclosed in Schedule 1(a).  Also set forth in
Schedule 1(a) is the organizational identification number, if any, of each
Company that is a registered organization, the Federal Taxpayer Identification
Number of each Company and the jurisdiction of formation of each Company.

 

(b)                                 Set forth in Schedule 1(b) hereto is a list
of any other corporate or organizational names each Company has had in the past
five years, together with the date of the relevant change.

 

(c)                                  Set forth in Schedule 1(c) is a list of all
other names used by each Company, or any other business or organization to which
each Company became the successor by merger, consolidation, acquisition, change
in form, nature or jurisdiction of organization or otherwise, on any filings
with the Internal Revenue Service at any time within the five years preceding
the date hereof.  Except as set forth in Schedule 1(c), no Company has changed
its jurisdiction of organization at any time during the past four months.

 

2.                                      Current Locations.   The chief executive
office of each Company is located at the address set forth in Schedule 2 hereto.

 

3.                                      Extraordinary Transactions.  Except for
those purchases, acquisitions and other transactions described in Schedule 3
attached hereto, all of the Collateral within the past five (5) years has been
originated by each Company in the ordinary course of business or consists of
goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.

 

4.                                      [Reserved].

 

--------------------------------------------------------------------------------


 

5.                                      UCC Filings.  The financing statements
(duly authorized by each Company constituting the debtor therein), including the
indications of the collateral, attached as Schedule 5 relating to the Security
Agreement or the applicable Mortgage, are in the appropriate forms for filing in
the appropriate filing offices.

 

6.                                      [Reserved].

 

7.                                      Real Property.  Attached hereto as
Schedule 7(a) is a list of (i) all real property to be encumbered by a Mortgage
and fixture filing, which real property includes all real property owned by each
Company as of the Closing Date having a value in excess of $15,000,000 (such
real property, the “Mortgaged Property”), other than the ANGI Campus,
(ii) addresses and uses of each Mortgaged Property (stating improvements located
thereon) and (iii) other information relating thereto required by such
Schedule.  Except as described in Schedule 7(b) attached hereto, no Company has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor, sublessor, licensor, franchisor
or grantor with respect to any of the real property described in Schedule 7(a).

 

8.                                      [Reserved].

 

9.                                      Stock Ownership and Other Equity
Interests.  Attached hereto as Schedule 9(a) is a true and correct list of each
of all of the issued and outstanding stock, partnership interests, limited
liability company membership interests or other equity interest of each Company
and its direct subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests setting
forth the percentage of such equity interests pledged under the Security
Agreement.  Also set forth in Schedule 9(b) is each equity investment of each
Company that represents 50% or less of the equity of the entity in which such
investment was made setting forth the percentage of such equity interests
pledged under the Security Agreement.

 

10.                               Instruments and Tangible Chattel Paper. 
Attached hereto as Schedule 10 is a true and correct list of all promissory
notes, instruments (other than checks to be deposited in the ordinary course of
business), tangible chattel paper, electronic chattel paper and other evidence
of indebtedness in excess of $7,500,000 (in each case other than intercompany
arrangements arising in the ordinary course of business, including cash pooling
and cash management arrangements), held by each Company as of the date hereof,
including all intercompany notes between or among any two or more Companies or
any of their subsidiaries, stating if such instruments, chattel paper or other
evidence of indebtedness is pledged under the Security Agreement.

 

11.                               Intellectual Property.  (a)  Attached hereto
as Schedule 11(a) is a schedule setting forth all of each Company’s Patents and
Trademarks (each as defined in the Security Agreement) applied for or registered
with the United States Patent and Trademark Office, and all other Patents and 
Trademarks (each as defined in the Security Agreement), including the name of
the registered owner or applicant and the registration, application, or
publication  number, as applicable, of each Patent or Trademark owned by each
Company.

 

(b)  Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Company’s United States Copyrights (each as defined in the Security Agreement),
and all other Copyrights, including the name of the registered owner and the
registration number of each Copyright owned by each Company.

 

(c)  Attached hereto as Schedule 11(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

 

--------------------------------------------------------------------------------


 

12.                               Commercial Tort Claims.  Attached hereto as
Schedule 12 is a true and correct list of all Commercial Tort Claims (as defined
in the Security Agreement)  in excess of $7,500,000 held by each Company,
including a brief description thereof and stating if such commercial tort claims
are required to be pledged under the Security Agreement.

 

13.                              
Insurance.                                       Attached hereto as Schedule 13
is a true and correct list of all insurance policies of the Companies.

 

[The Remainder of this Page has been intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.

 

 

ANGI HOMESERVICES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ANGIE’S LIST, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

HOMEADVISOR, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered
Organization
(Yes/No)

 

Organizational
Number

 

Federal
Taxpayer
Identification
Number

 

State of Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Prior Organizational Names

 

Company/Subsidiary

 

Prior Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Other Names on IRS Filings; Changes in Jurisdiction

 

Company/Subsidiary

 

List of All Other Names Used
on Any Filings with the
Internal Revenue Service
During Past Five Years

 

Prior Jurisdiction of
Organization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Chief Executive Offices

 

Company/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Extraordinary Transactions

 

Company/Subsidiary

 

Description of Transaction Including
Parties Thereto

 

Seller’s/Predecessor’s
State of Formation

 

Date of
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4

 

[Reserved]

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Copy of Financing Statements To Be Filed

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 6

 

[Reserved]

 

--------------------------------------------------------------------------------


 

Schedule 7(a)

 

Real Property

 

I.  Owned Real Property (other than ANGI Campus)

 

--------------------------------------------------------------------------------


 

Schedule 7(b)

 

Required Consents; Company Held Landlord’s/ Grantor’s Interests

 

H-1

--------------------------------------------------------------------------------


 

Schedule 8(a)

 

[Reserved]

 

--------------------------------------------------------------------------------


 

Schedule 9

(a) Equity Interests of Companies and subsidiaries

 

Current Legal Entities
Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

 

--------------------------------------------------------------------------------


 

Schedule 10

 

Instruments and Tangible Chattel Paper

 

1.                                      Promissory Notes:

 

2.                                      Chattel Paper:

 

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Patents and Trademarks

 

UNITED STATES PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER PATENTS:

 

UNITED STATES AND OTHER TRADEMARKS:

 

--------------------------------------------------------------------------------


 

Schedule 11(b)

 

Copyrights

 

UNITED STATES COPYRIGHTS

 

OTHER COPYRIGHTS

 

--------------------------------------------------------------------------------


 

Schedule 11(c)

 

Intellectual Property Licenses

 

Patent Licenses:

 

Trademark Licenses:

 

Copyright Licenses:

 

--------------------------------------------------------------------------------


 

Schedule 12

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

Schedule 13

 

Insurance

 

Carrier

 

Policy Number

 

Expiration
Date

 

Type of Insurance

 

Limits

 

Retention/Deductible

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF SOLVENCY CERTIFICATE

 

I, the undersigned, the chief financial officer of ANGI HOMESERVICES INC., a
Delaware corporation (the “Borrower”), DO HEREBY CERTIFY on behalf of the
Borrower that:

 

1.                                      This Certificate is furnished pursuant
to Section 4.01(f) of the Credit Agreement, (as in effect on the date of this
Certificate) (the capitalized terms defined therein being used herein as therein
defined) dated as of November 1, 2017, among the Borrower, the Lenders party
thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative agent
and collateral agent (in such capacities, “Administrative Agent”) for the
Lenders, and the other parties thereto (as amended, amended and restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”).

 

2.                                      Immediately after the consummation of
the Transactions to occur on the Closing Date, including the making of each Loan
to be made on the Closing Date and the application of the proceeds of such
Loans, and after giving effect to the rights of subrogation and contribution
under the Guarantee, (a) the fair value of the assets of the Borrower and its
subsidiaries on a consolidated basis will exceed their debts and liabilities,
subordinated, contingent or otherwise, (b) the present fair saleable value of
the assets of the Borrower and its subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Borrower
and its subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Borrower and its
subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the business in which they are engaged, as such business
is now conducted and is proposed to be conducted following the Closing Date.

 

[Signature Page Follows]

 

I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this       day of         ,
       .

 

 

ANGI HOMESERVICES INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[FORM OF]
JOINDER AND REAFFIRMATION AGREEMENT

 

JOINDER AND REAFFIRMATION AGREEMENT, dated as of [                 ] (this
“Agreement”), among [                 ] (the “Existing Borrower”), [    
            ] (the “Successor Borrower”), each of the subsidiaries of the
Borrower set forth on Schedule 1 hereto (the “Reaffirming Parties”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”)
for the Lenders under the Credit Agreement referred to below and as collateral
agent (the “Collateral Agent”) for the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
November 1, 2017 (as may be further amended, restated, extended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Existing Borrower, the Lenders, the Administrative Agent and the other parties
thereto;

 

WHEREAS, pursuant to the [                            ](5), dated as of the date
hereof, between the Existing Borrower and the Successor Borrower and attached as
Exhibit A hereto, the Existing Borrower has [merged into][consolidated with] the
Successor Borrower (the “Merger”);

 

WHEREAS, Section 6.03(vi) of the Credit Agreement expressly permits the Merger,
subject to the terms and conditions set forth therein;

 

WHEREAS, pursuant to Section 6.03(vi) of the Credit Agreement, in connection
with the Merger, the Successor Borrower is required to expressly assume all the
obligations of the Existing Borrower under the Credit Agreement and the Loan
Documents to which the Existing Borrower is a party, and the Successor Borrower
will succeed to, and be substituted for, and may exercise every right and power
of, the Existing Borrower under the Loan Documents; and

 

WHEREAS, pursuant to Section 6.03(vi)(B) of the Credit Agreement, in connection
with the Merger, each Loan Party is required to reaffirm all of its obligations
under the Loan Documents to which it is a party.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

--------------------------------------------------------------------------------

(5)                                 Describe merger agreement or other operative
document to which the merger/consolidation is taking place.  References herein
to the “Merger Agreement” to be revised as necessary to conform to the
description of such operative document.

 

J-1

--------------------------------------------------------------------------------


 

2.                                      Assumption and Joinder of Agreements and
Obligations.  Effective as of the Effective Date (as defined below), the
Successor Borrower hereby becomes a party to the Credit Agreement, the Security
Agreement and each other Loan Document to which the Existing Borrower is a party
and expressly assumes, confirms and agrees to perform and observe all of the 
obligations (including, without limitation, all obligations in respect of the
Loans), covenants, agreements, terms, conditions, duties and liabilities of the
“Borrower” and a “Pledgor” (as applicable) thereunder and with respect thereto,
with the same force and effect as if originally named therein as the “Borrower”
or a “Pledgor” (as applicable).  Without limiting the generality of the
foregoing, the Successor Borrower (i) hereby grants to the Collateral Agent for
the benefit of the Secured Parties a security interest in all Collateral owned
by it to secure the Obligations and (ii) hereby agrees to take all actions
required under the Security Agreement to perfect the Liens on the Collateral
owned by the Successor Borrower.  The information set forth in Schedule 2 hereto
is hereby added to the information set forth in the Schedules to the Security
Agreement.

 

3.                                      Release of Existing Borrower.  The
Existing Borrower is hereby released from the obligation to pay the principal of
and interest on the Loans and all of the Existing Borrower’s other obligations
and covenants under the Credit Agreement, the Security Agreement, and the other
Loan Documents.

 

4.                                      Representations and Warranties.  The
Successor Borrower represents and warrants to each of the Lenders that as of the
Effective Date:

 

(a)                                 The Successor Borrower is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required, except, in each case,
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 This Agreement has been duly authorized by
all necessary corporate or other organizational action by the Successor
Borrower.  This Agreement has been duly executed and delivered by the Successor
Borrower.

 

(c)                                  This Agreement, the Credit Agreement and
each other Loan Document to which it is a party constitutes a legal, valid and
binding obligation of the Successor Borrower, enforceable against the Successor
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
or remedies generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

(d)                                 After giving effect to the Merger and this
Agreement, to the extent required pursuant to the terms of the Collateral
Documents and the Credit Agreement, the Collateral owned by the Successor
Borrower will be subject to a Lien in favor of the Collateral Agent.

 

J-2

--------------------------------------------------------------------------------


 

(e)                                  The Merger has occurred or will occur
substantially concurrently with the delivery of this Agreement.

 

(f)                                   The Successor Borrower is in compliance
with Section 6.10 of the Credit Agreement on a pro forma basis after giving
effect to the Merger and this Agreement.

 

(g)                                  After giving effect to the Merger and this
Agreement, no Default or Event of Default has occurred and is continuing.

 

(h)                                 After giving effect to the Merger and this
Agreement, the representations and warranties of each Loan Party set forth in
the Credit Agreement and the Security Agreement are true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of the Effective Date, except to the extent that any such representation and
warranty relates to an earlier date (in which case such representation and
warranty shall have been true and correct in all material respects (except to
the extent that any such representation and warranty is qualified by materiality
or Material Adverse Effect, in which case such representation and warranty shall
be true and correct in all respects) as of such earlier date.

 

(i)                                     The Merger complies with the Credit
Agreement.

 

5.                                      Effectiveness.  This Agreement shall
become effective on the date (such date, if any, the “Effective Date”) that the
following conditions have been satisfied:

 

(a)                                 the Administrative Agent shall have received
a counterpart of this Agreement executed by the Borrower, the Successor Borrower
and each of the other Loan Parties;

 

(b)                                 the Administrative Agent shall have received
a certificate of the Successor Borrower substantially in the form of Exhibit E
to the Credit Agreement, including all annexes, exhibits and other attachments
thereto;

 

(c)                                  [the Administrative Agent shall have
received an opinion of counsel covering such matters, and in a form,
substantially the same as previously provided to the Administrative Agent under
Section 4.01(b) of the Credit Agreement to the extent applicable;](6) and

 

(d)                                 the Borrower shall have provided any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any Lender through the Administrative
Agent that such Lender shall have reasonably determined is required by
regulatory authorities under applicable “know

 

--------------------------------------------------------------------------------

(6)                                 If requested by the Administrative Agent.

 

J-3

--------------------------------------------------------------------------------


 

your customer” and anti-money laundering rules and regulations, including Title
III of the Act.

 

6.                                      Covenant to Deliver Share Certificates. 
With respect to any stock certificates for which (i) the Existing Borrower is
listed as the record owner and (ii) ownership has been transferred to the
Successor Borrower in the Merger (the “ANGI Share Certificates”), on or prior to
the latest of (a) the date that is 30 days after the date of this Agreement ,
(b) solely in the case of the ANGI Share Certificates that are stock
certificates of an entity with publicly traded shares, the date that is 30 days
after the return by the Collateral Agent of the ANGI Share Certificates that are
stock certificates of such entity with publicly traded shares and (c) such
longer period as the Collateral Agent may agree in its reasonable discretion,
the Successor Borrower will cause the issuance of new share certificates listing
the Successor Borrower as the record owner of the Pledged Stock (as such term is
defined in the Security Agreement) represented by such ANGI Share Certificates
and deliver such new certificates and executed instruments of transfer or
assignment in blank to the Collateral Agent in exchange for the ANGI Share
Certificates held by the Collateral Agent.

 

7.                                      Amendment to Loan Documents.   All
references to the “Borrower” in the Credit Agreement, the Security Agreement,
the Guarantee Agreement, and any of the other Loan Documents shall be deemed to
refer to the Successor Borrower, and are hereby amended to give effect to the
terms of this Agreement, but only to the extent, necessary to give effect to the
terms of this Agreement.  Except as expressly set forth herein, (i) this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  This Agreement shall constitute a
Loan Document for purposes of the Credit Agreement and from and after the
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement after giving
effect to this Agreement.

 

8.                                      Reaffirmation of Loan Documents.  Each
Reaffirming Party hereby acknowledges its receipt of a copy of this Agreement
and its review of the terms and conditions hereof and consents to the terms and
conditions of this Agreement and the transactions contemplated hereby.  Each
Reaffirming Party hereby (a) affirms and confirms its guarantees and other
commitments under the Guarantee Agreement, as amended hereby, and (b) agrees
that the Guarantee Agreement, as amended hereby, is in full force and effect and
shall accrue to the benefit of the Secured Parties to guarantee the Obligations
after giving effect to this Agreement. The Successor Borrower and each
Reaffirming Party hereby (a) affirms and confirms its pledges, grants and other
commitments under the Security Agreement, as amended hereby, and (b) agrees that
the Security Agreement is in full force and effect after giving effect to this
Agreement and shall accrue to the benefit of the Secured Parties to secure the
Obligations after giving effect to this Agreement. This Agreement is not

 

J-4

--------------------------------------------------------------------------------


 

intended to constitute a novation of the Credit Agreement or any of the other
Loan Documents as in effect prior to the Effective Date.

 

9.                                      Governing Law; Waiver of Jury Trial;
Jurisdiction; Consent to Service of Process.  This Agreement and any claims,
controversy, dispute or cause of action (whether in contract or otherwise) based
upon, arising out of or relating to this Agreement and the transactions
contemplated hereby shall be governed by and construed in accordance with the
law of the State of New York.  The Borrower and each other Loan Party hereby
agrees that this Agreement is a Loan Document governed by Sections 9.10 and 9.11
of the Credit Agreement relating to waiver of jury trial, jurisdiction, consent
to service of process and the other matters covered therein.

 

10.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute a single
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or any other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

 

11.                               Section Headings.  The section headings in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken into consideration in the interpretation
hereof.

 

12.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

13.                               Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

[The Remainder of This Page is Left Intentionally Blank]

 

J-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

[EXISTING BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[SUCCESSOR BORROWER]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

J-6

--------------------------------------------------------------------------------


 

 

Acknowledged and Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

J-7

--------------------------------------------------------------------------------


 

Schedule 1

 

--------------------------------------------------------------------------------


 

Schedule 2

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Merger Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------